 

Exhibit 10.2



 

EXECUTION

 

MEZZANINE LOAN AGREEMENT

 

Dated as of September 30, 2015

 

between

 

ARC NY1440BWY1 MEZZ, LLC,

 

as Borrower,

 

and

 

PARAMOUNT GROUP FUND VIII 1440 BROADWAY MEZZ LP

as Lender

  

 

 

  

Table of Contents

 

    Page       Article I GENERAL TERMS 28       Section 1.1. The Loan; Term 28  
    Section 1.2. Interest and Principal 29       Section 1.3. Method and Place
of Payment 31       Section 1.4. Taxes; Regulatory Change 31       Section 1.5.
Interest Rate Cap Agreements 33       Section 1.6. Release 34       Article II
VOLUNTARY PREPAYMENT AND ASSUMPTION 34       Section 2.1. Voluntary Prepayment
34       Section 2.2. Transfers of Equity Interests in Borrower 35       Section
2.3. Retail Unit Release 37       Article III ACCOUNTs 40       Section 3.1.
Mortgage Loan Cash Management Account 40       Section 3.2. Distributions from
the Mortgage Loan Cash Management Account 40       Section 3.3. Mortgage Loan
Covenants; Replacement of Mortgage Loan Collateral Accounts 40       Section
3.4. Account Collateral 41       Section 3.5. Bankruptcy 42       Article IV
REPRESENTATIONS 42       Section 4.1. Mortgage Loan Representations 42      
Section 4.2. Organization 42       Section 4.3. Authorization 43       Section
4.4. No Conflicts 43       Section 4.5. Consents 43       Section 4.6.
Enforceable Obligations 43       Section 4.7. No Default 43       Section 4.8.
Payment of Taxes 43        Section 4.9. Compliance with Law 44       Section
4.10 ERISA 44       Section 4.11. Investment Company Act 44

 

-i-

 

  

Table of Contents

(continued)

 

    Page       Section 4.12. No Bankruptcy Filing 44       Section 4.13. Other
Debt 44       Section 4.14. Litigation 44       Section 4.15. Full and Accurate
Disclosure 45       Section 4.16. Financial Condition 45       Section 4.17.
Single-Purpose Requirements 45       Section 4.18. Use of Loan Proceeds 45      
Section 4.19. Not Foreign Person 46       Section 4.20. Labor Matters 46      
Section 4.21. Title 46       Section 4.22. Fraudulent Conveyance 46      
Estoppel Certificates 46       Federal Trade Embargos 46       Section 4.25.
Survival 47       Article V AFFIRMATIVE COVENANTS 47       Section 5.1.
Existence; Licenses 47       Section 5.2. Maintenance of Property 47      
Section 5.3. Compliance with Legal Requirements 48       Section 5.4.
Impositions and Other Claims 48       Section 5.5. Access to Property 48      
Section 5.6. Cooperate in Legal Proceedings 48       Section 5.7. Leases 49    
  Section 5.8. Plan Assets, etc 51       Section 5.9. Further Assurances 51    
  Section 5.10. Management of Collateral 51       Section 5.11. Notice of
Material Event 52       Section 5.12. Annual Financial Statements 53      
Section 5.13. Quarterly Financial Statements 53       Section 5.14. Monthly
Financial Statements 54       Section 5.15. Insurance 54

 

-ii-

 

  

Table of Contents

(continued)

 

    Page       Section 5.16. Casualty and Condemnation 55       Section 5.17.
Annual Budget 56       Section 5.18. Venture Capital Operating Companies;
Nonbinding Consultation 56       Section 5.19. Compliance with Encumbrances and
Material Agreements 56       Section 5.20. Prohibited Persons 57       Section
5.21. Condominium 57       Article VI NEGATIVE COVENANTS 58       Section 6.1.
Liens on the Collateral 58       Section 6.2. Ownership 58       Section 6.3.
Transfer; Prohibited Change of Control 58       Section 6.4. Debt 58      
Section 6.5. Dissolution; Merger or Consolidation 58       Section 6.6. Change
in Business 58       Section 6.7. Debt Cancellation 58       Section 6.8.
Affiliate Transactions 58       Section 6.9. Misapplication of Funds 59      
Section 6.10. Jurisdiction of Formation; Name 59       Section 6.11.
Modifications and Waivers 59       Section 6.12. ERISA 59       Section 6.13.
Alterations and Expansions 60       Section 6.14. Advances and Investments 61  
    Section 6.15. Single-Purpose Entity 61       Section 6.16. Zoning and Uses
61       Section 6.17. Waste 62       Article VII DEFAULTS 62       Section 7.1.
Event of Default 62       Section 7.2. Remedies 65       Section 7.3.
Application of Payments after an Event of Default 66       Article VIII
CONDITIONS PRECEDENT 66       Section 8.1. Conditions Precedent to Closing 66

 

-iii-

 

  

Table of Contents

(continued)

 

    Page       Article IX MISCELLANEOUS 69       Section 9.1. Successors 69    
  Section 9.2. GOVERNING LAW 69       Section 9.3. Modification, Waiver in
Writing, Approval of Lender 70       Section 9.4. Notices 70       Section 9.5.
TRIAL BY JURY 72       Section 9.6. Headings 72       Section 9.7. Assignment;
Participation 72       Section 9.8. Severability 73       Section 9.9.
Preferences; Waiver of Marshalling of Assets 73       Section 9.10. Remedies of
Borrower 74       Section 9.11. Offsets, Counterclaims and Defenses 74      
Section 9.12. No Joint Venture 74       Section 9.13. Conflict; Construction of
Documents 75       Section 9.14. Brokers and Financial Advisors 75       Section
9.15. Counterparts 75       Section 9.16. Estoppel Certificates 75       Section
9.17. General Indemnity; Payment of Expenses 76       Section 9.18. No
Third-Party Beneficiaries 79       Section 9.19. Recourse 80       Section 9.20.
Right of Set-Off 82       Section 9.21. Exculpation of Lender 82       Section
9.22. Agent; Servicer 82       Section 9.23. No Fiduciary Duty 83       Section
9.24. Borrower Information 84       Section 9.25. PATRIOT Act Records 86      
Section 9.26. Prior Agreements 86       Section 9.27. Publicity 86       Section
9.28. Delay Not a Waiver 86       Section 9.29. Schedules and Exhibits
Incorporated 87       Section 9.30. Senior Loan 87

  

-iv-

 

  

Exhibits

 

A Organizational Chart

 

Schedules

 

A Property B Exception Report C Retail Unit D Deemed Consent Notice Parties E
Approved Servicers

 

Annexes

 

I Mortgage Loan Agreement

 

 i

 

 

MEZZANINE LOAN AGREEMENT

 

This Loan Agreement (this “Agreement”) is dated September 30, 2015 and is
between PARAMOUNT GROUP FUND VIII 1440 BROADWAY MEZZ LP, a Delaware limited
partnership, as lender (together with its successors and permitted assigns,
including any lawful holder of any portion of the Indebtedness directly, as
hereinafter defined, “Lender”), and ARC NY1440BWY1 MEZZ, LLC, a Delaware limited
liability company, a Delaware limited liability company, as borrower (together
with its permitted successors and assigns, “Borrower”).

 

RECITALS

 

Borrower desires to obtain from Lender the Loan (as hereinafter defined) in
connection with the financing of the property known as 1440 Broadway, New York
County, New York.

 

Lender is willing to make the Loan on the terms and subject to the conditions
set forth in this Agreement if Borrower joins in the execution and delivery of
this Agreement, the Notes and the other Loan Documents.

 

In consideration of the agreements, provisions and covenants contained herein
and in the other Loan Documents, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Lender and
Borrower agree as follows:

 

DEFINITIONS

 

(a)          When used in this Agreement, the following capitalized terms have
the following meanings:

 

“Acceptable Counterparty” means any counterparty to an Interest Rate Cap
Agreement that (1) initially has (a) either (i) a long-term unsecured debt
rating or counterparty rating of A+ or higher from S&P or (ii) a short-term
unsecured debt rating of A-1 or higher from S&P, and (b) a long-term unsecured
debt rating of A1 or higher from Moody’s and (2) thereafter maintains (a) a
long-term unsecured debt rating or counterparty rating of A- or higher from S&P
and (b) a long-term unsecured debt rating of A3 or higher from Moody’s.

 

“Account Collateral” means, collectively, the Collateral Accounts and all sums
at any time held, deposited or invested therein, together with any interest and
other earnings thereon, and all securities and investment property credited
thereto and all proceeds thereof (including proceeds of sales and other
dispositions), whether accounts, general intangibles, chattel paper, deposit
accounts, instruments, documents or securities.

 

“Additional Mezzanine Lender” has the meaning set forth in Section 9.17(a).

 

“Additional Mezzanine Loan” has the meaning set forth in Section 9.17(a).

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person.

 

 

 

  

“Agent” has the meaning set forth in Section 9.7(b).

 

“Agreement” means this Mezzanine Loan Agreement, as the same may from time to
time hereafter be amended, restated, replaced, supplemented or otherwise
modified in accordance herewith.

 

“Alteration” means any demolition, alteration, installation, improvement or
expansion of or to the Property or any portion thereof.

 

“Annual Budget” means a capital and operating expenditure budget for the
Property prepared by Mortgage Borrower that specifies amounts sufficient to
maintain the Property at a standard at least equal to that maintained on the
Closing Date.

 

“Appraisal” means an as-is appraisal of the Property that is prepared by a
member of the Appraisal Institute selected by Mortgage Lender and reasonably
approved by Mortgage Borrower, meets the minimum appraisal standards for
national banks promulgated by the Comptroller of the Currency pursuant to Title
XI of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989,
as amended (FIRREA) and complies with the Uniform Standards of Professional
Appraisal Practice (USPAP).

 

“Approved Annual Budget” has the meaning set forth in Section 5.17.

 

“Approved Base Building Work” has the meaning set forth in the Mortgage Loan
Agreement.

 

“Approved Costs Reconciliation Report” has the meaning set forth in the Mortgage
Loan Agreement.

 

“Approved Future Funding Capital Expenditures” has the meaning set forth in the
Mortgage Loan Agreement.

 

“Approved Management Agreement” means that certain Management Agreement, dated
as of December 19, 2013, between Mortgage Borrower and the initial Approved
Property Manager, and any other management agreement that is reasonably approved
by Lender, in each case as the same may be amended, restated, replaced,
supplemented or otherwise modified in accordance herewith.

 

“Approved Property Manager” means CBRE, Inc. or any other management company
reasonably approved by Lender, in each case unless and until Lender requests the
termination of that management company pursuant to Section 5.10(d).

 

“Approved Servicer” shall mean the parties set forth on Schedule E.

 

“Assignment” has the meaning set forth in Section 9.7(b).

 

 2 

 

 

“Assignment of Interest Rate Cap Agreement” means each collateral assignment of
an interest rate cap agreement executed by Borrower and an Acceptable
Counterparty in accordance herewith, each of which must be in the form executed
by Borrower and the initial Acceptable Counterparty on the Closing Date, as the
same may from time to time be amended, restated, replaced, supplemented or
otherwise modified in accordance herewith.

 

“Available Funds” means, as of any date of determination, remaining Revenues
from the Property after payment of all Operating Expenses, debt service on the
Loan and Mortgage Loan and other amounts then due and payable or required to be
reserved under the Mortgage Loan Documents.

 

“Bankruptcy Code” has the meaning set forth in Section 7.1(d).

 

“Basic Carrying Costs Escrow Account” has the meaning set forth in Section
3.4(a).

 

“Borrower” has the meaning set forth in the first paragraph of this Agreement.

 

“Borrower Tax” means any U.S. Tax and any present or future tax, assessment or
other charge or levy imposed by, or on behalf of, any jurisdiction through which
or from which payments due hereunder are made (or any taxing authority thereof).

 

“Business Day” means any day other than (i) a Saturday and a Sunday and (ii) a
day on which federally insured depository institutions in the State of New York
or the state in which the offices of Lender, its trustee, its Servicer or its
Servicer’s collection account are located are authorized or obligated by law,
governmental decree or executive order to be closed. When used with respect to
an Interest Determination Date, “Business Day” shall mean a day on which banks
are open for dealing in foreign currency and exchange in London.

 

“Capital Expenditure” has the meaning set forth in the Mortgage Loan Agreement.

 

“Cash Flow Sweep Period” has the meaning set forth in the Mortgage Loan
Agreement.

 

“Casualty” means a fire, explosion, flood, collapse, earthquake or other
casualty affecting all or any portion of the Property.

 

“Cause” means, with respect to an Independent Director, (i) acts or omissions by
such Independent Director that constitute systematic and persistent or willful
disregard of such Independent Director’s duties, (ii) such Independent Director
has been indicted or convicted for any crime or crimes of moral turpitude or
dishonesty or for any violation of any Legal Requirements, (iii) such
Independent Director no longer satisfies the requirements set forth in the
definition of “Independent Director”, (iv) the fees charged for the services of
such Independent Director are materially in excess of the fees charged by the
other providers of Independent Directors listed in the definition of
“Independent Director” or (v) any other reason for which the prior written
consent of Lender shall have been obtained.

 

 3 

 

  

“Certificates” means, collectively, any senior and/or subordinate notes,
debentures or pass-through certificates, or other evidence of indebtedness, or
debt or equity securities, or any combination of the foregoing, representing a
direct or beneficial interest, in whole or in part, in the Loan or the Mortgage
Loan, as the case may be.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Collateral” means the “Collateral” as defined in the Pledge Agreement.

 

“Collateral Account” means each of the accounts and sub-accounts established
pursuant to Section 3.3(b) hereof.

 

“Component Spread” has the meaning set forth in Section 1.1(c).

 

“Condemnation” means a taking or voluntary conveyance of all or part of the
Property or any interest therein or right accruing thereto or use thereof, as
the result of, or in settlement of, any condemnation or other eminent domain
proceeding by any Governmental Authority.

 

“Condominium” shall have the meaning set forth in Section 2.3(d)(iv).

 

“Condominium Act” means, collectively, all Legal Requirements applicable to the
Condominium.

 

“Condominium Conversion Amendments” shall have the meaning set forth in Section
2.3(d)(vii).

 

“Condominium Conversion Notice” shall have the meaning set forth in Section
2.3(d)(i).

 

“Condominium Documents” shall have the meaning set forth in Section 2.3(d)(v).

 

“Condominium Units” shall have the meaning set forth in Section 2.3(d)(iv).

 

“Contingent Obligation” means, with respect to any Person, any obligation of
such Person directly or indirectly guaranteeing any Debt of any other Person in
any manner and any contingent obligation to purchase, to provide funds for
payment, to supply funds to invest in any other Person or otherwise to assure a
creditor against loss.

 

“Control” of any Person means the ownership, directly or indirectly, of at least
51% of the equity interests in, and the right to at least 51% of the
distributions from, such entity, together with the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such entity, whether through the ability to exercise voting power,
by contract or otherwise (“Controlled” and “Controlling” each have the meanings
correlative thereto).

 

 4 

 

  

“Damages” to a Person means any and all liabilities, obligations, losses,
demands, damages, penalties, assessments, actions, causes of action, judgments,
proceedings, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including reasonable attorneys’ fees and other costs of
defense and/or enforcement whether or not suit is brought), fines, charges,
fees, settlement costs and disbursements imposed on, incurred by or asserted
against such party, whether based on any federal or state laws, statutes, rules
or regulations (including securities and commercial laws, statutes, rules or
regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise; provided, however, that “Damages” shall not include
special, consequential or punitive damages, except to the extent imposed upon
Lender by one or more third parties.

 

“DBRS” means DBRS, Inc. or its applicable affiliate.

 

“Debt” means, with respect to any Person, without duplication:

 

(i)          all indebtedness of such Person to any other party (regardless of
whether such indebtedness is evidenced by a written instrument such as a note,
bond or debenture), including indebtedness for borrowed money or for the
deferred purchase price of property or services;

 

(ii)         all letters of credit issued for the account of such Person and all
unreimbursed amounts drawn thereunder;

 

(iii)        all indebtedness secured by a Lien on any property owned by such
Person (whether or not such indebtedness has been assumed) except obligations
for impositions that are not yet due and payable;

 

(iv)        all Contingent Obligations of such Person;

 

(v)         all payment obligations of such Person under any interest rate
protection agreement (including any interest rate swaps, floors, collars or
similar agreements) and similar agreements;

 

(vi)        any material actual or contingent liability to any Person or
Governmental Authority with respect to any employee benefit plan (within the
meaning of Section 3(3) of ERISA) pursuant to Title IV of ERISA, Section 302 of
ERISA or Section 412 of the Code.

 

“Debt Yield” shall have the meaning set forth in the Mortgage Loan Agreement.

 

“Debt Yield Threshold” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

 5 

 

  

“Deemed Consent Notice Parties” means the parties set forth on Schedule D or
such other parties notified by Lender to Borrower in accordance with this
Agreement.

 

“Default” means the occurrence of any event that, but for the giving of notice
or the passage of time, or both, would be an Event of Default.

 

“Default Rate” means, with respect to any Note or Note Component, the greater of
(x) 5% per annum in excess of the interest rate otherwise applicable to such
Note or Note Component hereunder and (y) 1% per annum in excess of the Prime
Rate from time to time; provided that, if the foregoing would result in an
interest rate in excess of the maximum rate permitted by applicable law, the
Default Rate shall be limited to the maximum rate permitted by applicable law.

 

“Disclosure Document” shall mean any registration statement, preliminary or
final private placement memorandum or prospectus or other disclosure document or
other written marketing materials used in any public or private placement of the
Loan (or portion thereof) or the Certificates in a Securitization, participation
or assignment (including, in each of the foregoing cases, any amendments or
supplements thereto).

 

“Eligible Account” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Eligible Institution” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Embargoed Person” means any Person subject to trade restrictions under any
Federal Trade Embargo.

 

“Engineering Report” means a structural and seismic engineering report or
reports (including a “probable maximum loss” calculation, if applicable) with
respect to the Property prepared by an independent engineer reasonably approved
by Lender and delivered to Lender in connection with the Loan, and any
amendments or supplements thereto delivered to Lender.

 

“Environmental Indemnity” means that certain environmental indemnity agreement
executed by Borrower and Guarantor as of the Closing Date, as the same may from
time to time be amended, restated, replaced, supplemented or otherwise modified
in accordance herewith.

 

 6 

 

 

“Environmental Laws” means any and all present and future federal, state and
local laws, statutes, ordinances, orders, rules, regulations and the like, as
well as common law, any judicial or administrative orders, decrees or judgments
thereunder, and any permits, approvals, licenses, registrations, filings and
authorizations, in each case as now or hereafter in effect, relating to (i) the
pollution, protection or cleanup of the environment related to Hazardous
Substances, (ii) the impact of Hazardous Substances on property, health or
safety, (iii) the Use or Release of Hazardous Substances, (iv) occupational
safety and health, industrial hygiene or the protection of human, plant or
animal health or welfare related to Hazardous Substances or (v) the liability
for or costs of other actual or threatened danger to health or the environment
related to Hazardous Substances. The term “Environmental Law” includes, but is
not limited to, the following statutes, as amended, any successors thereto, and
any regulations promulgated pursuant thereto, and any state or local statutes,
ordinances, rules, regulations and the like addressing similar issues: the
Comprehensive Environmental Response, Compensation and Liability Act; the
Emergency Planning and Community Right-to-Know Act; the Hazardous Materials
Transportation Act; the Resource Conservation and Recovery Act (including
Subtitle I relating to underground storage tanks); the Clean Water Act; the
Clean Air Act; the Toxic Substances Control Act; the Safe Drinking Water Act;
the Occupational Safety and Health Act; the Federal Water Pollution Control Act;
the Federal Insecticide, Fungicide and Rodenticide Act; the Endangered Species
Act; the National Environmental Policy Act; and the River and Harbors
Appropriation Act. The term “Environmental Law” also includes, but is not
limited to, any present and future federal state and local laws, statutes
ordinances, rules, regulations and the like, as well as common law, conditioning
transfer of property upon a negative declaration or other approval of a
Governmental Authority of the environmental condition of a property; or
requiring notification or disclosure of Releases of Hazardous Substances or
other environmental conditions of a property to any Governmental Authority or
other Person, whether or not in connection with transfer of title to or interest
in property.

 

“Environmental Reports” means that certain Phase I Environmental Site Assessment
prepared by CBRE, Inc., a Delaware corporation, d/b/a IVI Assessment Services
and dated as of August 26, 2015 and any other “Phase I Environmental Site
Assessments” as referred to in the ASTM Standards on Environmental Site
Assessments for Commercial Real Estate, E 1527-13 (and, if necessary, “Phase II
Environmental Site Assessments”), prepared by an independent environmental
auditor reasonably approved by Lender and delivered to Lender in connection with
the Loan and any amendments or supplements thereto delivered to Lender, and
shall also include any other environmental reports delivered after the Closing
Date to Lender pursuant to this Agreement and the Environmental Indemnity.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

 

“ERISA Affiliate,” at any time, means each trade or business (whether or not
incorporated) that would, at the time, be treated together with Borrower or
Mortgage Borrower as a single employer under Title IV or Section 302 of ERISA or
Section 412 of the Code.

 

“Event of Default” has the meaning set forth in Section 7.1.

 

“Exception Report” means the report prepared by Borrower and attached to this
Agreement as Schedule B, setting forth any exceptions to the representations set
forth in Article IV.

 

“Exculpated Person” means each Person that is an affiliate, equityholder,
beneficiary, trustee, member, officer, director, agent, manager, independent
manager, employee or partner of Borrower or Guarantor, directly or indirectly.

 

“Extension Term” has the meaning set forth in Section 1.1(d).

 

 7 

 

  

“FACTA” means Sections 1471 through 1474 of the Code, the regulations, including
any subsequent amendments, and administrative guidance promulgated thereunder
(or which may be promulgated in the future), and any requirements imposed by any
applicable jurisdiction pursuant to an intergovernmental agreement relating to
such provisions and guidance, which such jurisdiction has entered into with the
United States (including any implementing legislation enacted as a result
thereof).

 

“Federal Trade Embargo” means any federal law imposing trade restrictions,
including (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended), (ii) the International Emergency
Economic Powers Act (50 U.S.C. §§ 1701 et seq., as amended), (iii) any enabling
legislation or executive order relating to the foregoing, (iv) Executive Order
13224, and (v) the PATRIOT Act.

 

“Fiscal Quarter” means each three-month period ending on March 31, June 30,
September 30 and December 31 of each year, or such other fiscal quarter of
Borrower as Borrower may select from time to time with the prior consent of
Lender, such consent not to be unreasonably withheld, delayed or conditioned;
provided that Borrower shall have a one-time right to change the Fiscal Year
without Lender approval as provided in Section 5.12(b).

 

“Fiscal Year” means the 12-month period ending on December 31 of each year, or
such other fiscal year of Borrower as Borrower may select from time to time with
the prior consent of Lender, not to be unreasonably withheld, delayed or
conditioned; provided that Borrower shall have a one-time right to change the
fiscal year without Lender approval as provided in Section 5.12(b).

 

“Fitch” means Fitch, Inc. and its successors.

 

“Force Majeure” means a delay due to acts of God, governmental restrictions,
stays, judgments, orders, decrees, enemy actions, civil commotion, fire,
casualty, strikes, work stoppage, shortages of labor or materials or similar
causes beyond the reasonable control of Borrower; provided that (1) any period
of Force Majeure shall apply only to performance of the obligations necessarily
affected by such circumstance and shall continue only so long as Borrower is
continuously and diligently using all reasonable efforts to minimize the effect
and duration thereof; and (2) Force Majeure shall not include the unavailability
or insufficiency of funds.

 

“Form W-8BEN” means Form W-8BEN (Certificate of Foreign Status of Beneficial
Owner for United States Tax Withholding) of the Department of Treasury of the
United States of America, and any successor form.

 

“Form W-8ECI” means Form W-8ECI (Certificate of Foreign Person’s Claim for
Exemption from Withholding of Tax on Income Effectively Connected with the
Conduct of a Trade or Business in the United States) of the Department of the
Treasury of the United States of America, and any successor form.

 

 8 

 

  

“Form W-9” means Form W-9 (Request for Taxpayer Identification Number and
Certification) of the Department of the Treasury of the United States of
America, and any successor form.

 

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.

 

“Governmental Authority” means any federal, state, county, regional, local or
municipal government, any bureau, department, agency or political subdivision
thereof and any Person with jurisdiction exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any court).

 

“Guarantor” means, collectively, on a joint and several basis, NY REIT and
NYROP.

 

“Guaranty” means that certain guaranty, dated as of the Closing Date, executed
by Guarantor for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified in accordance herewith.

 

“Hazardous Substances” means any and all substances (whether solid, liquid or
gas) defined, listed, or otherwise classified as pollutants, hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, toxic
substances, toxic pollutants, contaminants, pollutants or words of similar
meaning or regulatory effect under any present or future Environmental Laws or
the presence of which on, in or under the Property is prohibited or requires
investigation or remediation under Environmental Law, including petroleum and
petroleum by-products, asbestos and asbestos-containing materials, toxic mold,
polychlorinated biphenyls, lead and radon, and compounds containing them
(including gasoline, diesel fuel, oil and lead-based paint), pesticides and
radioactive materials, flammables and explosives and compounds containing them,
but excluding those substances commonly used in the operation and maintenance of
properties of kind and nature similar to those of the Property that are used at
the Property in compliance with all Environmental Laws and in a manner that does
not result in contamination of the Property or in a Material Adverse Effect.

 

“Inapplicable Tax” means any of the following Taxes applied as to a Lender Party
or required to be deducted or withheld from a remittance or payment to a Lender
Party: Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, applied by reason of
such Lender Party being organized under the laws of, or having its principal
office or, in the case of Lender, its applicable lending office located in, the
jurisdiction which imposes such Tax (or any political subdivision thereof).

 

“Increased Costs” has the meaning set forth in Section 1.4(d).

 

“Indebtedness” means the Principal Indebtedness, together with interest and all
other obligations and liabilities of Borrower under the Loan Documents,
including all transaction costs payable by Borrower, Spread Maintenance Premiums
and other amounts due or to become due to Lender pursuant to this Agreement,
under the Notes or in accordance with any of the other Loan Documents, and all
other amounts, sums and expenses reimbursable by Borrower to Lender hereunder or
pursuant to the Notes or any of the other Loan Documents.

 

 9 

 

  

“Indemnified Liabilities” has the meaning set forth in Section 9.19(b).

 

“Indemnified Parties” has the meaning set forth in Section 9.17.

 

“Independent Director” of any corporation or limited liability company means an
individual who is provided by CT Corporation, Corporation Service Company,
National Registered Agents, Inc., Wilmington Trust Company, Stewart Management
Company, Lord Securities Corporation or, if none of those companies is then
providing professional independent directors or managers, another
nationally-recognized company reasonably approved by Lender, in each case that
is not an Affiliate of Borrower and that provides professional independent
directors or managers and other corporate services in the ordinary course of its
business, and is not, and has never been, and will not while serving as
Independent Director be, any of the following:

 

(i)          a member (other than an independent, non-economic “special”
member), partner, equityholder, manager, director, officer or employee of such
corporation or limited liability company or any of its equityholders or
Affiliates (other than as an independent director or manager such corporation or
limited liability company or an Affiliate of such corporation or limited
liability company that is not in the direct chain of ownership of such
corporation or limited liability company and that is required by a creditor to
be a single purpose bankruptcy remote entity, provided that such independent
director or manager is employed by a company that routinely provides
professional independent directors or managers);

 

(ii)         a creditor, supplier or service provider (including provider of
professional services) to such corporation or limited liability company or any
of its equityholders or Affiliates (other than a nationally recognized company
that routinely provides professional independent managers or directors and that
also provides lien search and other similar services to such corporation or
limited liability company or any of its equityholders or affiliates in the
ordinary course of business);

 

(iii)        a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or

 

(iv)        a Person that Controls (whether directly, indirectly or otherwise)
any of the Persons described in clause (i), (ii) or (iii) above.

 

A natural person who otherwise satisfies the foregoing definition other than
subparagraph (i) by reason of being the Independent Director of a Single-Purpose
Entity affiliated with the corporation or limited liability company in question
shall not be disqualified from serving as an Independent Director of such
corporation or limited liability company, provided that the fees that such
natural person earns from serving as Independent Director of affiliates of such
the corporation or limited liability company in any given year constitute in the
aggregate less than 5% of such natural person’s annual income for that year. The
same natural persons may not serve as Independent Directors of a corporation or
limited liability company and, at the same time, serve as Independent Directors
of an equityholder or member of such corporation or limited liability company.

 

 10 

 

  

“In-Place NOI” shall have the meaning set forth in the Mortgage Loan Agreement.

 

“Insurance Requirements” means, collectively, (i) all material terms of any
insurance policy required pursuant to this Agreement or the Mortgage Loan
Agreement and (ii) all material regulations and then-current standards
applicable to or affecting the Property or any portion thereof or any use or
condition thereof, which may, at any time, be recommended by the board of fire
underwriters, if any, having jurisdiction over the Property, or any other body
exercising similar functions.

 

“Interest Accrual Period” means, with respect to any specified Payment Date, the
period from and including the 6th day of the calendar month preceding such
Payment Date to but excluding the 6th day of the calendar month containing such
specified Payment Date (or, if either such 6th day is not a Business Day, the
Interest Accrual Period shall be based upon the immediately succeeding Business
Day). Notwithstanding the foregoing, the first Interest Accrual Period shall
commence on the Closing Date.

 

“Interest Determination Date” means, in connection with the calculation of
interest accrued for any Interest Accrual Period, the second Business Day
preceding the first day of such Interest Accrual Period.

 

“Interest Rate Cap Agreement” means an interest rate cap confirmation between an
Acceptable Counterparty and Borrower, relating to the initial term of the Loan
or the Extension Term, as applicable, pursuant to Section 1.5, which is in form
and substance reasonably satisfactory to Lender (together with an interest rate
cap agreement and schedules relating thereto, which are consistent in form and
substance with the terms set forth in such confirmation).

 

“Lease” means any lease, license, letting, concession, occupancy agreement,
sublease to which Mortgage Borrower is a party, or other agreement (whether
written or oral and whether now or hereafter in effect) under which Mortgage
Borrower is a lessor, sublessor, licensor or other grantor existing as of the
Closing Date or thereafter entered into by Mortgage Borrower, in each case
pursuant to which any Person is granted a possessory interest in, or right to
use or occupy all or any portion of any space in the Property, and every
modification or amendment thereof, and every guarantee of the performance and
observance of the covenants, conditions and agreements to be performed and
observed by the other party thereto.

 

“Legal Requirements” means all governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities (including Environmental Laws and zoning restrictions) affecting
Borrower, Mortgage Borrower, Guarantor, the Property or any other Collateral or
any portion thereof or the construction, ownership, use, alteration or operation
thereof, or any portion thereof (whether now or hereafter enacted and in force),
and all permits, licenses and authorizations and regulations relating thereto.

 

 11 

 

  

“Lender” has the meaning set forth in the first paragraph of this Agreement and
in Section 9.7.

 

“Lender Party” has the meaning set forth in Section 1.4(b).

 

“LIBOR” means the rate per annum calculated as set forth below:

 

(i)          On each Interest Determination Date, LIBOR for the applicable
period will be the rate for deposits in United States dollars for a one-month
period which appears as the London interbank offered rate on the display
designated as “LIBOR01” on the Reuters Screen (or such other page as may replace
that page on that service, or such page or replacement therefor on any successor
service) as the London interbank offered rate as of 11:00 a.m., London time, on
such date.

 

(ii)         With respect to an Interest Determination Date on which no such
rate appears as the London interbank offered rate on “LIBOR01” on the Reuters
Screen (or such other page as may replace that page on that service, or such
page or replacement therefor on any successor service) as described above, LIBOR
for the applicable period will be determined on the basis of the rates at which
deposits in United States dollars are offered by the Reference Banks at
approximately 11:00 a.m., London time, on such date to prime banks in the London
interbank market for a one-month period (each a “Reference Bank Rate”). Lender
shall request the principal London office of each of the Reference Banks to
provide a quotation of its Reference Bank Rate. If at least two such quotations
are provided, LIBOR for such period will be the arithmetic mean of such
quotations. If fewer than two quotations are provided, LIBOR for such period
will be the arithmetic mean of the rates quoted by major banks in New York City,
reasonably selected by Lender, at approximately 11:00 a.m., New York City time,
on such date for loans in United States dollars to leading European banks for a
one-month period.

 

All percentages resulting from any calculations or determinations referred to in
this definition will be rounded to the nearest multiple of 1/1000 of 1% and all
U.S. dollar amounts used in or resulting from such calculations will be rounded
to the nearest cent (with one-half cent or more being rounded upwards).

 

“LIBOR Loan” means the Loan at such time as interest thereon accrues at a rate
of interest based upon LIBOR.

 

“Lien” means any mortgage, lien (statutory or other), pledge, hypothecation,
assignment, security interest, or any other encumbrance or charge on or
affecting any Mortgage Loan Collateral or Collateral or any portion thereof, or
any interest therein (including any conditional sale or other title retention
agreement, any sale-leaseback, any financing lease or similar transaction having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement or similar instrument under the Uniform Commercial Code
or comparable law of any other domestic jurisdiction, and mechanics’,
materialmen’s and other similar liens and encumbrances, as well as any option to
purchase, right of first refusal, right of first offer or similar right).

 

 12 

 

  

“Loan” means the loan evidenced by the Note and this Agreement in an amount
equal to the Loan Amount advanced to Borrower by Lender pursuant to the terms of
this Agreement.

 

“Loan Amount” means $40,000,000.

 

“Loan Documents” means this Agreement, the Notes, the Pledge Agreement (and
related financing statements), the Environmental Indemnity, the Subordination of
Property Management Agreement, the Guaranty, each Assignment of Interest Rate
Cap Agreement, the Unfunded Obligations Guaranty and all other agreements,
instruments, certificates and documents reasonably necessary to effectuate the
granting to Lender of first-priority Liens on the Collateral or otherwise in
reasonable satisfaction of the requirements of this Agreement or the other
documents listed above evidencing and/or securing the Loan or hereafter entered
into by Lender and Borrower in connection with the Loan, as all of the aforesaid
may be amended, restated, replaced, supplemented or otherwise modified from time
to time in accordance herewith.

 

“Loss Proceeds” means amounts, awards or payments payable to Borrower, Mortgage
Borrower, Lender and/or Mortgage Lender in respect of all or any portion of the
Property in connection with a Casualty or Condemnation thereof (after the
deduction therefrom and payment to Borrower, Mortgage Borrower, Lender and/or
Mortgage Lender, respectively, of any and all reasonable expenses incurred
respectively by such Persons in the recovery thereof, including all reasonable
attorneys’ fees and disbursements, the fees of insurance experts and adjusters
and the costs incurred in any litigation or arbitration with respect to such
Casualty or Condemnation).

 

“Major Lease” means any Lease that (i) when aggregated with all other Leases at
the Property with the same Tenant (or an Affiliate of any such Tenant), and
assuming the exercise of all rights to lease additional space contained in such
Lease, is expected to cover more than 40,000 rentable square feet, (ii) contains
an option or right to purchase all or any portion of the Property, (iii) is with
an Affiliate of Mortgage Borrower or Borrower as Tenant, (iv) if entered into
during the continuance of an Event of Default (but prior to acceleration of the
Loan or other exercise of remedies by Lender hereunder), when aggregated with
all other Leases at the Property with the same Tenant (or an Affiliate of any
such Tenant), and assuming the exercise of all rights to lease additional space
contained in such Lease, is expected to cover more than 10,000 rentable square
feet or (v) is entered into following acceleration of the Loan or other exercise
of remedies by Lender.

 

“Manager” shall mean New York Recovery Advisors LLC.

 

 13 

 

 

“Material Adverse Effect” means a material adverse effect upon (i) Mortgage
Borrower’s title to the Property and/or Borrower’s title to the Collateral, (ii)
the ability of the Property to generate net cash flow sufficient to service the
Loan and the Mortgage Loan, (iii) the ability of Borrower, Mortgage Borrower or
Guarantor to perform in all material respects any material provision of any Loan
Document or Mortgage Loan Document to which it is a party, (iv) Lender’s ability
to enforce and derive the principal benefit of the security intended to be
provided by the Pledge Agreement and the other Loan Documents, or (v) the value
of the Collateral, or the value, use or enjoyment of the Property or the
operation or occupancy thereof.

 

“Material Agreements” means each contract and agreement (other than Leases)
relating to the Property, or otherwise imposing obligations on Borrower or
Mortgage Borrower, under which Borrower or Mortgage Borrower would have the
obligation to pay more than $250,000 per annum and that cannot be terminated by
Borrower without cause upon 60 days’ notice or less without payment of a
termination fee, or that is with an Affiliate of Borrower or Mortgage Borrower.

 

“Material Alteration” means any Alteration to be performed by or on behalf of
Mortgage Borrower at the Property that (i) is reasonably expected to result in a
Material Adverse Effect or (ii) is reasonably expected to cost in excess of the
Threshold Amount, as reasonably determined by an independent architect
reasonably approved by Borrower (except for Alterations in connection with (a)
Tenant Improvements under and pursuant to Leases existing as of the Closing Date
(pursuant to the terms thereof in existence as of the Closing Date) or Leases or
modifications to Leases thereafter entered into in accordance with the Mortgage
Loan Agreement, (b) restoration of the Property following a Casualty or
Condemnation in accordance with the Mortgage Loan Agreement, (c) the Approved
Future Funding Capital Expenditures and (d) the Approved Base Building Work), or
(iii) will permit any Tenant to terminate its Lease or abate rent in either case
pursuant to the terms of its Lease.

 

“Maturity Date” means the second to last Business Day in the Interest Accrual
Period ending in October 2019, as same may be extended in accordance with
Section 1.1(d), or such earlier date as may result from acceleration of the Loan
in accordance with this Agreement.

 

“Maximum Management Fee” means 3.0% of the gross revenues of the Property per
annum.

 

“Mezzanine Loan Percentage” means the ratio, expressed as a percentage of (a)
the Principal Indebtedness to (b) the sum of the Principal Indebtedness and the
then outstanding Mortgage Principal Indebtedness.

 

“Mezzanine Loan Permitted Encumbrances” means, collectively, the Liens created
by the Loan Documents.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Mortgage” has the meaning set forth in the Mortgage Loan Agreement.

 

“Mortgage Borrower” means ARC NY1440BWY1, LLC, a Delaware limited liability
company.

 

“Mortgage Borrower Single-Purpose Equityholder” means the “Single-Purpose
Equityholder” as defined in the Mortgage Loan Agreement.

 

 14 

 

  

“Mortgage Lender” means H/2 FINANCIAL FUNDING I LLC, a Delaware limited
liability company, or any successor or permitted assign thereof as “Lender”
under and as defined in the Mezzanine Loan Agreement identified to Lender in
writing.

 

“Mortgage Loan” means that certain mortgage loan made on the date hereof by
Mortgage Lender to Mortgage Borrower.

 

“Mortgage Loan Agreement” means that certain Mortgage Loan Agreement, dated as
of the date hereof, by and between Mortgage Lender and Mortgage Borrower,
pursuant to which the Mortgage Loan was made, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time in
accordance with this Agreement.

 

“Mortgage Loan Amount” means the sum of (i) the Mortgage Loan Initial Advance
and (ii) the Mortgage Loan Future Funding Component.

 

“Mortgage Loan Cash Management Account” means the “Cash Management Account” as
defined in the Mortgage Loan Agreement.

 

“Mortgage Loan Cash Management Agreement” means the “Cash Management and Control
Agreement” as defined in the Mortgage Loan Agreement.

 

“Mortgage Loan Collateral” means the “Collateral” as defined in the Mortgage
Loan Agreement.

 

“Mortgage Loan Collateral Accounts” means the “Collateral Accounts” as defined
in the Mortgage Loan Agreement.

 

“Mortgage Loan Default” means a “Default” under and as defined in the Mortgage
Loan Agreement.

 

“Mortgage Loan Documents” means the “Loan Documents” as defined in the Mortgage
Loan Agreement.

 

“Mortgage Loan Event of Default” means an “Event of Default” under and as
defined in the Mortgage Loan Agreement.

 

“Mortgage Loan Future Funding Component” shall have the meaning set forth in the
Mortgage Loan Agreement.

 

“Mortgage Loan Initial Advance” shall have the meaning set forth in the Mortgage
Loan Agreement.

 

“Mortgage Loan Permitted Encumbrances” means “Permitted Encumbrances” as defined
in the Mortgage Loan Agreement.

 

“Mortgage Loan Principal Indebtedness” means the “Principal Indebtedness” as
defined in the Mortgage Loan Agreement.

 

 15 

 

  

“Mortgage Loan Release Price” means “Release Price” under and as defined in the
Mortgage Loan Agreement.

 

“Net Sales Proceeds” shall mean the gross proceeds from the sale of the Retail
Unit, less reasonable and customary out-of-pocket closing costs actually
incurred by Borrower, including brokerage commissions, closing costs and
transfer taxes in connection with the sale not to exceed, in the aggregate, 10%
of the gross purchase price of the Retail Unit; provided that such costs are
equivalent to what would be paid to a third party on an arm’s-length basis,
including any such costs payable to an Affiliate of the Borrower or Mortgage
Borrower.

 

“New Mezzanine Loan” has the meaning set forth in Section 9.24(b).

 

“Nonconsolidation Opinion” means the opinion letter, dated the Closing Date,
delivered by Borrower’s counsel to Lender and addressing issues relating to
substantive consolidation of Borrower in bankruptcy.

 

“Note(s)” means that certain mezzanine promissory note, dated as of the Closing
Date, made by Borrower to the order of Lender, in the original principal amount
of $40,000,000, as such note may be replaced by multiple Notes or divided into
multiple Note Components in accordance with Section 1.1(c) and as otherwise
assigned (in whole or in part), amended, restated, replaced, supplemented or
otherwise modified in accordance herewith.

 

“Note Component” has the meaning set forth in Section 1.1(c).

 

“NY REIT” means New York REIT, Inc., a Maryland corporation.

 

“NYROP” means New York Recovery Operating Partnership, L.P., a Delaware limited
partnership.

 

“OFAC List” means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any applicable governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities, including trade embargo, economic sanctions, or other prohibitions
imposed by Executive Order of the President of the United States. The OFAC List
currently is accessible at http://www.treasury.gov/ofac/downloads/t11sdn.pdf.

 

“Officer’s Certificate” means a certificate delivered to Lender that is signed
by an authorized officer of Borrower and certifies the information therein to
the best of such officer’s knowledge.

 

“Operating Account” has the meaning set forth in the Mortgage Loan Agreement.

 

“Participation” has the meaning set forth in Section 9.7(b).

 

 16 

 

  

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001), as amended from time to time.

 

“Payment Date” means, with respect to each Interest Accrual Period, the first
day of the calendar month in which such Interest Accrual Period ends; provided,
that in connection with a Securitization, Lender shall have a one-time right to
change the Payment Date so long as a corresponding change to the Interest
Accrual Period is also made. Whenever a Payment Date is not a Business Day, the
entire amount that would have been due and payable on such Payment Date shall
instead be due and payable on the immediately preceding Business Day.
Notwithstanding the foregoing, the Maturity Date shall be the second to last
Business Day of the Interest Accrual Period in which the Maturity Date falls;
provided that, prior to a Securitization, interest shall be payable on the
Maturity Date for the period through but excluding the Maturity Date.

 

“Permits” means all licenses, permits, variances and certificates used in
connection with the ownership, operation, use or occupancy of the Property
(including certificates of occupancy, business licenses, state health department
licenses, licenses to conduct business and all such other permits, licenses,
consents, approvals and rights, obtained from any Governmental Authority
concerning ownership, operation, use or occupancy of the Property).

 

“Permitted Debt” means:

 

(a)          with respect to Mortgage Borrower, the “Permitted Debt” as defined
in the Mortgage Loan Agreement as in effect on the date hereof; and

 

(b)          with respect to Borrower, the Indebtedness and reasonable and
customary administrative expenses and state franchise taxes;

 

provided, that the foregoing shall not prohibit the direct incurrence of
unsecured debt or the direct issuance of preferred equity by NY REIT or NYROP.

 

“Permitted Investments” has the meaning set forth in the Mortgage Loan Agreement
(except that any consent of Mortgage Lender required thereunder shall for
purposes hereof also require the consent of Lender).

 

“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association or
Governmental Authority and any fiduciary acting in such capacity on behalf of
any of the foregoing.

 

“Plan Assets” means assets of any (i) employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Part 4, Subtitle B, Title I of ERISA, (ii)
plan (as defined in Section 4975(e)(1) of the Code) subject to Section 4975 of
the Code, or (iii) governmental plan (as defined in Section 3(32) of ERISA)
subject to federal, state or local laws, rules or regulations substantially
similar to Part 4, Subtitle B, Title I of ERISA or Section 4975 of the Code.

 

 17 

 

  

“Pledge Agreement” means that certain Pledge and Security Agreement, dated as of
the date hereof, executed by Borrower in favor of Lender, as the same may from
time to time be amended, restated, replaced, supplemented or otherwise modified
in accordance herewith.

 

“Policies” has the meaning set forth in the Mortgage Loan Agreement.

 

“Prime Rate” means the rate of interest published in The Wall Street Journal
from time to time as the “Prime Rate.” If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” shall be used, and such average shall be rounded to the nearest 1/1000th
of one percent (0.001%). If The Wall Street Journal ceases to publish the “Prime
Rate,” Lender shall select in its reasonable discretion an equivalent
publication that publishes such “Prime Rate,” and if such “Prime Rates” are no
longer generally published or are limited, regulated or administered by a
governmental or quasigovernmental body, then Lender shall reasonably select a
comparable interest rate index.

 

“Prime Rate Loan” means the Loan at such time as interest thereon accrues at a
rate of interest based upon the Prime Rate.

 

“Prime Rate Spread” means, in connection with any conversion of the Loan to a
Prime Rate Loan, the difference (expressed as the number of basis points)
between (a) the sum of LIBOR, determined as of the Interest Determination Date
for which LIBOR was last available, plus the applicable Spread, minus (b) the
Prime Rate on such Interest Determination Date; provided, however, that if such
difference is a negative number, then the Prime Rate Spread shall be zero.

 

“Principal Indebtedness” means the principal balance of the Loan outstanding
from time to time.

 

“Prior Loan” has the meaning set forth in Section 4.17(c).

 

“Prohibited Change of Control” means the occurrence of any of the following: (i)
the failure of Borrower to be Controlled by NYROP, (ii) the failure of any other
Required SPE to be Controlled by NYROP, (iii) the failure of NYROP to be
Controlled by NY REIT or by one or more Qualified Equityholders, (iv) Manager or
an Affiliate of Manager shall cease to be the advisor of NY REIT or (v) any
Transfer of 50% or more of the direct or indirect equity interests in Manager or
any change in Control of Manager (but shall exclude any such Transfer or any
such change in Control resulting from the acquisition by AR Global Investments,
LLC, of any interests, directly or indirectly, in Manager); provided, however,
that any occurrence of the foregoing resulting from the exercise by Mezzanine
Lender or any Additional Mezzanine Lender of their respective rights and/or
remedies under the Mezzanine Loan Documents or Additional Mezzanine Loan
Documents, as applicable, shall not be deemed a Prohibited Change of Control.

 

“Prohibited Pledge” has the meaning set forth in Section 7.1(f).

 

“Prohibited Transferee” means SL Green, Empire Realty, Starwood Capital, or any
of their respective Affiliates.

 

 18 

 

  

“Property” means the real property described on Schedule A, together with all
buildings and other improvements thereon and all personal property appurtenant
thereto.

 

“Qualified Equityholder” means (i) NY REIT or (ii) a bank, savings and loan
association, investment bank, insurance company, trust company, commercial
credit corporation, pension plan, pension fund or pension advisory firm, mutual
fund, real estate investment trust, government entity or plan, real estate
company, investment fund or an institution substantially similar to any of the
foregoing; provided that, in each case under this clause (ii), such Person (x)
has total shareholder’s equity in excess of $1,000,000,000 (exclusive of the
Property), and (y) is regularly engaged in the business of owning and operating
comparable properties in major metropolitan areas or (iii) any Additional
Mezzanine Lender (or its designee) upon its acquisition of the equity interest
in Borrower through foreclosure or a transfer in lieu of foreclosure.

 

“Qualified Guaranty” means a guaranty, in form and substance reasonably
satisfactory to Lender, provided to Lender by Guarantor or any replacement
Guarantor in accordance herewith.

 

“Qualified Lease” means a Lease to a Tenant that is paying rent (or is not
paying rent because it is subject to a free rent period pursuant to the terms of
the applicable Lease) and in occupancy at the Property, is not in default under
its Lease beyond applicable notice and cure periods, and is not the subject of a
bankruptcy or similar insolvency proceeding (unless such Tenant has assumed such
Lease in bankruptcy); provided that if a Tenant has provided notice to Mortgage
Borrower that it intends to vacate within three months of the applicable date of
determination, the related Lease shall not constitute a Qualified Lease.

 

“Rating Agency” shall mean, prior to the final Securitization of the Loan, each
of S&P, Moody’s, DBRS and Fitch, or any other nationally-recognized statistical
rating agency that has been engaged by Lender to provide the rating for a
Securitization of the Loan and, after the final Securitization of the Loan,
shall mean any of the foregoing that have rated and continue to rate any of the
Certificates (excluding unsolicited ratings).

 

“Rating Condition” means, with respect to any applicable proposed action after a
Securitization, the receipt by Lender of confirmation in writing from each of
the Rating Agencies that such action shall not result, in and of itself, in a
downgrade, withdrawal, or qualification of any rating then assigned to any
outstanding Certificates. No Rating Condition shall be regarded as having been
satisfied unless and until any conditions imposed on the effectiveness of any
confirmation from any Rating Agency shall have been satisfied. Lender shall have
the right in its sole discretion to waive a Rating Condition requirement with
respect to any Rating Agency that Lender determines has declined to review the
applicable proposal.

 

“Reference Banks” means four major banks in the London interbank market selected
by Lender.

 

 19 

 

 

“Regulatory Change” means any change after the Closing Date in federal, state or
foreign laws or regulations or the adoption or the making, after such date, of
any interpretations, directives or requests applying to a class of banks or
companies controlling banks, including Lender, of or under any federal, state or
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Regulatory Change”, regardless of the date enacted,
adopted or issued if enacted, adopted or issued after the date hereof.

 

“Release” with respect to any Hazardous Substance means any release, deposit,
discharge, emission, leaking, leaching, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances into the indoor or outdoor environment (including the
movement of Hazardous Substances through ambient air, soil, surface water,
ground water, wetlands, land or subsurface strata), and “Released” has the
meaning correlative thereto.

 

“Release Date” has the meaning set forth in Section 2.3.

 

“Release Price” means, with respect to the Retail Unit, the greater of (i) the
Mezzanine Loan Percentage of $125,000,000 and (ii) the Mezzanine Loan Percentage
of the Net Sales Proceeds.

 

“Rent Roll” has the meaning set forth in Section 4.14(a).

 

“Retail Unit” means the suites identified on Exhibit C totaling approximately
52,900 square feet.

 

“Required SPE” means Borrower, Mortgage Borrower, any Mortgage Borrower
Single-Purpose Equityholder and any Single-Purpose Equityholder.

 

“Revenues” has the meaning set forth in the Mortgage Loan Agreement.

 

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc., and its successors.

 

“SAS” means Strategic Asset Services LLC, a Delaware limited liability company
and any of its Affiliates.

 

“Securitization” means a transaction in which, in the case of the Loan, all or
any portion of the Loan is deposited into one or more trusts or entities that
issue Certificates to investors, or a similar transaction, and, in the case of
the Mortgage Loan, all or any portion of the Mortgage Loan is deposited into one
or more trusts or entities that issue Certificates to investors, or a similar
transaction; and the term “Securitize” and “Securitized” have meanings
correlative to the foregoing.

 

 20 

 

  

“Securitization Vehicle” means the issuer of Certificates in a Securitization of
the Loan.

 

“Service” means the Internal Revenue Service or any successor agency thereto.

 

“Servicer” means the entity or entities appointed by Agent from time to time to
serve as servicer and/or special servicer of the Loan. If at any time no entity
is so appointed, the term “Servicer” shall be deemed to refer to Agent.

 

“Severed Loan Documents” has the meaning set forth in Section 7.2(e).

 

“Single Member LLC” means a limited liability company that either (x) has only
one member, or (y) has multiple members, none of which is a Single-Purpose
Equityholder.

 

“Single-Purpose Entity” means:

 

(1)         with respect to Mortgage Borrower or any Mortgage Borrower
Single-Purpose Equityholder, a “Single-Purpose Entity” as defined in the
Mortgage Loan Agreement;

 

(2)          with respect to Borrower, a Person that:

 

(a)          was formed under the laws of the State of Delaware solely for the
purpose of acquiring and holding an ownership interest in Mortgage Borrower or
in the case of a Single-Purpose Equityholder, an ownership interest in Borrower;

 

(b)          does not engage in any business unrelated to its ownership interest
in Mortgage Borrower or in the case of a Single-Purpose Equityholder, its
ownership interest in Borrower;

 

(c)          does not own any assets other than those related to (i) its
interest in the Mortgage Borrower, or (ii) in the case of a Single-Purpose
Equityholder, its ownership interest in Borrower (and in the case of Borrower,
does not and will not own any assets on which Lender does not have a Lien, other
than excess cash and other funds that have been released to Borrower pursuant
hereto or as otherwise permitted hereunder);

 

(d)          except as otherwise expressly permitted by the Loan Documents, has
not engaged, sought or consented to and will not engage in, seek or consent to
any dissolution, winding up, liquidation, consolidation, merger, asset sale
(except as expressly permitted by the Loan Documents), transfer of partnership
or membership interests or the like, or amendment of its limited partnership
agreement, articles of incorporation, articles of organization, certificate of
formation or operating agreement (as applicable);

 

(e)          has remained and intends to remain solvent and has maintained and
intends to maintain adequate capital in light of its contemplated business
operations, provided that the foregoing shall not require such Person’s
partners, members or shareholders to make any additional capital contributions
to such Person;

 

 21 

 

  

(f)          has not failed and will not fail to correct any known
misunderstanding regarding the separate identity of such entity;

 

(g)          has maintained and will maintain its accounts, books and records,
financial statements, stationery, invoices and checks separate and apart from
any other Person; provided, however, that the Borrower may consolidate its tax
returns with the tax returns of its Affiliates in accordance with GAAP, provided
that any such consolidated financial statements do not suggest in any way that
such Person’s assets are available to satisfy the claims of its affiliate’s
creditors;

 

(h)          has maintained and will maintain its books, records, resolutions
and agreements as official records;

 

(i)          has not commingled and will not commingle its funds or assets with
those of any other Person;

 

(j)          has held and will hold its assets in its own name;

 

(k)          has conducted and will conduct its business in its name only, and
has not and will not use any trade name;

 

(l)          has paid and will pay its own liabilities, including the salaries
of its own employees, out of its own funds and assets, provided that the
foregoing shall not require such Person’s partners, members or shareholders to
make any additional capital contributions to such Person;

 

(m)          has observed and will observe all partnership, corporate or limited
liability company formalities, as applicable;

 

(n)          does not have any Debt other than (i) in the case of Borrower,
Permitted Debt, or (ii) in the case of a Single-Purpose Equityholder, reasonable
and customary administrative expenses and state franchise taxes;

 

(o)          is subject to and complies with all of the limitations on powers
and separateness requirements set forth in the organizational documentation of
such Person as of the Closing Date;

 

(p)          has not and will not assume or guarantee or become obligated for
the debts of any other Person or hold out its credit as being available to
satisfy the obligations of any other Person except as provided under and
contemplated by the Loan Documents;

 

(q)          has not and will not acquire obligations or securities of its
partners, members or shareholders;

 

(r)          has allocated and will allocate fairly and reasonably shared
expenses, including shared office space, and uses separate stationery and
invoices;

 

 22 

 

  

(s)         except in connection with the Loan and as provided under and
contemplated by the Loan Documents, has not pledged and will not pledge its
assets for the benefit of any other Person;

 

(t)          has held itself out and identified itself and will hold itself out
and identify itself as a separate and distinct entity under its own name and not
as a division or part of any other Person;

 

(u)          has maintained and will maintain its assets in such a manner that
it will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;

 

(v)         has not made and will not make loans to any Person;

 

(w)        has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it;

 

(x)          has not entered into or been a party to, and will not enter into or
be a party to, any transaction with its partners, members, shareholders or
Affiliates except in the ordinary course of its business and on terms which are
intrinsically fair and not materially less favorable to it than would be
obtained in a comparable arm's length transaction with an unrelated third party;

 

(y)         has and will have no obligation to indemnify its partners, officers,
directors, or members, as the case may be, or has such an obligation that is
fully subordinated to the Indebtedness and will not constitute a claim against
Borrower if Borrower’s cash flow in excess of the amount required to pay the
Indebtedness is insufficient to pay such obligation;

 

(z)          will consider the interests of its creditors in connection with all
corporate, partnership or limited liability company actions, as applicable;

 

(aa)      maintains a sufficient number of employees, if any, in light of its
contemplated business operations;

 

(bb)      conducts its business so that the assumptions made with respect to it
that are contained in the Nonconsolidation Opinion shall at all times be true
and correct in all material respects;

 

(cc)        has two Independent Directors on its board of directors or board of
managers, or has a Single-Purpose Equityholder with two Independent Directors on
such Single-Purpose Equityholder’s board of directors or board of managers, and
has organizational documents that (i) provide that the Independent Directors
consider only the interests of Borrower, including its creditors, and shall have
no fiduciary duties to Borrower’s equityholders (except to the extent of their
respective interests in Borrower), and (ii) prohibit the replacement of any
Independent Director without Cause and without giving at least two Business
Days’ prior written notice to Lender and the Rating Agencies (except in the case
of the death, legal incapacity, or voluntary non-collusive resignation of an
Independent Director, in which case no prior notice to Lender or the Rating
Agencies shall be required in connection with the replacement of such
Independent Director with a new Independent Director that is provided by any of
the companies listed in the definition of “Independent Director”);

 

 23 

 

  

(cc)         if such entity is a Single Member LLC, has organizational documents
that provide that upon the occurrence of any event (other than a permitted
equity transfer) that causes its sole member to cease to be a member while the
Loan is outstanding, the Special Member (as defined in the Borrower’s LLC
Agreement) shall automatically be admitted as the sole member of the Single
Member LLC and shall preserve and continue the existence of the Single Member
LLC without dissolution;

 

(dd)         files its own tax returns separate from those of any other Person,
except to the extent it is treated as a “disregarded entity” for tax purposes
and is not required to file tax returns under applicable law, and pays any taxes
required to be paid under applicable law only from its own funds; and

 

(ee)         has by-laws or an operating agreement, or has a Single-Purpose
Equityholder with by-laws or an operating agreement, which provides that, for so
long as the Loan is outstanding, such Person shall not take or consent to any of
the following actions except to the extent expressly permitted in this Agreement
and the other Loan Documents:

 

(i)the engagement by such Person (and, in the case of a Single-Purpose
Equityholder, the engagement by Borrower) in any business other than (x) in the
case of Borrower, activities incidental to the acquisition and ownership of its
interest in Mortgage Borrower and/or a Mortgage Borrower Single-Purpose
Equityholder and (y) in the case of a Single-Purpose Equityholder, activities
incidental to the acquisition and ownership of its interest in Borrower;

 

(ii)the filing, or consent to the filing, of a bankruptcy or insolvency
petition, any general assignment for the benefit of creditors or the institution
of any other insolvency proceeding, the seeking or consenting to the appointment
of a receiver, liquidator, assignee, trustee, sequestrator, custodian or any
similar official in respect of such Person, admitting in writing such Person’s
inability to pay its debts generally as they become due, or the taking of any
action in furtherance of any of the foregoing, in each case, in respect of
itself or, in the case of a Single-Purpose Equityholder, in respect of Borrower,
without the affirmative vote of both of its Independent Directors; and

 

(iii)any amendment or modification of any provision of its (and, in the case of
a Single-Purpose Equityholder, Borrower’s) organizational documents relating to
qualification as a “Single-Purpose Entity”.

 

 24 

 

  

“Single-Purpose Equityholder” means a Single-Purpose Entity that (x) is a
limited liability company or corporation formed under the laws of the State of
Delaware, (y) owns at least a 1% direct equity interest in Borrower, and (z)
serves as the general partner or managing member of Borrower.

 

“Spread” means:

 

(i)           6.00%; and

 

(ii)         following the bifurcation of the Note into multiple Note Components
pursuant to Section 1.1(c), the weighted average of the Component Spreads of
such Note Components at the time of determination, weighted on the basis of the
corresponding outstanding principal balances of such Note Components at the time
of determination, which weighted average shall be the same as the Spread on the
applicable Note prior to such bifurcation.

 

“Spread Maintenance Premium” means with respect to any prepayment of the Loan,
including in connection with the release of the Retail Unit in accordance with
Section 2.3 prior to the end of the Spread Maintenance Period, an amount equal
to the product of (a) the principal amount so prepaid, times (b) the applicable
Spread, times (c) 1/360, times (d) (x) prior to a Securitization, the number of
days from the date such prepayment is made and (y) after a Securitization the
number of days from (but excluding) the conclusion of the Interest Accrual
Period in which such prepayment is made, in each case, through and including the
last day of the Spread Maintenance Period.

 

“Spread Maintenance Period” means the period from the Closing Date to March 30,
2017.

 

“Strike Rate” 4.0%.

 

“Subordination of Property Management Agreement” means that certain consent and
agreement of manager and subordination of management agreement executed by
Borrower and the Approved Property Manager as of the Closing Date, as the same
may from time to time be amended, restated, replaced, supplemented or otherwise
modified in accordance herewith.

 

“Survey” means current land title survey of the Property, certified to Mortgage
Borrower, the title company issuing the Title Insurance Policy and Lender and
their respective successors and assigns, in form and substance reasonably
satisfactory to Lender.

 

“Taxes” means all real estate and personal property taxes, assessments, fees,
taxes on rents or rentals, water rates or sewer rents, facilities and other
governmental, municipal and utility district charges or other similar taxes or
assessments now or hereafter levied or assessed or imposed against the Property
or Mortgage Borrower with respect to the Property or rents therefrom or that may
become Liens upon the Property, without deduction for any amounts reimbursable
to Mortgage Borrower by third parties.

 

 25 

 

  

“Tenant” means any Person liable by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) pursuant to a
Lease.

 

“Test Period” means each 12-month period ending on the last day of any calendar
month.

 

“Threshold Amount” means an amount equal to 10.0% of the sum of the Loan Amount
and Mortgage Loan Amount.

 

“Title Insurance Policy” means, as the context may require, (i) the Title
Insurance Policy, as defined in the Mortgage Loan Agreement, (ii) a UCC
insurance policy insuring Lender’s first-priority perfected security interest in
100% of the limited liability company interests in Mortgage Borrower pledged by
Borrower to Lender pursuant to the Pledge Agreement, and otherwise in form and
substance reasonably acceptable to Lender, and (iii) an owner’s title insurance
policy in favor of Mortgage Borrower with a “Mezzanine Lender’s Financing
Endorsement”, in form and substance reasonably satisfactory to Lender.

 

“Transfer” means (i) the sale or other whole or partial conveyance of all or any
portion of the Mortgage Loan Collateral or any direct or indirect interest
therein to a third party, including granting of any purchase options, rights of
first refusal, rights of first offer or similar rights in respect of any portion
of the Mortgage Loan Collateral or the subjecting of any portion of the Mortgage
Loan Collateral to restrictions on transfer; except that the conveyance of a
space lease at the Property in accordance herewith shall not constitute a
Transfer or (ii) the sale or other whole or partial conveyance of all or any
portion of the Collateral or any direct or indirect interest therein to a third
party, including granting of any purchase options, rights of first refusal,
rights of first offer or similar rights in respect of any portion of the
Collateral or the subjecting of any portion of the Collateral to restrictions on
transfer.

 

“Unfunded Obligations” has the meaning set forth in the Mortgage Loan Agreement.

 

“Unfunded Obligations Guaranty” means that certain unfunded obligations
guaranty, dated as of the Closing Date, executed by Guarantor for the benefit of
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified in accordance herewith

 

“Use” means, with respect to any Hazardous Substance, the generation,
manufacture, processing, distribution, handling, possession, use, discharge,
placement, treatment, disposal, disposition, removal, abatement, recycling or
storage of such Hazardous Substance or transportation of such Hazardous
Substance.

 

“U.S. Person” means a United States person within the meaning of Section
7701(a)(30) of the Code.

 

“U.S. Tax” means any present or future tax, assessment or other charge or levy
imposed by or on behalf of the United States of America or any taxing authority
thereof.

 

 26 

 

  

“Waste” means any intentional material abuse or intentional destructive use
(whether by action or inaction) of the Property.

 

(b)          Rules of Construction. Unless otherwise specified, (i) all
references to sections, schedules and exhibits are to sections, schedules and
exhibits in or to this Agreement, (ii) all meanings attributed to defined terms
in this Agreement shall be equally applicable to both the singular and plural
forms of the terms so defined, (iii) “including” means “including, but not
limited to”, (iv) “mortgage” means a mortgage, deed of trust, deed to secure
debt or similar instrument, as applicable, and “mortgagee” means the secured
party under a mortgage, deed of trust, deed to secure debt or similar
instrument, (v) the words “hereof,” “herein,” “hereby,” “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision, article, section or other subdivision
of this Agreement, (vi) unless otherwise indicated, all references to “this
Section” shall refer to the Section of this Agreement in which such reference
appears in its entirety and not to any particular clause or subsection or such
Section, (vii) the use of the phrases “an Event of Default exists”, “during the
continuance of an Event of Default” or similar phrases in the Loan Documents
shall not be deemed to grant Borrower any right to cure an Event of Default
except as expressly provided herein, and (viii) terms used herein and defined by
cross-reference to another agreement or document shall have the meaning set
forth in such other agreement or document as of the Closing Date,
notwithstanding any subsequent amendment or restatement of or modification to
such other agreement or document, except that if the definition set forth in
such other agreement or document contains any requirement that a matter be
approved or consented to by Mortgage Lender then for purposes hereof the consent
of Lender shall also be required, and (ix) any capitalized term used herein and
not otherwise defined shall have the meaning ascribed thereto in the Mortgage
Loan Agreement. Except as otherwise indicated, all accounting terms not
specifically defined in this Agreement shall be construed in accordance with
GAAP, as the same may be modified in this Agreement. Notwithstanding anything
herein to the contrary, any provisions in this Agreement cross-referencing
provisions of the Mortgage Loan Documents shall (x) mean the Mortgage Loan
Documents in effect as of the date hereof, unless otherwise specified, as the
same may be amended, restated, modified or supplemented in accordance herewith,
provided, however, Lender shall not be bound by any amendments, restatements,
modifications, supplements or waivers of any Mortgage Loan Document other than
those amendments or modifications that are not material amendments or
modifications or amendments or modifications that are required under the
Mortgage Loan Documents or are for the purpose of correcting manifest error
unless Lender has consented thereto, which consent shall not be unreasonably
withheld, delayed or conditioned so long as no Event of Default is then
continuing, and (y) to the extent the context requires, be effective
notwithstanding the termination of the Mortgage Loan Agreement by payment in
full of the Mortgage Loan or otherwise. Whenever in this Agreement or in the
other Loan Documents, it is provided (i) that Borrower shall cause Mortgage
Borrower to take or refrain from taking any actions, such statements shall also
mean that Borrower shall cause any applicable Mortgage Borrower Single-Purpose
Equityholder to cause Mortgage Borrower to take or refrain from taking any
actions and (ii) that Borrower shall not permit Mortgage Borrower to take or
refrain from taking any actions, such statements shall also mean that Borrower
shall not permit any applicable Mortgage Borrower Single-Purpose Equityholder to
permit Mortgage Borrower to, take or refrain from taking any actions, as the
case may be. Any provision contained in this Agreement or in any of the other
Loan Documents to the effect that Borrower shall cause, permit or allow Mortgage
Borrower to act or to refrain from acting in any manner, or to the effect that
Borrower shall itself act or refrain from acting in any manner with respect to
the Property, or Borrower represents or warrants on behalf or, or covenants on
behalf of, Mortgage Borrower, or with respect to the Property, shall be
construed as meaning that Borrower shall do so in Borrower’s capacity as the
owner of the equity interests in Mortgage Borrower in accordance with Legal
Requirements and applicable organizational documents and not directly with
respect to the Mortgage Borrower or the Property in any other matter that would
violate the covenants contained in Section 4.17 of this Agreement, any other
similar covenants contained in the Borrower’s or Mortgage Borrower’s
organizational documents, or any other similar covenants contained in the
Mortgage Loan Documents.

 

 27 

 

  

Article I

  

GENERAL TERMS

 

Section 1.1.   The Loan; Term.

 

(a)          On the Closing Date, subject to the terms and conditions of this
Agreement, Lender shall make a loan to Borrower (the “Loan”) in an amount equal
to the Loan Amount. The Loan shall initially be represented by a single Note
that shall bear interest as described in this Agreement at a per annum rate as
provided in Section 1.2(a). If the Note is subdivided pursuant to Section
1.1(c), each of the Notes shall be pari passu and of equal rank without priority
or preference of one over the other (except following repayments of principal
during the continuance of an Event of Default). Interest payable hereunder shall
be computed on the basis of a 360-day year and the actual number of days elapsed
in the related Interest Accrual Period.

 

(b)          The Loan shall be secured by the Collateral pursuant to the Pledge
Agreement and the other Loan Documents.

 

(c)          Upon written notice from Lender to Borrower, the Note will be
deemed to have been subdivided into multiple components (“Note Components”).
Each Note Component shall have such notional balance as Lender shall specify in
such notice and an interest rate equal to the sum of LIBOR plus such amount as
Lender shall specify in such notice (“Component Spread”); provided that the sum
of the principal balances of all Note Components shall at all times (i.e., no
“rate creep”) equal the then-current Principal Indebtedness, and the weighted
average of the Component Spreads, weighted on the basis of their respective
principal balances, shall equal the percentage set forth in clause (i) of the
definition of “Spread” (except following repayments of principal during the
continuance of an Event of Default). Borrower shall be treated as the obligor
with respect to each of the Note Components, and Borrower acknowledges that each
Note Component may be individually beneficially owned by a separate Person
subject to the terms hereof regarding the Assignment of the Loan. The Note
Components need not be represented by separate physical Notes, but if requested
by Lender, each Note Component shall be represented by a separate physical Note,
in which case Borrower shall execute and return to Lender each such Note
promptly following Borrower’s receipt of an execution copy thereof.

 

(d)          Borrower shall have one option to extend the scheduled Maturity
Date of the Loan to the Payment Date in the month containing the one-year
anniversary of the scheduled Maturity Date (the period of the extension, an
“Extension Term”), provided that, as a condition to such Extension Term (i)
Borrower shall deliver to Lender written notice of such extension at least 30
and not more than 90 days prior to the scheduled Maturity Date; (ii) no Event of
Default shall be continuing on either the date of such notice or the Maturity
Date as theretofore in effect; (iii) the Debt Yield for the Property for the
Test Period ending immediately prior to the Maturity Date as theretofore in
effect shall be no less than the Debt Yield Threshold; provided that if the Debt
Yield is less than the Debt Yield Threshold, Borrower shall be permitted to
prepay the Loan in the amount required to cause the Debt Yield to equal the
applicable Debt Yield Threshold, which prepayment shall be made pursuant to, and
in accordance with, Section 2.1 but without the notice required thereunder, (iv)
Borrower shall have obtained an Interest Rate Cap Agreement for the applicable
Extension Term and collaterally assigned such Interest Rate Cap Agreement to
Lender pursuant to an Assignment of Interest Rate Cap Agreement; (v) Borrower
shall have paid a fee in an amount equal to 0.75% of the Principal Indebtedness;
and (vi) Borrower shall have reimbursed Lender for all reasonable out-of-pocket
expenses incurred by Lender in connection with such extension. If Borrower fails
to exercise any extension option in accordance with the provisions of this
Agreement, such extension option, and any subsequent extension option hereunder,
will automatically cease and terminate.

 

 28 

 

  

Section 1.2.    Interest and Principal.

 

(a)          On each Payment Date, Borrower shall pay to Lender (to be applied
to each Note on a pro rata, pari passu basis, if applicable) interest on the
Principal Indebtedness for the applicable Interest Accrual Period at a rate per
annum equal to (i) at any time the Loan is a LIBOR Loan, the sum of LIBOR,
determined as of the Interest Determination Date immediately preceding such
Interest Accrual Period, plus the applicable Spread and (ii) at any time the
Loan is a Prime Rate Loan, the sum of the Prime Rate, determined as of the
Interest Determination Date immediately preceding such Interest Accrual Period,
plus the applicable Prime Rate Spread (except that in each case, interest shall
be payable on the Indebtedness, including due but unpaid interest, at the
Default Rate with respect to any portion of such Interest Accrual Period falling
during the continuance of an Event of Default). As of the Closing Date, the Loan
is a LIBOR Loan, and except as provided in Section 1.2(e), the Loan shall at all
times be a LIBOR Loan. Notwithstanding the foregoing, on the Closing Date,
Borrower shall pay interest from and including the Closing Date through the end
of the first Interest Accrual Period, in lieu of making such payment on the
first Payment Date following the Closing Date (unless the Closing Date falls on
a Payment Date, in which case, no interest will be collected on the Closing
Date, and Borrower shall make the payment required pursuant to this Section
commencing on the first Payment Date following the Closing Date) and the next
payment of interest shall be due and payable on the next subsequent Payment
Date.

 

(b)          No prepayments of the Loan shall be permitted except for (i)
prepayments made pursuant to Section 2.1, Section 2.3 and Section 5.4 and (ii)
prepayments resulting from Casualty or Condemnation as described in
Section 5.16. The entire outstanding Principal Indebtedness, together with all
interest thereon through (x) prior to a Securitization, the Maturity Date and
(y) after a Securitization, the end of the Interest Accrual Period in which the
Maturity Date falls (calculated only after a Securitization as if such Principal
Indebtedness were outstanding for the entire Interest Accrual Period) and, in
each case, all other amounts then due under the Loan Documents shall be due and
payable by Borrower to Lender on the Maturity Date.

 

 29 

 

 

(c)          If all or any portion of the Principal Indebtedness is paid to
Lender during the Spread Maintenance Period following acceleration of the Loan
(except as a result of a Casualty or Condemnation), Borrower shall pay to Lender
an amount equal to the applicable Spread Maintenance Premium. Amounts received
in respect of the Indebtedness during the continuance of an Event of Default
shall be applied toward interest, principal and other components of the
Indebtedness (in such order as Lender shall determine) before any such amounts
are applied toward payment of any Spread Maintenance Premium that is due and
payable, with the result that any Spread Maintenance Premium that is due and
payable shall accrue as the Principal Indebtedness is repaid but no amount
received from Borrower shall constitute payment of a Spread Maintenance Premium
until the remainder of the Indebtedness shall have been paid in full. Borrower
acknowledges that (i) a prepayment during the Spread Maintenance Period will
cause damage to Lender; (ii) the Spread Maintenance Premium is intended to
compensate Lender for the loss of its investment and the expense incurred and
time and effort associated with making the Loan, which will not be fully repaid
if the Loan is prepaid; (iii) it will be extremely difficult and impractical to
ascertain the extent of Lender’s damages caused by a prepayment after an
acceleration or any other prepayment during the Spread Maintenance Period; and
(iv) the Spread Maintenance Premium represents Lender’s and Borrower’s
reasonable estimate of Lender’s damages from the prepayment and is not a
penalty.

 

(d)          Any payments of interest and/or principal not paid when due
hereunder shall bear interest at the applicable Default Rate from and after the
expiration of applicable notice and cure periods and, in the case of all
payments due hereunder other than the repayment of the Principal Indebtedness on
the Maturity Date if not paid when due, when paid shall be accompanied by a late
fee in an amount equal to the lesser of 5% of such unpaid sum and the maximum
amount permitted by applicable law, in order to defray a portion of the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment.

 

(e)          In the event that Lender shall determine in its reasonable
discretion that by reason of circumstances affecting the interbank Eurodollar
market, adequate and reasonable means do not exist for ascertaining LIBOR in
accordance with the definition thereof, then the Loan shall be converted to a
Prime Rate Loan effective as of the commencement of the Interest Accrual Period
following the date of such determination, and Lender shall give notice thereof
to Borrower by telephone at least one day prior to the applicable Interest
Determination Date (which notice shall thereafter be promptly confirmed by
Lender in writing). If, pursuant to this Section, any portion of the Loan has
been converted to a Prime Rate Loan and Lender thereafter determines in its
reasonable discretion that the events or circumstances that resulted in such
conversion are no longer applicable, the Loan shall be converted to a LIBOR Loan
effective as of the commencement of the Interest Accrual Period following the
date of such determination, and Lender shall give notice thereof to Borrower by
telephone at least one day prior to the applicable Interest Determination Date
(which notice shall thereafter be promptly confirmed by Lender in writing).
Borrower shall pay to Lender, promptly following demand, any additional amounts
necessary to compensate Lender for any reasonable out-of-pocket costs incurred
by Lender in making any conversion in accordance with this Section. In the event
any Note has been divided into multiple Notes or Note Components pursuant to
Section 1.1(c), upon any conversion of the Loan pursuant to this Section the
interest rate applicable to such Notes or Note Components shall be
proportionately adjusted to reflect such conversion. Except as provided in this
Section, the Loan shall at all times be a LIBOR Loan. In no event shall Borrower
have the right to convert a LIBOR Loan to a Prime Rate Loan.

 

 30 

 

 

(f)          In the event of a sale (including a foreclosure sale), refinancing,
Transfer, or other disposition or liquidation of any or all of the Mortgage Loan
Collateral, in each case, during the continuance of, or resulting in, an Event
of Default, except to the extent otherwise permitted hereunder or under the
Mortgage Loan Documents, Borrower shall cause to be paid to Lender as a
mandatory prepayment of the Loan, all amounts paid to and actually received by
or on behalf of Mortgage Borrower, Borrower or any of their respective
Affiliates in connection therewith (and to the extent such amounts are not
deposited with Mortgage Lender), less any amounts required or permitted to be
held by or for the benefit of or delivered to Mortgage Lender pursuant to the
Mortgage Loan Documents.

 

(g)          In the event that (i) proceeds are realized by Borrower, Mortgage
Borrower or any of their respective Affiliates under Mortgage Borrower’s policy
of title insurance with respect to a claim made thereunder, and (ii) such
proceeds are not required or permitted to be held by or for the benefit of or
delivered to Mortgage Lender, then Borrower shall cause to be remitted to Lender
the amount of such proceeds, less any amount required to cure the applicable
title defect and Borrower’s or Mortgage Borrower’s reasonable out-of-pocket
expenses incurred in connection with effectuating such claim and curing such
title defect, and such amount shall be held by Lender in an Eligible Account as
additional Collateral for the Loan or if there has been a cure of the foregoing
title defect and no Event of Default is then continuing, such funds shall be
returned to Borrower.

 

Section 1.3.          Method and Place of Payment. Except as otherwise
specifically provided in this Agreement, all payments and prepayments under this
Agreement and the Notes shall be made to Lender not later than 2:00 p.m., New
York City time, on the date when due and shall be made in lawful money of the
United States of America by wire transfer in federal or other immediately
available funds to the account specified from time to time by Lender. Any funds
received by Lender after such time shall be deemed to have been paid on the next
succeeding Business Day. Lender shall notify Borrower in writing of any changes
in the account to which payments are to be made. If the amount received from
Borrower (or from the Mortgage Loan Cash Management Account pursuant to Section
3.2(b) of the Mortgage Loan Agreement) is less than the sum of all amounts then
due and payable hereunder and as a result an Event of Default has occurred, such
amount shall be applied, at Lender’s sole discretion, either toward the
components of the Indebtedness (e.g., interest, principal and other amounts
payable hereunder) and the Note and Note Components, in such sequence as Lender
shall elect in its sole discretion, or toward the payment of Property expenses.
Whenever any payment to be made hereunder or under any other Loan Document shall
be stated to be due on a day that is not a Business Day, the due date thereof
shall be the immediately preceding Business Day.

 

Section 1.4.   Taxes; Regulatory Change.

 

(a)          Borrower shall indemnify Lender and hold Lender harmless from and
against any present or future stamp, documentary or other similar or related
taxes or other similar or related charges now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority by reason of the
execution and delivery of the Loan Documents and any consents, waivers,
amendments and enforcement of rights under the Loan Documents.

 

 31 

 

 

(b)          Reasonably promptly following Borrower’s request, the Lender at the
time the Loan is made and any Person to whom there has been an Assignment shall
complete and deliver to Borrower a duly executed Form W-9 certifying that it is
not subject to backup withholding or an appropriate IRS Form W-8, as applicable.
If Borrower is required by law to withhold or deduct any amount from any payment
hereunder in respect of any Borrower Tax, Borrower shall withhold or deduct the
appropriate amount, remit such amount to the appropriate Governmental Authority
and pay to the Lender and each Person to whom there has been an Assignment or
Participation of the Loan (Lender and all such Persons, collectively, “Lender
Parties” and each individually, a “Lender Party”) such additional amounts as are
necessary in order that the net payment of any amount due hereunder, after
deduction for or withholding in respect of any Borrower Tax imposed with respect
to such payment, will not be less than the amount stated in this Agreement to be
then due and payable; except that the foregoing obligation to pay such
additional amounts shall not apply to (i) Inapplicable Taxes; (ii) any amount of
U.S. Tax in effect and applicable to payments to Lender on the date of this
Agreement, provided that Borrower requests from Lender, if necessary to prevent
the imposition of such U.S. Tax, a Form W-9 or W-8, as applicable, reasonably in
advance of when withholding in respect of such U.S. Tax would be required absent
the receipt of such form; (iii) with respect to payments made under this
Agreement to any Lender Party to whom there has been an Assignment or
Participation, any amount of U.S. Tax imposed, to the extent that the receipt of
additional amounts in respect of such U.S. Tax would entitle the Lender Party to
receive greater payment than the assignor would have been entitled to receive
with respect to the rights assigned, unless such assignment shall have been made
at a time when the circumstances giving rise to such greater payment did not
exist; (iv) any U.S. federal withholding taxes imposed under FATCA; or (v) any
amount of Borrower Taxes imposed solely by reason of the failure by an assignee
to comply with Section 9.7(c). If Borrower shall fail to pay any Borrower Taxes
or other amounts that Borrower is required to pay pursuant to this Section, and
Lender or any Person to whom there has been an Assignment or Participation of a
Loan pays the same, Borrower shall reimburse Lender or such Person promptly
following demand therefore in the currency in which such taxes or other amounts
are paid, whether or not such taxes were correctly or legally asserted, together
with interest thereon from and including the date of payment to but excluding
the date of reimbursement at a rate per annum equal to the rate required to be
paid under Section 1.2(a) for the first five (5) Business Days from and
including the date of payment and demand to Borrower and the Default Rate
thereafter.

 

(c)          Within 30 days after paying any amount from which it is required by
law to make any deduction or withholding, and within 30 days after it is
required by law to remit such deduction or withholding to any relevant taxing or
other authority, Borrower shall deliver to Lender reasonably satisfactory
evidence of such deduction, withholding or payment (as the case may be).

 

 32 

 

 

(d)          If, as a result of any Regulatory Change, any reserve, special
deposit or similar requirements relating to any extensions of credit or other
assets of, or any deposits with, Lender or any holder of all or a portion of the
Loan is imposed, modified or deemed applicable and the result is to increase the
cost to such Lender or such holder of making or holding the Loan, or to reduce
the amount receivable by Lender or such holder hereunder in respect of any
portion of the Loan by an amount deemed by Lender or such holder in its
reasonable discretion to be material (such increases in cost and reductions in
amounts receivable, “Increased Costs”), then Borrower agrees that it will pay to
Lender or such holder upon Lender’s or such holder’s request such additional
amount or amounts as will compensate Lender and/or such holder for such
Increased Costs to the extent that such Increased Costs are reasonably allocable
to the Loan and are also being paid by borrowers under similar loans held by
Lender or such holder. Lender will notify Borrower in writing of any event
occurring after the Closing Date that will entitle Lender or any holder of the
Loan to compensation pursuant to this Section as promptly as practicable after
it obtains knowledge thereof and determines to request such compensation and
will designate a different lending office if such designation will avoid the
need for, or reduce the amount of, such compensation and will not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
If such Lender shall fail to notify Borrower of any such event within six (6)
months following the end of the month during which such event occurred, then
Borrower’s liability for any amounts described in this Section incurred by such
Lender as a result of such event shall be limited to those attributable to the
period occurring subsequent to the date that is six (6) months prior to the date
upon which such Lender actually notified Borrower of the occurrence of such
event. Notwithstanding the foregoing, in no event shall Borrower be required to
compensate Lender or any holder of the Loan for any portion of the income or
franchise taxes of Lender or such holder, whether or not attributable to
payments made by Borrower. If a Lender requests compensation under this Section,
Borrower may, by notice to Lender, require that such Lender furnish to Borrower
a statement setting forth in reasonable detail the basis for requesting such
compensation and the method for determining the amount thereof.

 

Section 1.5.   Interest Rate Cap Agreements.

 

(a)          On or prior to the Closing Date, Borrower shall obtain, and
thereafter maintain in effect, an Interest Rate Cap Agreement, which shall be
coterminous with the initial term of the Loan and have a notional amount equal
to the Loan Amount. Any initial Interest Rate Cap Agreement shall have a strike
rate equal to or less than the Strike Rate.

 

(b)          If Borrower exercises any of its options to extend the term of the
Loan pursuant to Section 1.1(d), on or prior to the commencement of the
applicable Extension Term, Borrower shall obtain, and thereafter maintain in
effect, an Interest Rate Cap Agreement having (x) a term coterminous with such
Extension Term, (y) a notional amount at least equal to the Principal
Indebtedness as of the first day of such Extension Term, and (z) a strike rate
equal to or less than the Strike Rate.

 

(c)          Borrower shall collaterally assign to Lender pursuant to an
Assignment of Interest Rate Cap Agreement all of its right, title and interest
in any and all payments under each Interest Rate Cap Agreement and shall deliver
to Lender an executed counterpart of such Interest Rate Cap Agreement and obtain
the consent of the Acceptable Counterparty to such collateral assignment (as
evidenced by the Acceptable Counterparty’s execution of such Collateral
Assignment of Interest Rate Cap Agreement).

 

(d)          Borrower shall comply with all of its material obligations under
the terms and provisions of each Interest Rate Cap Agreement. All amounts paid
under an Interest Rate Cap Agreement shall be deposited directly into the
Clearing Account. Borrower shall take all actions reasonably requested by Lender
to enforce Lender’s rights under the Interest Rate Cap Agreement in the event of
a default by the counterparty thereunder and shall not waive, amend or otherwise
modify any of its rights thereunder without the approval of Lender, not to be
unreasonably withheld, delayed or conditioned.

 

 33 

 

  

(e)          If, at any time during the term of the Loan, the counterparty to
the Interest Rate Cap Agreement then in effect ceases to be an Acceptable
Counterparty and thereafter fails to abide by the requirements set forth in such
Interest Rate Cap Agreement with respect to ratings downgrades, then Borrower
shall promptly obtain a replacement Interest Rate Cap Agreement satisfying the
requirements set forth in paragraph (a) or (b) above, as applicable, with a
counterparty that is an Acceptable Counterparty.

 

(f)          In connection with closing of the Loan and at any time that
Borrower obtains a replacement Interest Rate Cap Agreement pursuant to this
Section, Borrower shall deliver to Lender a legal opinion or opinions from
counsel to the applicable Acceptable Counterparty (which counsel may be internal
counsel) with respect to the Interest Rate Cap Agreement in form and substance
reasonably satisfactory to Lender.

 

Section 1.6.    Release. Upon payment of the Indebtedness in full when permitted
or required hereunder, Lender shall execute instruments prepared by Borrower and
reasonably satisfactory to Lender, which, at Borrower’s election and at
Borrower’s sole cost and expense either (a) release and discharge all Liens on
all Collateral securing payment of the Indebtedness (subject to Borrower’s
obligation to pay any associated fees and expenses), including all balances in
the Collateral Accounts (if Collateral Accounts are being maintained hereunder
rather than under the Mortgage Loan Agreement); or (b) assign such Liens (and
the Loan Documents) to a new lender designated by Borrower. Any release or
assignment provided by Lender pursuant to this Section shall be without
recourse, representation or warranty of any kind other than that the Loan is not
subject to any Lien.

 

Article II

VOLUNTARY PREPAYMENT AND ASSUMPTION

 

Section 2.1.   Voluntary Prepayment.

 

(a)          Borrower shall have the right, at its option, upon 30 days’ prior
written notice to Lender, to prepay the Loan in whole or in part at any time,
provided that Mortgage Borrower shall make a simultaneous and pro-rata
prepayment of the Mortgage Loan, with the result that the ratio of the Principal
Indebtedness to the Mortgage Loan Principal Indebtedness remains unchanged. Each
such prepayment shall be accompanied by (i) the amount of interest that would
have been earned on the Loan during the Interest Accrual Period relating to the
applicable Payment Date (if prepaid on a Payment Date) or the succeeding Payment
Date (if prepaid on any date other than a Payment Date) had the prepayment not
occurred and (ii) except as otherwise provided herein, the Spread Maintenance
Premium if such prepayment occurs during the Spread Maintenance Period.
Following any such prepayment, Borrower may release or transfer, free and clear
of the Lien of the Loan Documents, a portion of the notional amount of the
Interest Rate Cap Agreement equal to the amount of such prepayment. Borrower’s
notice of prepayment shall create an obligation of Borrower to prepay the Loan
as set forth therein, but may be rescinded with five (5) Business Days’ written
notice to Lender (of the original or extended date, but subject to payment of
any reasonable out-of-pocket costs and expenses resulting from such rescission)
or extended by up to thirty (30) days by written notice to Lender delivered no
less five (5) Business Days prior to the intended prepayment.

 

 34 

 

  

(b)          If the Note has been bifurcated into multiple Note Components
pursuant to Section 1.1(c), so long as no Event of Default is then continuing,
all prepayments of the Loan shall be applied to the Note Components pro rata.
During the continuance of an Event of Default, any prepayment of the Loan shall
be applied in such order as Lender shall determine in its sole discretion.

 

(c)          If the Debt Yield is less than the applicable Debt Yield Threshold
as of the Test Period immediately prior to the Extension Term, Borrower shall be
permitted to (but not obligated to) prepay a portion of the Loan (and Mortgage
Borrower shall make a simultaneous pro rata prepayment of the Mortgage Loan) in
the aggregate amount required to cause the Debt Yield to equal or exceed the
Debt Yield Threshold, which prepayment shall be accompanied by interest on the
principal amount so prepaid through (x) prior to a Securitization, the date such
prepayment is made and (y) after a Securitization, the end of the Interest
Accrual Period in which such prepayment is made; provided, however, that none of
the Mortgage Loan Future Funding Component shall be used to prepay the Mortgage
Loan or Mezzanine Loan.

 

(d)          Borrower shall be permitted to (but not obligated to) prepay a
portion of the Loan (and Mortgage Borrower shall make a simultaneous pro rata
prepayment of the Mortgage Loan) in the aggregate amount necessary to increase
the Debt Yield to avoid the commencement of a Cash Flow Sweep Period or, if
there is an ongoing Cash Flow Sweep Period, to cause the termination of such
Cash Flow Sweep Period, which prepayment shall be accompanied by interest on the
principal amount so prepaid through (x) prior to a Securitization, the date such
prepayment is made and (y) after a Securitization, the end of the Interest
Accrual Period in which such prepayment is made; provided, however, that none of
the Mortgage Loan Future Funding Component shall be used to prepay the Mortgage
Loan or Mezzanine Loan. So long no Event of Default is then continuing, Borrower
shall have the right (but not the obligation) to direct Lender to use funds in
the Cash Flow Sweep Reserve Account, if any, to prepay the Loan and make a
simultaneous pro rata prepayment of the Mortgage Loan in the aggregate amount
necessary to increase the Debt Yield to avoid the commencement of a Cash Flow
Sweep Period or, if there is an ongoing Cash Flow Sweep Period, to cause the
termination of such Cash Flow Sweep Period.

 

Section 2.2.   Transfers of Equity Interests in Borrower.

 

(a) No direct equity interests in Mortgage Borrower shall be conveyed or
otherwise transferred to any Person under any circumstances. No direct or
indirect equity interests in Borrower shall be conveyed or otherwise transferred
to any Person without Lender’s approval (in its sole discretion), except in
connection with a foreclosure by any Additional Mezzanine Lender under the
Additional Mezzanine Loan Documents, or unless the following conditions are
satisfied:

 

 35 

 

  

(i)          no Event of Default shall be continuing at the time of such
conveyance or transfer;

 

(ii)         no Prohibited Change of Control or Prohibited Pledge shall occur as
a result thereof;

 

(iii)        if such conveyance or transfer results in any Person acquiring more
than 49% of the direct or indirect equity interest in any Required SPE (even if
not constituting a Prohibited Change of Control), Borrower shall have delivered
to Lender with respect to such Person a new non-consolidation opinion or
modification to the Nonconsolidation Opinion in substantially the form of the
Nonconsolidation Opinion or otherwise approved by Lender, such approval not to
be unreasonably withheld, delayed or conditioned;

 

(iv)        Borrower shall have paid the reasonable out-of-pocket costs and
expenses (if any) of the Rating Agencies and reimbursed Lender for its
reasonable out-of-pocket costs and expenses incurred in connection with any such
conveyance or transfer, provided that no fee shall be payable to Lender or
Servicer or Rating Agencies with respect to such transfer; and

 

(v)         Lender shall have received 10 days advance written notice of such
conveyance or transfer; and

 

(vi)        if, as a result of such conveyance or transfer, there is a new
guarantor, such guarantor (a) is a Qualified Equityholder and (b) shall execute
and deliver a new recourse guaranty and environmental indemnity in form and
substance substantially similar to that delivered to Lender at closing of the
Loan.

 

(b)          Notwithstanding the foregoing, the following shall be permitted
without Lender’s consent or the payment of any fees or (except as noted below)
satisfaction of any other condition:

 

(i)          the offer, sale, listing, transfer or issuance by NY REIT of (i)
securities that are listed on the New York Stock Exchange, the NASDAQ Global
Select Market or another nationally recognized stock exchange or (ii) securities
that are sold in the ordinary course of business and in accordance with all
applicable legal requirements to investors in a manner consistent with previous
offerings and sales conducted by NY REIT or its Affiliates to date; or

 

(ii)         subject to satisfaction of the conditions in Sections 2.2(a)(iii),
2.2(a)(iv) and 2.2(a)(vi), the merger or acquisition of all, or substantially
all, of the direct or indirect interests in NYROP by any Person provided that at
all times NYROP is Controlled by NY REIT or by one or more Qualified
Equityholders.

 

 36 

 

  

Section 2.3.   Retail Unit Release.

 

(a)          From and after a Condominium Conversion in accordance with Section
2.3(d), provided no Event of Default shall have occurred and be continuing,
Borrower shall have the right to permit the Mortgage Borrower to transfer title
to the Retail Unit and obtain a release of the lien of the Mortgage (and related
Loan Documents) on the Mortgage Borrower’s interest in the Retail Unit upon
satisfaction of the following conditions precedent as reasonably determined by
Lender:

 

(i)          not less than 30 days, nor more than 90 days, prior to the date on
which the Borrower proposes a release to occur (the “Release Date”), Borrower
shall provide to Lender a notice specifying the proposed Release Date, which
notice shall be revocable without penalty by Borrower up to two Business Days
prior to the Release Date (subject to payment by Borrower of any reasonable
out-of-pocket costs and expenses incurred by Lender in connection with the
release), provided that Borrower shall have the right to adjourn the Release
Date for a period of up to 30 days by delivering notice of such adjournment to
Lender prior to the then-scheduled Release Date;

 

(ii)         such release shall be in connection with a bona fide sale of the
Retail Unit by the Mortgage Borrower to a third party that is not an Affiliate
of either Borrower or Guarantor pursuant to an arms-length transaction;

 

(iii)        Borrower shall make a principal payment to be applied against the
principal balance of the Loan in accordance with Section 2.1 in an aggregate
amount equal to the Release Price, together with the amount of interest
theretofore accrued but unpaid in respect of the principal amount so prepaid,
plus the amount of interest that would have accrued on the principal amount so
prepaid had it remained outstanding through (x) prior to a Securitization, the
date such prepayment is made and (y) after a Securitization, the end of the
Interest Accrual Period in which such prepayment is made and, in each case if
applicable, the Spread Maintenance Premium;

 

(iv)        Lender shall have received reasonably satisfactory evidence that the
Mortgage Borrower shall have satisfied all of the conditions to the proposed
release set forth in the Mortgage Loan Agreement, including a principal payment
against the Mortgage Loan equal to the Mortgage Loan Release Price;

 

(v)         Borrower shall have complied or shall have caused Mortgage Borrower
to comply in all material respects with all requirements of and obtained all
approvals, if any, required under any Leases and/or Material Agreements
(including, without limitation, those documents related to the creation or
operation of a condominium association or similar regime) applicable to the
release of the Retail Unit, and the release shall not violate in any material
respect any of the provisions of any of the foregoing (except to the extent such
provisions have been waived or otherwise amended in such a manner that Borrower
or Mortgage Borrower is no longer in violation thereof);

 

(vi)        after giving effect to such release, the Debt Yield for the
remaining Property is at least equal to the greater of (x) the Debt Yield for
the Property (including the Retail Unit) immediately prior to giving effect to
such release and (y) 8.0%;

 

(vii)       Borrower shall deliver to Lender an Officer’s Certificate certifying
that the requirements set forth in this Section 2.4 have been satisfied; and

 

 37 

 

  

(viii)      Borrower shall pay all reasonable out-of-pocket costs and expenses
of Lender actually incurred in connection with the release of the Retail Unit,
including without limitation Lender’s reasonable attorneys’ fees and expenses.

 

(c)          In connection with a release of the Retail Unit in accordance with
the provisions of Section 2.3(a), at Borrower’s sole cost and expense, Lender
shall reasonably cooperate with Borrower to allow Mortgage Borrower to structure
such release in a manner requested by Borrower (including interim transfers to a
newly formed single-purpose entity) provided the same does not impair Lender’s
remaining Collateral, the continued validity of any of the Loan Documents or
result in a waiver of any of the requirements of Section 2.3(a) or any of
Borrower’s obligations under the Loan Documents.

 

(d)         In connection with the release of the Retail Unit, Borrower shall
have the right to cause Mortgage Borrower to convert the entire Property to a
commercial condominium form of ownership (a “Condominium Conversion”), subject
to the terms and full satisfaction of all of the conditions precedent set forth
below:

 

(i)          Lender shall have received at least sixty (60) days prior notice of
the date of the proposed Condominium Conversion (the “Condominium Conversion
Notice”), which notice may be revoked or postponed upon three (3) Business Days
notice to Lender; provided that Borrower reimburses Lender for any reasonable
out-of-pocket costs and expenses, including reasonable attorney’s fees and
disbursements, actually incurred by Lender in connection with the proposed
Condominium Conversion;

 

(iii)        no Event of Default has occurred and is continuing on the date
Lender receives the Condominium Conversion Notice or on the date of the
consummation of the Condominium Conversion;

 

(iv)        the resulting condominium regime provided for thereunder (the
“Condominium”) shall consist of commercial condominium units (each, a
“Condominium Unit” and, collectively, the “Condominium Units”) and related
common area with a cost-sharing program between the Condominium Units and Lender
shall have approved the Condominium Units, common area, the portions of the
Property to be included therein, and the cost-sharing program in Lender’s
reasonable discretion;

 

(v)         Lender shall have received and approved in its reasonable discretion
all documents, conveyances, instruments and agreements to be entered into in
connection with the Condominium Conversion, including, without limitation, the
applicable condominium declaration and bylaws (such documents, instruments and
agreements, collectively, the “Condominium Documents”);

 

(vi)       the implementation of the Condominium Conversion will not result in
the violation of any Legal Requirements or the terms of any Mortgage Loan
Permitted Encumbrances, Leases or Material Agreements in any material respect,
or give rise to any termination, cancellation or abatement right under any
Lease, Mortgage Loan Permitted Encumbrance or other Material Agreement affecting
or relating to the use and/or operation of the Property and Borrower shall have
delivered to Lender an Officer’s Certificate certifying as to the foregoing;

 

 38 

 

  

(vii)       Lender shall have received such usual and customary documents,
instruments, financing statements and other agreements and assurances as may be
reasonably required by Lender to reflect the Condominium Conversion in the Loan
Documents, including, but not limited to, amendments and reaffirmations to the
terms and conditions hereof and of the other Loan Documents reasonably required
by Lender in connection with the Condominium Conversion, the Condominium
Documents and/or the other terms and provisions of this Section (but otherwise
not imposing any other material changes to the Loan Documents and not increasing
Borrower’s obligations or Lender’s rights or reducing Borrower’s rights or
Lender’s obligations under the Loan Documents) (such amendments, collectively,
the “Condominium Conversion Amendments”);

 

(viii)       Borrower shall have delivered to Lender evidence such that Lender
may reasonably conclude that (A) after giving effect to the Condominium
Conversion and the implementation of the terms and conditions set forth in this
Section 2.3(d), each Condominium Unit shall be a separate tax lot, and (B)
Mortgage Borrower has obtained all necessary approvals, consents or permits and
made all necessary filings under all applicable Legal Requirements with respect
to the Condominium Conversion and the implementation of the terms and conditions
set forth in this Section 2.3(d) (whether from applicable Governmental
Authorities, parties to Mortgage Loan Permitted Encumbrances affecting the
Property or otherwise);

 

(ix)       In connection with the Condominium Conversion and the implementation
of the terms and conditions set forth in this Section 2.3(d), Borrower shall
have delivered to Lender such other information reflecting such Condominium
Conversion and implementation, including condominium board estoppels, approvals
or other documents or instruments as may be reasonably requested by Lender;

 

(x)       Borrower shall pay all of Lender’s reasonable out-of-pocket costs and
expenses (including, without limitation, reasonable attorneys’ fees and
expenses) in connection with the Condominium Conversion and the implementation
of the terms and conditions of this Section 2.3(d);

 

(xi)       Lender shall have received reasonably satisfactory evidence that the
Mortgage Borrower shall have satisfied all of the conditions to the Condominium
Conversion set forth in the Mortgage Loan Agreement; and

 

(xii)       Borrower shall have delivered and paid for in full such
endorsements, supplements and amendments to the owner’s title insurance policy
(and Mezzanine Lender’s Financing Endorsement thereof) as may be reasonably
required by Lender to reflect the Condominium Conversion and the implementation
of the terms and conditions of this Section 2.3(d), including a so-called
condominium endorsement to the owner’s title insurance policy insuring the
creation of the Condominium, confirming no change in the amount of the insurance
or the coverage under the owner’s title insurance policy as of the Closing Date
and insuring the rights and benefits under any reciprocal easement or similar
agreement created in connection with the Condominium Conversion.

 

 39 

 

  

Article III
ACCOUNTs

 

Section 3.1.    Mortgage Loan Cash Management Account. On or prior to the
Closing Date, Borrower shall cause the Mortgage Borrower to cause the Clearing
Account, the Operating Account, the Mortgage Loan Cash Management Account and
each of the other Mortgage Loan Collateral Accounts to be established and
thereafter maintained, each in accordance with and subject to the provisions of
the Mortgage Loan Documents.

 

Section 3.2.    Distributions from the Mortgage Loan Cash Management Account.
Borrower and Lender acknowledge that, subject to, and in accordance with the
terms of the Mortgage Loan Agreement, during the continuance of a Mortgage Loan
Event of Default, Mortgage Lender may elect to remit no amount to Lender, but
the same shall not excuse Borrower from any of its obligations hereunder or
under the other Loan Documents.

 

Section 3.3.   Mortgage Loan Covenants; Replacement of Mortgage Loan Collateral
Accounts.

 

(a)          Borrower hereby covenants that it shall cause Mortgage Borrower to
fully comply with each of the covenants of Mortgage Borrower set forth in
Article III of the Mortgage Loan Agreement, as in effect as of the date hereof,
notwithstanding any waiver or future amendment of such covenants (unless Lender
shall have given its prior written consent to any such waiver or amendment which
approval shall not be unreasonably withheld, conditioned or delayed so long as
no Event of Default is then continuing). Borrower shall not accept any
remittance from the “Capital Expenditure Reserve Account” or “Unfunded
Obligations Account” (as such term are defined in the Mortgage Loan Agreement)
unless and until Lender has received copies of all materials required to be
delivered to Mortgage Lender under Sections 3.7 and 3.11 of the Mortgage Loan
Agreement in respect thereof. During the continuance of a Cash Flow Sweep
Period, Borrower shall not accept any remittance from the Mortgage Loan Cash
Management Account in respect of Property expenditures that are not Budgeted
Operating Expenses unless approved by Lender in writing.

 

 40 

 

 

(b)          Notwithstanding anything to the contrary contained in this
Agreement, if the Mortgage Loan is repaid, if and as required from time to time
by the Mortgage Loan Documents had they still been in effect, but in all cases
other than the Unfunded Obligations Account to the extent the Borrower has
provided an Unfunded Obligations Guaranty, (i) Borrower shall immediately
establish and maintain, with an Eligible Institution selected by Lender and
reasonably approved by Borrower and pursuant to the terms of the cash management
agreement entered into by and among Borrower, Mortgage Lender and Cash
Management Bank (as defined in the Mortgage Loan Agreement) on the substantially
same terms as the Mortgage Loan Cash Management Agreement, reserves in Eligible
Accounts in replacement and substitution of such Mortgage Loan Collateral
Accounts for the benefit of Lender, which substitute reserves and accounts shall
be subject to all of the same terms and conditions applicable under the Mortgage
Loan Documents with respect to the Mortgage Loan Collateral Account(s) being
replaced mutatis mutandis, it being the intent of Lender and Borrower that such
substitute reserves and accounts replicate in purpose and function the Mortgage
Loan Collateral Account(s) no longer held by the Mortgage Lender; and (ii)
Borrower shall remit, or cause Mortgage Borrower to remit, to such Eligible
Accounts for the benefit of Lender any funds from the Mortgage Loan Collateral
Accounts that were remaining in such reserves at the time of the termination of
such reserves for the purpose of funding the equivalent substitute reserves and
Borrower or Lender, as applicable, shall cause such accounts to be funded and
Lender shall cause disbursements to be made therefrom, all in accordance with
the terms of Article III of the Mortgage Loan Agreement and the Mortgage Loan
Cash Management Agreement. All accounts established pursuant to this Section 3.3
shall constitute Collateral Accounts.

 

(c)          Borrower shall, and shall cause Mortgage Borrower to, execute any
and all documents reasonably necessary for the implementation or furtherance of
the actions contemplated in this Section 3.3, including an amendment to this
Agreement incorporating into this Agreement, mutatis mutandis, the cash
management provisions in the Mortgage Loan Agreement.

 

Section 3.4.   Account Collateral.

 

(a)          Borrower hereby pledges the Account Collateral to Lender as
security for the Indebtedness, together with all rights of a secured party with
respect thereto, it being the intention of the parties that such pledge shall be
a perfected first-priority security interest. Each Collateral Account shall be
an Eligible Account under the sole dominion and control of Lender subject to the
terms hereof. Subject to the terms hereof, Borrower shall have no right to make
withdrawals from any of the Collateral Accounts other than the Operating
Account. Funds in the Collateral Accounts shall not be commingled with any other
monies at any time. Borrower shall execute any additional documents that Lender
in its reasonable discretion may require and shall provide all other evidence
reasonably requested by Lender to evidence or perfect its first-priority
security interest in the Account Collateral. Funds in the Collateral Accounts
shall be invested only in Permitted Investments, which Permitted Investments
shall be credited to the related Collateral Account. All income and gains from
the investment of funds in the Collateral Accounts other than the Basic Carrying
Costs Escrow Account shall be retained in the Collateral Accounts from which
they were derived. Unless otherwise required by applicable law, all income and
gains from the investment of funds in any Collateral Account established
pursuant to Section 3.3 in substitution of the “Basic Carrying Costs Escrow
Account” (as defined in the Mortgage Loan Agreement) shall be for the account of
Lender in consideration of its administration of such Collateral Account, and
Lender shall have the right at any time to withdraw such amounts from such
Collateral Account. All reasonable fees of the any Eligible Institution at which
any Collateral Account shall be established pursuant to the terms hereof shall
be paid by Borrower pursuant to the agreement with such Eligible Institution
governing such Eligible Account. After the Loan and all other Indebtedness have
been paid in full, the Collateral Accounts shall be closed and the balances
therein, if any, shall be paid to Borrower.

 

 41 

 

  

(b)          The insufficiency of amounts contained in the Collateral Accounts
shall not relieve Borrower from its obligation to fulfill all covenants
contained in the Loan Documents.

 

(c)          During the continuance of an Event of Default, Lender may, in its
sole discretion, apply funds in the Collateral Accounts, and funds resulting
from the liquidation of Permitted Investments contained in the Collateral
Accounts, either toward the components of the Indebtedness (e.g., interest,
principal and other amounts payable hereunder), the Loan, the Note Components
and the Notes in such sequence as Lender shall elect in its sole discretion,
and/or toward the payment of Property expenses.

 

Section 3.5.   Bankruptcy. Borrower and Lender acknowledge and agree that upon
the filing of a bankruptcy petition by or against Borrower under the Bankruptcy
Code and the Account Collateral shall be deemed not to be property of Borrower’s
bankruptcy estate within the meaning of Section 541 of the Bankruptcy Code. If,
however, a court of competent jurisdiction determines that, notwithstanding the
foregoing characterization of the Account Collateral by Borrower and Lender, the
Account Collateral does constitute property of Borrower’s bankruptcy estate,
then Borrower and Lender further acknowledge and agree that all funds deposited
therein, are and shall be cash collateral of Lender. Borrower acknowledges that
Lender does not consent to Borrower’s use of such cash collateral and that, in
the event Lender elects (in its sole discretion) to give such consent, such
consent shall only be effective if given in writing signed by Lender. Except as
provided in the immediately preceding sentence, Borrower shall not have the
right to use or apply or require the use or application of such cash collateral
(i) unless Borrower shall have received a court order authorizing the use of the
same, and (ii) Borrower shall have provided such adequate protection to Lender
as shall be required by the bankruptcy court in accordance with the Bankruptcy
Code.

 

Article IV

REPRESENTATIONS

 

Borrower represents to Lender that, as of the Closing Date, except as set forth
in the Exception Report:

 

Section 4.1.   Mortgage Loan Representations. Each and every representation and
warranty made by Mortgage Borrower in the Mortgage Loan Agreement is true,
complete and correct as of the date hereof. A true, correct and complete copy of
the Mortgage Loan Agreement is attached hereto as Annex I.

 

Section 4.2.   Organization.

 

(a)          Each Required SPE is duly organized, validly existing and in good
standing under the laws of the State of Delaware, and is in good standing in
each other jurisdiction where ownership of its assets or the conduct of its
business requires it to be so, and each Required SPE has all power and authority
under such laws and its organizational documents and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted.

 

 42 

 

  

(b)          The organizational chart contained in Exhibit A is true and correct
as of the date hereof.

 

Section 4.3.   Authorization. Borrower has the power and authority to enter into
this Agreement and the other Loan Documents, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated by the
Loan Documents and has by proper action duly authorized the execution and
delivery of the Loan Documents.

 

Section 4.4.   No Conflicts. Neither the execution and delivery of the Loan
Documents, nor the consummation of the transactions contemplated therein, nor
performance of and compliance with the terms and provisions thereof will (i)
violate or conflict with any provision of its formation and governance
documents, (ii) violate any Legal Requirement, regulation (including Regulation
U, Regulation X or Regulation T), order, writ, judgment, injunction, decree or
permit applicable to it, (iii) violate or conflict with contractual provisions
of, or cause an event of default under, any indenture, loan agreement, mortgage,
contract or other Material Agreement to which Borrower, Guarantor or any of
their direct or indirect equityholders is a party or may be bound, or (iv)
result in or require the creation of any Lien or other charge or encumbrance
upon or with respect to the Collateral in favor of any Person other than Lender.

 

Section 4.5.   Consents. No consent, approval, authorization or order of, or
qualification with, any court or Governmental Authority is required in
connection with the execution, delivery or performance by Borrower of this
Agreement or the other Loan Documents, except for any of the foregoing that have
already been obtained.

 

Section 4.6.   Enforceable Obligations. This Agreement and the other Loan
Documents have been duly executed and delivered by Borrower and constitute
Borrower’s legal, valid and binding obligations, enforceable in accordance with
their respective terms, subject to bankruptcy, insolvency and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles. The Loan Documents are not subject to any right of
rescission, offset, abatement, counterclaim or defense by Borrower or Guarantor,
including the defense of usury or fraud.

 

Section 4.7.   No Default. No Default or Event of Default will exist immediately
following the making of the Loan.

 

Section 4.8.   Payment of Taxes. Borrower has filed, or caused to be filed, all
tax returns (federal, state and local) required to be filed and paid all amounts
of taxes due (including interest and penalties) except for taxes that are not
yet delinquent and has paid all other taxes, fees, assessments and other
governmental charges (including recording taxes, documentary stamp taxes and
intangible taxes, if any) owing by it necessary to preserve the Liens in favor
of Lender.

 

 43 

 

 

Section 4.9.   Compliance with Law. Borrower complies in all material respects
with all applicable Legal Requirements. Borrower is not in default or violation
of any order, writ, injunction, decree or demand of any Governmental Authority
the violation of which could materially adversely affect the Collateral or the
condition (financial or otherwise) or business of Borrower. There has not been
committed by or on behalf of Borrower, to Borrower’s knowledge, any other person
involved with the ownership of the Collateral, any act or omission affording any
federal Governmental Authority or any state or local Governmental Authority the
right of forfeiture as against the Collateral or any portion thereof or any
monies paid in performance of its obligations under any of the Loan Documents.
Neither Borrower nor Guarantor has purchased any portion of the Collateral with
proceeds of any illegal activity.

 

Section 4.10.   ERISA. Neither Borrower, Mortgage Borrower nor any ERISA
Affiliate of Borrower or Mortgage Borrower has incurred any liability, whether
actual or contingent, under Title IV or Section 302 of ERISA or Section 412 of
the Code or maintains or contributes to, or is or has been required to maintain
or contribute to, any employee benefit plan (as defined in Section 3(3) of
ERISA) subject to Title IV or Section 302 of ERISA or Section 412 of the Code,
as of the date hereof or within the six (6) year period ending on the date
hereof. The consummation of the transactions contemplated by this Agreement will
not constitute or result in any non-exempt prohibited transaction under Section
406 of ERISA, Section 4975 of the Code or substantially similar provisions under
federal, state or local laws, rules or regulations; provided that Borrower shall
not be deemed to have breached its representations and warranties set forth in
this Section 4.10 by reason of the occurrence of a non-exempt prohibited
transaction resulting from Lender’s use of Plan Assets to fund, acquire or hold
an interest in the Loan (or any portion thereof).

 

Section 4.11.   Investment Company Act. Borrower is not an “investment company”,
or a company “controlled” by an “investment company”, registered or required to
be registered under the Investment Company Act of 1940, as amended.

 

Section 4.12.   No Bankruptcy Filing. Borrower is not contemplating either the
filing of a petition by it under any state or federal bankruptcy or insolvency
laws or the liquidation of all or a major portion of its assets or property.
Borrower does not have knowledge of any Person contemplating the filing of any
such petition against it. During the ten year period preceding the Closing Date,
no petition in bankruptcy has been filed by or against any Required SPE,
Guarantor, any of their respective affiliates or any Person that owns or
controls, directly or indirectly, 10% or more of the beneficial ownership
interests in Borrower or Guarantor and no such Persons have been convicted of a
felony. Borrower has not received notice of and is not otherwise aware of any
Tenant under a Major Lease contemplating or having filed any of the foregoing
actions.

 

Section 4.13.   Other Debt. Borrower does not have any outstanding Debt other
than Permitted Debt.

 

Section 4.14.   Litigation. There are no actions, suits, proceedings,
arbitrations or governmental investigations by or before any Governmental
Authority or other court or agency now filed or otherwise pending, and to
Borrower’s knowledge there are no such actions, suits, proceedings, arbitrations
or governmental investigations threatened, against or affecting Borrower,
Guarantor or the Collateral, in each case, and none of the matters listed in the
Exception Report contrary to the representation in this Section 4.14, even if
determined against Borrower or the Collateral, would reasonably be expected to
have a Material Adverse Effect).

 

 44 

 

  

Section 4.15.   Full and Accurate Disclosure. No statement of fact heretofore
delivered by Guarantor or Borrower to Lender in writing in respect of the
Guarantor, Property, the Collateral or Borrower knowingly contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained therein not misleading unless subsequently corrected
(except that the foregoing representation, as it relates to any Environmental
Report, Engineering Report, Title Policy and zoning report delivered to Lender
in connection with the closing of the Loan, shall be limited to Borrower’s
knowledge). There is no fact, event or circumstance presently known to Borrower
that has not been disclosed to Lender that has had or could reasonably be
expected to result in a Material Adverse Effect.

 

Section 4.16.   Financial Condition. Borrower has heretofore delivered to Lender
financial statements and operating statements with respect to the Property for
the past three calendar years, and trailing twelve-month operating statements.
Such statements are accurate and complete in all material respects and fairly
present in accordance with GAAP the financial position of Borrower in all
material respects as of their respective dates and do not knowingly omit to
state any material fact necessary to make statements contained therein not
misleading. Since the delivery of such data, except as otherwise disclosed in
writing to Lender, there have occurred no changes or circumstances that have had
or are reasonably expected to result in a Material Adverse Effect.

 

Section 4.17.   Single-Purpose Requirements.

 

(a)          Each Required SPE is now, and has always been since its formation,
a Single-Purpose Entity and has conducted its business in substantial compliance
with the provisions of its organizational documents. Borrower has never (i)
owned any assets other than the Collateral, (ii) engaged in any business, except
the ownership of the Collateral or (iii) had any material contingent or actual
obligations or liabilities unrelated to the Collateral.

 

(b)          Borrower has provided Lender with true, correct and complete copies
of (i) Borrower’s current financial statements, and (ii) Borrower’s current
operating agreement or partnership agreement, as applicable, together with all
amendments and modifications thereto.

 

(c)          On or prior to the Closing Date, Borrower shall have been fully
released from any loan (other than the Loan) secured by the Property or any of
the Collateral (a “Prior Loan”), and Borrower shall not have any continuing
liability, actual or contingent, for any Prior Loan, and no recourse whatsoever
against any portion of the Property or the Collateral shall be available to
satisfy any Prior Loan under any circumstances.

 

Section 4.18.   Use of Loan Proceeds. No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulations T, U or X of the Board of Governors of the Federal
Reserve System or for any other purpose that would be inconsistent with such
Regulations T, U or X or any other Regulations of such Board of Governors, or
for any purpose prohibited by Legal Requirements or by the terms and conditions
of the Loan Documents. The Loan is solely for the business purpose of Borrower
or for distribution to Borrower’s equityholders in accordance with Legal
Requirements and no portion thereof shall be used for personal, consumer,
household or similar purposes.

 

 45 

 

 



 

Section 4.19.   Not Foreign Person. Borrower is not a “foreign person” within
the meaning of Section 1445(f)(3) of the Code.

 

Section 4.20.   Labor Matters. Borrower has no employees and is not a party to
any collective bargaining agreements.

 

Section 4.21.   Title.

 

(a)      Borrower has good and indefeasible title to the Collateral, free and
clear of all Liens except the Mezzanine Loan Permitted Encumbrances. The Pledge
Agreement and the other Loan Documents, upon the filing of Uniform Commercial
Code financing statements in the appropriate jurisdiction and the delivery to
Lender of the membership certificates evidencing the Collateral, create and
constitute a valid and perfected first priority Lien on the Collateral, free and
clear of all Liens other than the Mezzanine Loan Permitted Encumbrances.

 

(b)      No creditor of Borrower other than Lender has in its possession any
certificates or other documents the possession of which would be required to
perfect a security interest in the Collateral.

 

Section 4.22.  Fraudulent Conveyance. Borrower has not entered into any of the
Loan Documents with the actual intent to hinder, delay or defraud any creditor.
Borrower has received reasonably equivalent value in exchange for its
obligations under the Loan Documents. On the Closing Date, the fair salable
value of Borrower’s aggregate assets is and will, immediately following the
making of the Loan and the use and disbursement of the proceeds thereof, be
greater than Borrower’s probable aggregate liabilities (including subordinated,
unliquidated, disputed and Contingent Obligations). Borrower’s aggregate assets
do not and, immediately following the making of the Loan and the use and
disbursement of the proceeds thereof will not, constitute unreasonably small
capital to carry out its business as conducted or as proposed to be conducted.
Borrower does not intend to, and does not believe that it will, incur debts and
liabilities (including Contingent Obligations and other commitments) beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts to be payable on or in respect of obligations of Borrower).

 

Estoppel Certificates. Borrower has caused Mortgage Borrower to request estoppel
certificates from each Tenant on the form heretofore agreed by Lender and has
delivered to Lender true and complete copies of each estoppel certificate
received back from any Tenant prior to the Closing Date.

 

Federal Trade Embargos. Guarantor and each Required SPE is in compliance with
all Federal Trade Embargos in all material respects. To Borrower’s knowledge, no
Embargoed Person owns any direct or indirect equity interest in any Required
SPE. To Borrower’s knowledge, no Tenant at the Property is identified on the
OFAC List. Borrower has implemented procedures, and will consistently apply
those procedures throughout the term of the Loan, to ensure that the foregoing
representations and warranties remain true and correct in all material respects
during the term of the Loan. The representations and warranties set forth in
this Section are made only to Borrower’s knowledge with respect to the direct
and/or indirect ownership of any shares of stock in NY REIT.

 

 46 

 



 

Section 4.25   Survival. All of the representations of Borrower set forth in
this Agreement and in the other Loan Documents shall survive for so long as any
portion of the Indebtedness is outstanding. All representations, covenants and
agreements made by Borrower in this Agreement or in the other Loan Documents
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf. On the
date of any Securitization, on not less than five (5) Business Days’ prior
written notice, Borrower shall deliver to Lender a certification (x) confirming
that all of the representations contained in this Agreement are true and correct
as of the date of such Securitization, or (y) otherwise specifying any changes
in or qualifications to such representations as of such date as may be necessary
to make such representations consistent with the facts as they exist on such
date.

 

Article V

 

AFFIRMATIVE COVENANTS

 

Borrower covenants and agrees as follows:

 

Section 5.1.   Existence; Licenses. Each Required SPE shall do or cause to be
done all things necessary to remain in existence. Borrower shall cause Mortgage
Borrower to do or cause to be done all things necessary to preserve, renew and
keep in full force and effect all rights, licenses, Permits, franchises,
certificates of occupancy, consents, approvals and other agreements reasonably
necessary for the continued use and operation of the Property. Each Required SPE
shall deliver to Lender a copy of each amendment or other modification to any of
its organizational documents promptly after the execution thereof. Each Required
SPE shall at all times elect to be treated for tax purposes as a “disregarded
entity” that is not taxable as a corporation for U.S. federal tax purposes.

 

Section 5.2.   Maintenance of Property.

 

(a)       Borrower shall cause Mortgage Borrower to cause the Property to be
maintained in good and safe working order and repair, reasonable wear and tear
excepted, and in keeping with the condition and repair of properties of a
similar use, value, age, nature and construction. Borrower shall not, and shall
not permit Mortgage Borrower to, use, maintain or operate the Property in any
manner that constitutes a public or private nuisance or that makes void,
voidable, or cancelable the premium of, any insurance then in force with respect
thereto. Subject to Section 6.13, no improvements or equipment located at or on
the Property shall be removed, demolished or materially altered without the
prior written consent of Lender (except for replacement of equipment in the
ordinary course of Mortgage Borrower’s business with items of the same utility
and of equal or greater value and sales of obsolete equipment no longer needed
for the operation of the Property) which consent shall not be unreasonably
withheld, conditioned or delayed, and Borrower shall from time to time cause
Mortgage Borrower to make, or cause to be made, all reasonably necessary and
desirable repairs, renewals, replacements, betterments and improvements to the
Property. Borrower shall not make, or permit Mortgage Borrower to make, any
change in the use of the Property that would materially increase the risk of
fire or other hazard arising out of the operation of the Property, or do or
permit to be done thereon anything that may in any way impair the value of the
Property or the Collateral in any material respect or the Lien of the Mortgage
or the Pledge Agreement or otherwise cause or reasonably be expected to result
in a Material Adverse Effect. Borrower shall not, and shall not permit Mortgage
Borrower to, install or permit to be installed on the Property any underground
storage tank. Borrower shall not, and shall not permit Mortgage Borrower to,
without the prior written consent of Lender, permit any drilling or exploration
for or extraction, removal, or production of any minerals from the surface or
the subsurface of the Property, regardless of the depth thereof or the method of
mining or extraction thereof.

 

 47 

 



 

(b)       Borrower shall cause Mortgage Borrower to perform to completion all
Approved Base Building Work and work related to Approved Future Funding Capital
Expenditures and Unfunded Obligations in a good and workmanlike manner and in
accordance with the Mortgage Loan Agreement.

 

Section 5.3.   Compliance with Legal Requirements. Borrower shall comply with,
shall cause Mortgage Borrower to comply with and shall cause the Property to
comply with and be operated, maintained, repaired and improved in compliance
with, in each case in all material respects, all Legal Requirements, Insurance
Requirements and all material contractual obligations by which Borrower and
Mortgage Borrower is legally bound.

 

Section 5.4.   Impositions and Other Claims. Subject to Mortgage Lender’s
obligations set forth in Section 3.4(d) of the Mortgage Loan Agreement, so long
as no Event of Default is continuing, Borrower shall (only with respect to its
own obligations), and shall cause Mortgage Borrower to (only with respect to its
own obligations), pay and discharge all taxes, assessments and governmental
charges levied upon it, its income and its assets as and when such taxes,
assessments and charges are due and payable, as well as all lawful claims for
labor, materials and supplies or otherwise, subject to any rights to contest
contained in the Mortgage Loan Permitted Encumbrances. Borrower shall, and shall
cause Mortgage Borrower to, file all federal, state and local tax returns and
other reports that it is required by law to file.

 

Section 5.5.   Access to Property. Subject to the rights of Tenants pursuant to
their Leases, Borrower shall cause Mortgage Borrower to permit agents,
representatives and employees of Lender and the Servicer to enter and inspect
the Property or any portion thereof, and/or inspect, examine, audit and copy the
books and records of Mortgage Borrower (including all recorded data of any kind
or nature, regardless of the medium of recording), at such reasonable times as
may be requested by Lender upon reasonable advance notice. If Lender shall
determine in its reasonable discretion that an Event of Default exists, the
reasonable, out-of-pocket cost of such inspections, examinations, copying or
audits shall be borne by Borrower, including the cost of all follow up or
additional investigations, audits or inquiries deemed reasonably necessary by
Lender. The cost of such inspections, examinations, audits and copying, if not
paid for by Borrower following demand, may be added to the Indebtedness and
shall bear interest thereafter until paid at the Default Rate.

 

Section 5.6.   Cooperate in Legal Proceedings. Except with respect to any claim
by Borrower against Lender, Borrower shall, and shall cause Mortgage Borrower
to, cooperate fully with Lender with respect to any proceedings before any
Governmental Authority that may in any material way affect the rights of Lender
hereunder or under any of the Loan Documents and, in connection therewith,
Lender may, at its election, participate or designate a representative to
participate in any such proceedings.

 

 48 

 

 

Section 5.7.   Leases.

 

(a)       Borrower shall furnish Lender with executed copies of all Leases. All
new Leases and renewals or amendments of Leases must (i) be entered into on an
arms-length basis with Tenants that are not Affiliates of Borrower and whose
identity and creditworthiness is appropriate for tenancy in property of
comparable quality, (ii) provide for rental rates and other economic terms that,
taken as a whole, are at least equivalent to then-existing market rates, based
on the applicable market, and otherwise contain terms and conditions that are
commercially reasonable, (iii) have an initial term of not more than 10 years
and (iv) not reasonably be expected to result in a Material Adverse Effect.

 

(b)       Any Lease that does not conform to the standards set forth in Section
5.7(a) shall be subject to the prior written consent of Lender, which consent
shall not be unreasonably withheld, delayed or conditioned. In addition, all new
Leases that are Major Leases, and all terminations, renewals and amendments of
Major Leases, and any surrender of rights under any Major Lease (except in
accordance with the terms of such Major Lease), shall be subject to the prior
written consent of Lender, which consent shall not be unreasonably withheld,
delayed or conditioned. With respect to every consent or approval or waiver of
the Lender required or requested under this Section 5.7(b), such consent shall
be deemed given if the following conditions are met:

 

(i)       no Event of Default shall have occurred and be continuing (either at
the date of any notices specified below or as of the effective date of any
deemed approval);

 

(ii)       Borrower shall have sent Lender an email request for approval with
respect to such matter to the Deemed Consent Notice Parties and otherwise in
accordance with the applicable terms and conditions hereof (the “Initial
Notice”), which such Initial Notice shall have been (A) accompanied by any and
all required information and documentation relating thereto as may be reasonably
required in order to approve or disapprove such matter (the “Approval
Information”) and (B) marked in bold lettering with the following language:
“LENDER’S RESPONSE IS REQUIRED WITHIN SEVEN (7) BUSINESS DAYS OF RECEIPT OF THIS
NOTICE PURSUANT TO THE TERMS OF A LOAN AGREEMENT BETWEEN THE UNDERSIGNED AND
LENDER” and the subject line containing the Initial Notice shall have been
marked “PRIORITY-DEEMED APPROVAL MAY APPLY”;

 

(iii)       Lender shall have failed to approve or disapprove the request set
forth in the Initial Notice within the aforesaid time-frame;

 

(iv)       Borrower shall have sent Lender an email request for approval with
respect to such matter to the Deemed Consent Notice Parties and otherwise in
accordance with the applicable terms and conditions hereof (the “Second
Notice”), which such Second Notice shall have been (A) accompanied by the
Approval Information and (B) marked in bold lettering with the following
language: “LENDER’S RESPONSE IS REQUIRED WITHIN FIVE (5) BUSINESS DAYS OF
RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN AGREEMENT BETWEEN THE
UNDERSIGNED AND LENDER” and the subject line containing the Second Notice shall
have been marked “PRIORITY-DEEMED APPROVAL MAY APPLY”; and

 

 49 

 



 

(v)       Lender shall have failed to approve or disapprove the request set
forth in the Second Notice within the aforesaid time-frame.

 

(c)       Borrower shall cause Mortgage Borrower to (i) observe and punctually
perform all the material obligations imposed upon the lessor under the Leases,
including satisfaction of all Unfunded Obligations; (ii) enforce all of the
material terms, covenants and conditions contained in the Leases on the part of
the lessee thereunder to be observed or performed, short of termination thereof,
except that Borrower may permit Mortgage Borrower terminate any Lease following
a material default thereunder by the respective Tenant; (iii) not collect any of
the rents thereunder more than one month in advance; (iv) not execute any
assignment of lessor’s interest in the Leases or associated rents other than the
assignment of rents and leases under the Mortgage; (v) not cancel or terminate
any guarantee of any of the Major Leases without the prior written consent of
Lender, which consent shall not be unreasonably withheld, delayed or
conditioned; and (vi) not permit any subletting of any space covered by a Lease
or an assignment of the Tenant’s rights under a Lease, except in strict
accordance with the terms of such Lease. Borrower shall cause Mortgage Borrower
to deliver to each new Tenant a “Tenant Notice” as defined in and to the extent
required in the Mortgage Loan Agreement, and promptly thereafter deliver to
Lender a copy thereof and evidence of such Tenant’s receipt thereof.

 

(d)       Security deposits of Tenants under all Leases shall be held in
compliance with Legal Requirements and any provisions in Leases relating
thereto. Borrower shall cause Mortgage Borrower to maintain books and records of
sufficient detail to identify all security deposits of Tenants separate and
apart from any other payments received from Tenants. Subject to Legal
Requirements, any bond or other instrument held by Mortgage Borrower in lieu of
cash security shall name Mortgage Lender (or if the Mortgage Loan has been
repaid in full, Lender) as payee or mortgagee thereunder or be fully assignable
to Lender. Borrower hereby pledges to Lender each such bond or other instrument
as security for the Indebtedness. Upon the occurrence of an Event of Default,
Borrower shall, upon Lender’s request, cause Mortgage Borrower to deposit with
Mortgage Lender (or if the Mortgage Loan has been repaid in full, Lender) in an
Eligible Account pledged to Mortgage Lender (or if the Mortgage Loan has been
repaid in full, Lender) an amount equal to the aggregate security deposit of the
Tenants (and any interest theretofore earned on such security deposits and
actually received by Borrower), and any such bonds, that Borrower had not
returned to the applicable Tenants or applied in accordance with the terms of
the applicable Lease (and failure to do so shall constitute a misappropriation
of funds pursuant to Section 9.19(b)).

 

(e)       Borrower shall promptly deliver to Lender a copy of each written
notice from a Tenant under any Major Lease claiming that Mortgage Borrower is in
default in the performance or observance of any of the material terms, covenants
or conditions thereof to be performed or observed by Mortgage Borrower. Borrower
shall cause Mortgage Borrower to use commercially reasonable efforts to provide
in each Major Lease executed after the Closing Date to which Mortgage Borrower
is a party that any Tenant delivering any such notice shall send a copy of such
notice directly to Lender.

 

 50 

 



 

Section 5.8.   Plan Assets, etc. Borrower will do, and will cause Mortgage
Borrower to do, or cause to be done, all things necessary to ensure that it will
not be deemed to hold Plan Assets at any time; provided, however, that Borrower
shall not fail to satisfy this requirement by reason of any use of Plan Assets
by Lender to fund, acquire or hold an interest in the Loan (or any portion
thereof).

 

Section 5.9.   Further Assurances. Borrower shall, and shall cause Mortgage
Borrower to, at Borrower’s sole cost and expense, from time to time as
reasonably requested by Lender, execute, acknowledge, record, register, file
and/or deliver to Lender such other instruments, agreements, certificates and
documents (including any documents reasonably required to effectuate the
provisions of Section 3.3(b) hereof), and Borrower hereby authorizes and
consents to the filing by Lender of any Uniform Commercial Code financing
statements, and authorizes Lender to use the collateral description “all
personal property” or “all assets” in any such financing statements, in each
case as Lender may reasonably be required to confirm, perfect and maintain the
Liens securing or intended to secure the obligations of Borrower and the rights
of Lender under the Loan Documents and do and execute all such further lawful
and reasonable acts, conveyances and assurances for the better and more
effective carrying out of the intents and purposes of this Agreement and the
other Loan Documents as may be reasonably required to perfect and maintain the
Liens. Upon foreclosure, the appointment of a receiver or any other relevant
action, Borrower shall, at its sole cost and expense, cooperate fully and
completely to effect the assignment or transfer of any license, permit,
agreement or any other right necessary or useful to the operation of the
Collateral and/or the Property. Upon receipt of an affidavit of Lender as to the
loss, theft, destruction or mutilation of any Note and the indemnification by
Lender of Borrower in connection therewith, Borrower will issue, in lieu
thereof, a replacement Note in the same principal amount thereof and in the form
thereof.

 

Section 5.10.   Management of Collateral.

 

(a)       The Property shall be managed at all times by an Approved Property
Manager pursuant to an Approved Management Agreement. Pursuant to the
Subordination of Property Management Agreement, the Approved Property Manager
shall agree that its Approved Management Agreement and all fees thereunder
(including any incentive fees) are subject and subordinate to the Indebtedness.
Borrower may from time to time cause Mortgage Borrower to appoint an Approved
Property Manager to manage the Property pursuant to an Approved Management
Agreement, provided that (i) no Event of Default is then continuing, (ii) Lender
receives at least 30 days’ prior written notice of same, (iii) such successor
manager shall execute and deliver to Lender for Lender’s benefit a Subordination
of Property Management Agreement in form and substance reasonably satisfactory
to Lender, and (iv) if such Approved Property Manager is an Affiliate of
Borrower, Borrower shall deliver to Lender a new nonconsolidation opinion
reasonably acceptable to Lender or a modification to the Nonconsolidation
Opinion, in either case with respect to such Approved Property Manager and new
management agreement. The per annum fees of the Approved Property Manager
(including any incentive fees) shall not, at any time, exceed the Maximum
Management Fee.

 

 51 

 



 

(b)       Borrower shall cause Mortgage Borrower to cause each Approved Property
Manager (including any successor Approved Property Manager) to maintain at all
times worker’s compensation insurance as required by Governmental Authorities.

 

(c)       Borrower shall notify Lender in writing of any default of Mortgage
Borrower or the Approved Property Manager under the Approved Management
Agreement, after the expiration of any applicable cure periods, of which
Borrower has actual knowledge. Lender shall have the right, after reasonable
notice to Borrower and in accordance with the Subordination of Management
Agreement, to cure defaults of Mortgage Borrower under the Approved Management
Agreement. Any out-of-pocket expenses incurred by Lender to cure any such
default shall constitute a part of the Indebtedness and shall be due from
Borrower upon demand by Lender.

 

(d)       In the event that (i) an Event of Default shall be continuing, (ii)
any foreclosure, conveyance in lieu of foreclosure or other similar transaction
following an Event of Default shall have occurred, (iii) a material default by
the Approved Property Manager under the Approved Management Agreement (after the
expiration of any applicable notice and/or cure periods) shall be continuing,
(iv) the Approved Property Manager files or is the subject of a petition in
bankruptcy, (v) a trustee or receiver is appointed for the Approved Property
Manager’s assets or the Approved Property Manager makes an assignment for the
benefit of creditors, or (vi) the Approved Property Manager is adjudicated
insolvent, then, in any such case, Lender may, in its sole discretion, require
Borrower to cause Mortgage Borrower to terminate the Approved Management
Agreement and require Borrower to engage an Approved Property Manager reasonably
approved by Lender to serve as replacement Approved Property Manager pursuant to
an Approved Management Agreement.

 

Section 5.11.   Notice of Material Event. Borrower shall give Lender prompt
notice (containing reasonable detail) of (i) any material change in the
financial or physical condition of the Property, as reasonably determined by
Borrower, including the termination or cancellation of any Major Lease and the
termination or cancellation of terrorism or other insurance required by this
Agreement or the Mortgage Loan Agreement, (ii) any notice from the Approved
Property Manager, to the extent such notice relates to a matter that could
reasonably be expected in Borrower’s reasonable opinion to result in a Material
Adverse Effect, (iii) any litigation or governmental proceedings pending or
threatened in writing against Borrower, Mortgage Borrower or the Property that
is reasonably expected to result in a Material Adverse Effect, (iv) the
insolvency or bankruptcy filing of any Required SPE or Guarantor or, to the
knowledge of Borrower, an Affiliate of any of the foregoing, (v) any Mortgage
Loan Default or Mortgage Loan Event of Default of which it is aware and (vi) any
other circumstance or event that could reasonably be expected in Borrower’s
reasonable opinion to result in a Material Adverse Effect of which it is aware.

 

 52 

 



 

Section 5.12.   Annual Financial Statements.

 

(a)       As soon as available, and in any event within 120 days after the close
of each Fiscal Year, Borrower shall furnish to Lender, in an Excel spreadsheet
file in electronic format (which may be via an intralinks site at Borrower’s
sole cost and expense), or, in the case of predominantly text documents, in
Adobe pdf format, annual unaudited financial statements of Borrower and Mortgage
Borrower, including a balance sheet and operating statement of Borrower and
Mortgage Borrower as of the end of such year, together with related statements
of operations, which statements shall be accompanied by an Officer’s Certificate
certifying that the same are true, correct and complete and were prepared in
accordance with GAAP applied on a consistent basis. Together with Borrower’s
annual financial statements, Borrower shall furnish to Lender, in an Excel
spreadsheet file in electronic format (which may be via an intralinks site at
Borrower’s sole cost and expense), or, in the case of predominantly text
documents, in Adobe pdf format:

 

(i)       then current rent roll, Tenant sales reports and occupancy reports;
and

 

(ii)       such other information as Lender shall reasonably request and to the
extent the same is in Borrower’s possession or otherwise regularly prepared by
Borrower in the ordinary course.

 

(b)       Borrower shall have a one-time right, without Lender’s consent, to
change its Fiscal Year (and corresponding Fiscal Quarters) upon not less than 60
days prior written notice to Lender; provided that the Fiscal Quarter and Fiscal
Year shall in all cases be 3 months and 12 months, respectively; provided,
further, that notwithstanding such change, Borrower shall deliver the interim
financial statements and other information required by Section 5.13 for the
Fiscal Quarters theretofore in effect at the time of such change in Borrower’s
Fiscal Year.

 

Section 5.13.       Quarterly Financial Statements. As soon as available, and in
any event within 45 days after the end of each Fiscal Quarter (including
year-end), Borrower shall furnish to Lender, in an Excel spreadsheet file in
electronic format (which may be via an intralinks site at Borrower’s sole cost
and expense), or, in the case of predominantly text documents, in Adobe pdf
format, quarterly and year-to-date unaudited financial statements, prepared for
such fiscal quarter with respect to Borrower and Mortgage Borrower, including a
balance sheet and operating statement of Borrower and Mortgage Borrower as of
the end of such Fiscal Quarter, together with related statements of operations,
setting forth in comparative form the corresponding figures for the same period
for the preceding fiscal year, which statements shall be accompanied by an
Officer’s Certificate certifying that the same are true, correct and complete
and were prepared in accordance with GAAP applied on a consistent basis, subject
to changes resulting from normal year-end adjustments. Each such quarterly
report shall be accompanied by the following, in an Excel spreadsheet file in
electronic format (which may be via an intralinks site at Borrower’s sole cost
and expense), or, in the case of predominantly text documents, in Adobe pdf
format:

 

(i)       a statement in reasonable detail that calculates In-Place NOI for each
of the Fiscal Quarters in the Test Period ending in such Fiscal Quarter, in the
case of each such Fiscal Quarter, ending at the end thereof;

 

 53 

 



 

(ii)       copies of each of the Leases signed during such quarter;

 

(iii)       then current rent roll, Tenant sales reports and occupancy reports;

 

(iv)       a copy of the Approved Costs Reconciliation Report delivered to
Mortgage Lender; and

 

(v)       such other information as Lender shall reasonably request and to the
extent the same is in Borrower’s possession or otherwise regularly prepared by
Borrower in the ordinary course.

 

Section 5.14.   Monthly Financial Statements.

 

(a)       During the continuance of an Event of Default or Cash Flow Sweep
Period, Borrower shall furnish within 45 days after the end of each calendar
month (other than the calendar month immediately following the final calendar
month of any Fiscal Year or Fiscal Quarter), in an Excel spreadsheet file in
electronic format (which may be via an intralinks site at Borrower’s sole cost
and expense), or, in the case of predominantly text documents, in Adobe pdf
format, monthly and year-to-date unaudited financial statements prepared for the
applicable month with respect to Borrower and Mortgage Borrower, including a
balance sheet and operating statement as of the end of such month, together with
related statements of income, setting forth in comparative form the
corresponding figures for the same period for the preceding fiscal year and for
those set forth in the Annual Budget, which statements shall be accompanied by
an Officer’s Certificate certifying that the same are true, correct and complete
and were prepared in accordance with GAAP applied on a consistent basis, subject
to changes resulting from normal year-end adjustments. Each such monthly report
shall be accompanied by the following:

 

(i)       then current rent roll, occupancy and leasing status reports;

 

(ii)       a copy of the Approved Costs Reconciliation Report delivered to
Mortgage Lender; and

 

(iii)       such other information as Lender shall reasonably request and to the
extent the same is in Borrower’s possession or otherwise regularly prepared by
Borrower in the ordinary course.

 

(b)       If Borrower fails to provide to Lender those financial statements and
other information specified in Sections 5.12, 5.13 and this Section 5.14 that
are required to calculate Debt Yield within ten (10) Business Days after
Borrower receives written notice of Borrower's failure to timely deliver such
reports, then such failure shall, at Lender’s election, constitute an Event of
Default.

 

Section 5.15.   Insurance. Borrower shall cause Mortgage Borrower to obtain and
maintain or cause to be obtained and maintained with respect to the Property,
the Policies of insurance required to be maintained pursuant to the provisions
of Section 5.15 of the Mortgage Loan Agreement. Borrower shall cause (or shall
cause Mortgage Borrower to cause) Lender at all times to be named as an
additional insured under the Policies and shall deliver, or cause to be
delivered, to Lender evidence, reasonably satisfactory to Lender, of the
insurance described in this Section and Section 5.15 of the Mortgage Loan
Agreement. No termination of the Mortgage Loan Agreement shall affect the
requirements set forth in this Section 5.15. No waiver or amendment of the
provisions of Section 5.15 of the Mortgage Loan Agreement shall be effective
without the prior written consent of Lender.

 

 54 

 



 

Section 5.16.   Casualty and Condemnation.

 

(a)       Borrower shall give, or cause to be given, prompt notice to Lender of
any Casualty or Condemnation. In the event there is a Casualty or Condemnation
following which Mortgage Lender applies Loss Proceeds toward the prepayment of
the Mortgage Loan in accordance with the Mortgage Loan Agreement, all excess
Loss Proceeds remaining after the Mortgage Loan has been paid in full shall be
applied toward the prepayment of the Loan and shall be accompanied by interest
through (x) prior to a Securitization, the date such prepayment is made and (y)
after a Securitization, the end of the applicable Interest Accrual Period
(calculated as if the amount prepaid were outstanding for the entire Interest
Accrual Period during which the prepayment is applied). If the Note has been
bifurcated into multiple Notes or Note Components pursuant to Section 1.1(c),
all prepayments of the Loan made by Borrower in accordance with this Section
shall be applied to the Notes or Note Components pro rata. Any prepayment made
pursuant to this Section 5.16(a) shall not be subject to payment of any Spread
Maintenance Premium or other premium or penalty.

 

(b)       Borrower shall provide, or cause Mortgage Borrower to provide, to
Lender copies of all insurance claims and settlement notices, and in any case
where Loss Proceeds are applied towards restoration of the Property under the
Mortgage Loan Agreement, copies of the plans and specifications, architect’s
certificates, waivers of lien, contractor’s sworn statements, plans, bonds,
plats of survey and such other documents as Lender may reasonably request in
connection with a restoration following a Casualty or Condemnation and to the
extent Mortgage Lender is entitled to the same under the Mortgage Loan
Agreement.

 

(c)       In the event the Mortgage Loan is paid in full, the provisions of
Section 5.16 of the Mortgage Loan Agreement as in effect on the date hereof
(subject to any amendments approved in writing by Lender which approval shall
not be unreasonably withheld, delayed, or conditioned so long as no Event of
Default is continuing) shall be deemed to have been incorporated herein, and
Borrower and Lender shall each have the same rights and obligations with respect
to Loss Proceeds, availability of funds, claims adjustments and the restoration
of the Property, as previously existed between Mortgage Borrower and Mortgage
Lender.

 

Section 5.17.   Annual Budget.

 

(a)       Within 30 days of the commencement of each Fiscal Year during the term
of the Loan, and within 30 days after the commencement of any Cash Flow Sweep
Period or Event of Default, Borrower shall deliver, or cause to be delivered, to
Lender an Annual Budget for the Property for the ensuing Fiscal Year and,
promptly after preparation thereof, any subsequent revisions to the Annual
Budget, which delivery shall be for informational purposes only so long as no
Cash Flow Sweep Period or Event of Default is continuing. During the continuance
of any Cash Flow Sweep Period or Event of Default, such Annual Budget and any
revisions thereto shall be subject to Lender’s reasonable approval (the Annual
Budget, as so approved, the “Approved Annual Budget”). Borrower shall not amend,
or permit Mortgage Borrower to amend, any Approved Annual Budget more than once
in any 30-day period. For so long as Lender shall have not yet approved (if
required) any Annual Budget or any revisions thereto, the Annual Budget in
effect prior to any such request for approval shall remain in effect.

 

 55 

 



 

Section 5.18.   Venture Capital Operating Companies; Nonbinding Consultation.
Solely to the extent that Lender or any direct or indirect holder of an interest
in the Loan must qualify as a “venture capital operating company” (as defined in
Department of Labor Regulation 29 C.F.R. § 2510.3-101), Lender shall have the
right to consult with and advise Borrower regarding significant business
activities and business and financial developments of Borrower, provided that
any such advice or consultation or the result thereof shall be completely
nonbinding on Borrower.

 

Section 5.19.   Compliance with Encumbrances and Material Agreements. Borrower
covenants and agrees as follows:

 

(i)       Borrower shall comply, and shall cause Mortgage Borrower to comply, in
each case in all material respects with all material terms, conditions and
covenants of each Material Agreement and each material Permitted Encumbrance,
including any reciprocal easement agreement, ground lease, declaration of
covenants, conditions and restrictions, and any condominium arrangements.

 

(ii)       Borrower shall or shall cause Mortgage Borrower to promptly deliver
to Lender a true and complete copy of each and every notice of default received
by Borrower or Mortgage Borrower with respect to any material obligation of
Borrower or Mortgage Borrower under the provisions of any Material Agreement
and/or Permitted Encumbrance.

 

(iii)       Borrower shall deliver, or cause to be delivered, to Lender copies
of any written notices of default or event of default relating to any Material
Agreement and/or Permitted Encumbrance served by Borrower or Mortgage Borrower.

 

(iv)       Without the prior written consent of Lender, not to be unreasonably
withheld, conditioned or delayed, Borrower shall not, and shall not permit
Mortgage Borrower to, grant or withhold any material consent, approval or waiver
under any Material Agreement or Permitted Encumbrance unless no Event of Default
is continuing and the same would not be reasonably likely in Borrower’s
reasonable opinion to have a Material Adverse Effect.

 

(v)       Borrower shall deliver, or cause to be delivered, to each other party
to any Permitted Encumbrance and any Material Agreement notice of the identity
of Lender and each assignee of Lender of which Borrower is aware if such notice
is provided for thereunder.

 

 56 

 



 

(vi)       Borrower shall cause Mortgage Borrower to use commercially reasonable
efforts to enforce, short of termination thereof, the performance and observance
of each and every material term, covenant and provision of each Material
Agreement and Permitted Encumbrance to be performed or observed, if any.

 

Section 5.20.   Prohibited Persons. No Required SPE or any of their direct or
indirect equityholders shall (i) knowingly conduct any business, or engage in
any transaction or dealing, with any Embargoed Person, including the making or
receiving of any contribution of funds, goods, or services, to or for the
benefit of a Embargoed Person, or (ii) knowingly engage in or conspire to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any Federal Trade Embargo. Borrower shall
cause the representation set forth in Section 4.39 of the Mortgage Loan
Agreement to remain true and correct at all times. The covenants set forth in
this Section 5.20 shall not apply to the direct and/or indirect ownership of any
shares of stock in NY REIT.

 

Section 5.21.   Condominium. From and after the consummation of a Condominium
Conversion, Borrower shall cause the Mortgage Borrower to comply with each of
the following:

 

(a)       Borrower shall cause Mortgage Borrower to pay all common charges and
other assessments as required by the Condominium Documents in respect of the
remaining Property and shall promptly, following demand, exhibit to Lender
receipts for all such payments;

 

(b)       Borrower shall not permit Mortgage Borrower to, unless directed
otherwise in writing by Lender, without first obtaining Lender’s prior written
consent, not to be unreasonably withheld, (i) vote for, consent to or permit to
occur any modification of, or amendment to, any material provision of the
Condominium Documents; provided, however, Lender’s approval shall not be
required for amendments to the Condominium Documents containing disclosures or
other provisions required to be made by Legal Requirements; (ii) in the event of
damage to or destruction of the Property, vote in opposition to a motion to
repair, restore or rebuild, unless the Indebtedness will be repaid in full
pursuant to Section 5.16 or Mortgage Borrower is obligated to apply Loss
Proceeds toward the repayment of the Loan pursuant to Section 5.16(d) of the
Mortgage Loan Agreement; (iii) partition or subdivide any Condominium Units, or
combine any Condominium Unit with another Condominium Unit; (iv) consent to the
termination of the Condominium; or (v) vote in favor of the imposition of
special assessments for capital improvements pursuant to the Condominium
Documents unless such capital improvements are otherwise permissible or approved
hereunder.

 

(c)       Borrower shall cause Mortgage Borrower to fully and faithfully
observe, keep and perform, in all material respects, each and every material
requirement, condition, covenant, agreement and provisions under the Condominium
Act and the Condominium Documents on the part of Mortgage Borrower to be
observed, kept and performed. Borrower shall promptly deliver to Lender a copy
of any notice of default received by Borrower with respect to any obligation of
Borrower under the provisions of the Condominium Documents or the Condominium
Act.

 

 57 

 



 

Article VI

 

NEGATIVE COVENANTS

 

Section 6.1.   Liens on the Collateral. No Required SPE shall permit or suffer
the existence of any Lien on any of its assets, other than, in the case of
Borrower, Mezzanine Loan Permitted Encumbrances, and in the case of Mortgage
Borrower, Mortgage Loan Permitted Encumbrances.

 

Section 6.2.   Ownership. Borrower shall not own any assets other than the
equity interests in Mortgage Borrower. Borrower shall not permit Mortgage
Borrower to own any assets other than the Property and related personal property
and fixtures located therein or used in connection therewith.

 

Section 6.3.   Transfer; Prohibited Change of Control. Borrower shall not
Transfer any Collateral and shall not permit Mortgage Borrower to Transfer any
Mortgage Loan Collateral other than in compliance with Section 2.3 and Article
II of the Mortgage Loan Agreement and other than the replacement or other
disposition of personal property and fixtures in the ordinary course of
business, and Borrower shall not permit Mortgage Borrower to hereafter file a
declaration of condominium with respect to the Property (except in connection
with the release of the Retail Unit in accordance with Section 2.3(d)). No
Transfer of any direct or indirect equity interest in Borrower that would
constitute a Prohibited Change of Control or Prohibited Pledge shall occur.

 

Section 6.4.   Debt. Neither Borrower nor Mortgage Borrower shall have any Debt,
other than Permitted Debt.

 

Section 6.5.   Dissolution; Merger or Consolidation. No Required SPE shall
dissolve, terminate, liquidate, merge with or consolidate into another Person.

 

Section 6.6.   Change in Business. Borrower shall not, and shall not permit
Mortgage Borrower to, make any material change in the scope or nature of its
business objectives, purposes or operations or undertake or participate in
activities other than the continuance of its present business.

 

Section 6.7.   Debt Cancellation. Borrower shall not, and shall not permit
Mortgage Borrower to, cancel or otherwise forgive or release any material claim
or Debt owed to it by any Person, except for adequate consideration or in the
ordinary course of its business.

 

Section 6.8.   Affiliate Transactions. Neither Borrower nor Mortgage Borrower
shall enter into, or be a party to, any transaction with any Affiliate of
Borrower or Mortgage Borrower, except on terms that are intrinsically fair,
commercially reasonable and substantially similar to those that Borrower or
Mortgage Borrower, as the case may be, would have obtained in a comparable arm’s
length transaction with an unrelated third party.

 

 58 

 



 

Section 6.9.   Misapplication of Funds. Borrower shall not, and shall not permit
Mortgage Borrower to, (a) distribute any Revenue or Loss Proceeds in violation
of the provisions of this Agreement or the Mortgage Loan Agreement (and shall
promptly cause the reversal of any such distributions made in error of which
Borrower becomes aware), (b) fail to cause the amounts required to be remitted
to any Mortgage Loan Collateral Account subject to and in accordance with and
subject to the Mortgage Loan Agreement or Collateral Account in accordance with
this Agreement to be so remitted, (c) make any distributions to equityholders
during the continuance of a Cash Flow Sweep Period or Event of Default unless
expressly permitted hereunder, or (d) misappropriate any security deposit or
portion thereof.

 

Section 6.10.   Jurisdiction of Formation; Name. Borrower shall not, and shall
not permit Mortgage Borrower to, change its jurisdiction of formation, its
jurisdiction of fiscal residence or name without receiving Lender’s prior
written consent not to be unreasonably withheld and promptly providing Lender
such information and replacement Uniform Commercial Code financing statements
and legal opinions as Lender may reasonably request in connection therewith.

 

Section 6.11.   Modifications and Waivers. Unless otherwise consented to in
writing by Lender (which consent shall not be unreasonably withheld, conditioned
or delayed):

 

(i)       Borrower shall not permit Mortgage Borrower to amend, modify,
terminate, renew, or surrender any material rights or remedies under any Lease,
or enter into any Lease, except in compliance with Section 5.7;

 

(ii)       No Required SPE shall terminate, amend or modify its organizational
documents (including any operating agreement, limited partnership agreement,
by-laws, certificate of formation, certificate of limited partnership or
certificate of incorporation) in any material manner;

 

(iii)       Borrower shall not permit Mortgage Borrower to terminate, amend or
modify the Approved Management Agreement in any material manner; and

 

(iv)       Borrower shall not (x) enter into any Material Agreement, or amend,
modify, surrender or waive any material rights or remedies under any Material
Agreement, except, in each case, on arms-length commercially reasonable terms,
(y) terminate any Material Agreement, except for terminations in connection with
a material default thereunder, or (y) default in its obligations under any
Material Agreement.

 

Section 6.12.   ERISA.

 

(a)       Borrower shall not, and shall not permit Mortgage Borrower to,
maintain or contribute to, or agree to maintain or contribute to, or permit any
ERISA Affiliate of Borrower to maintain or contribute to or agree to maintain or
contribute to, any employee benefit plan (as defined in Section 3(3) of ERISA)
subject to Title IV or Section 302 of ERISA or Section 412 of the Code.

 

(b)       Borrower shall not, and shall not permit Mortgage Borrower to, engage
in a non-exempt prohibited transaction under Section 406 of ERISA, Section 4975
of the Code, or substantially similar provisions under federal, state or local
laws, rules or regulations or in any transaction that would cause any obligation
or action taken or to be taken hereunder (or the exercise by Lender of any of
its rights under the Notes, this Agreement, the Pledge Agreement or any other
Loan Document) to be a non-exempt prohibited transaction under such provisions;
provided that Borrower shall not be deemed to have breached the covenants set
forth in this Section 6.12(b) by reason of the occurrence of a non-exempt
prohibited transaction resulting from Lender’s use of Plan Assets to fund,
acquire or hold an interest in the Loan (or any portion thereof).

 

 59 

 



 

Section 6.13.   Alterations and Expansions. During the continuance of any Cash
Flow Sweep Period or Event of Default, Borrower shall not and shall not permit
Mortgage Borrower to incur or contract to incur any capital improvements
requiring Capital Expenditures that are not consistent with the Approved Annual
Budget, Schedule I of the Mortgage Loan Agreement, or the Approved Future
Funding Budget (as defined in the Mortgage Loan Agreement) or as otherwise may
be required pursuant to any Lease entered into in accordance with this
Agreement. Borrower shall not permit Mortgage Borrower to perform, undertake,
contract to perform or consent to any Material Alteration without the prior
written consent of Lender, which consent (in the absence of an Event of Default)
shall not be unreasonably withheld, delayed or conditioned, but may be
conditioned on the delivery of additional collateral in the form of cash or cash
equivalents acceptable to Lender in respect of the amount by which any such
Material Alteration exceeds the Threshold Amount (to the extent that (i)
Mortgage Lender has not required such additional collateral pursuant to the
Mortgage Loan Agreement or (ii) the Mortgage Loan has been repaid in full). If
Lender’s consent is requested hereunder with respect to a Material Alteration,
Lender may retain a construction consultant to review such request and, if such
request is granted, Lender may retain a construction consultant to inspect the
work from time to time. Borrower shall, on demand by Lender, reimburse Lender
for the reasonable fees and disbursements of such consultant. With respect to
every consent or approval or waiver of the Lender required or requested under
this Section 6.13, such consent shall be deemed given if the following
conditions are met:

 

(i)       no Event of Default shall have occurred and be continuing (either at
the date of any notices specified below or as of the effective date of any
deemed approval);

 

(ii)       Borrower shall have sent Lender an email request for approval with
respect to such matter to the Deemed Consent Notice Parties and otherwise in
accordance with the applicable terms and conditions hereof (the “Initial
Notice”), which such Initial Notice shall have been (A) accompanied by any and
all required information and documentation relating thereto as may be reasonably
required in order to approve or disapprove such matter (the “Approval
Information”) and (B) marked in bold lettering with the following language:
“LENDER’S RESPONSE IS REQUIRED WITHIN SEVEN (7) BUSINESS DAYS OF RECEIPT OF THIS
NOTICE PURSUANT TO THE TERMS OF A LOAN AGREEMENT BETWEEN THE UNDERSIGNED AND
LENDER” and the subject line containing the Initial Notice shall have been
marked “PRIORITY-DEEMED APPROVAL MAY APPLY”;

 

(iii)       Lender shall have failed to approve or disapprove the request set
forth in the Initial Notice within the aforesaid time-frame;

 

 60 

 



 

(iv)       Borrower shall have sent Lender an email request for approval with
respect to such matter to the Deemed Consent Notice Parties and otherwise in
accordance with the applicable terms and conditions hereof (the “Second
Notice”), which such Second Notice shall have been (A) accompanied by the
Approval Information and (B) marked in bold lettering with the following
language: “LENDER’S RESPONSE IS REQUIRED WITHIN FIVE (5) BUSINESS DAYS OF
RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN AGREEMENT BETWEEN THE
UNDERSIGNED AND LENDER” and the subject line containing the Second Notice shall
have been marked “PRIORITY-DEEMED APPROVAL MAY APPLY”; and

 

(v)       Lender shall have failed to approve or disapprove the request set
forth in the Second Notice within the aforesaid time-frame.

 

Section 6.14.   Advances and Investments. Borrower shall not, and shall not
permit Mortgage Borrower to, lend money or make advances to any Person, or
purchase or acquire any stock, obligations or securities of, or any other
interest in, or make any capital contribution to, any Person, except for (i)
Permitted Investments and (ii) Borrower’s ownership of the limited liability
company membership interests in Mortgage Borrower.

 

Section 6.15.   Single-Purpose Entity. No Required SPE shall cease to be a
Single-Purpose Entity. No Required SPE shall remove or replace any Independent
Director without Cause and without providing at least two Business Days’ advance
written notice thereof to Lender and the Rating Agencies.

 

Section 6.16.   Zoning and Uses. Borrower shall not, and shall not permit
Mortgage Borrower to, do any of the following without the prior written consent
of Lender:

 

(i)       initiate or support any limiting change in the permitted uses of the
Property (or to the extent applicable, zoning reclassification of the Property)
or any portion thereof, seek any variance under existing land use restrictions,
laws, rules or regulations (or, to the extent applicable, zoning ordinances)
applicable to the Property, or use or permit the use of the Property in a manner
that would result in the use of the Property becoming a nonconforming use under
applicable land-use restrictions or zoning ordinances or that would violate the
terms of any Lease, Material Agreement or Legal Requirement (and if under
applicable zoning ordinances the use of all or any portion of the Property is a
nonconforming use, Borrower shall not, and shall not permit Mortgage Borrower
to, cause or permit such nonconforming use to be discontinued or abandoned);

 

(ii)       impose or consent to the imposition of any restrictive covenants,
easements or encumbrances upon the Property in any manner that is reasonably
likely to have a Material Adverse Effect; provided, however, Borrower shall be
permitted to impose a condominium regime on the Property in accordance with
Section 2.3(d) in connection with the release of the Retail Unit;

 

(iii)       execute or file any subdivision plat affecting the Property, or
institute, or permit the institution of, proceedings to alter any tax lot
comprising the Property; or

 

 61 

 



 

(iv)       permit or consent to the Property’s being used by the public or any
Person in such manner as might make possible a claim of adverse usage or
possession or of any implied dedication or easement.

 

Section 6.17.   Waste. Borrower shall not, and shall not permit Mortgage
Borrower to, commit or permit any Waste on the Property, nor take any actions
that might invalidate any insurance carried on the Property (and Borrower shall,
or shall cause Mortgage Borrower to, promptly correct any such actions of which
Borrower becomes aware).

 

Article VII

 

DEFAULTS

 

Section 7.1.   Event of Default. The occurrence of any one or more of the
following events shall be, and shall constitute the commencement of, an “Event
of Default” hereunder (any Event of Default that has occurred shall continue
unless and until waived by Lender in writing in its sole discretion):

 

(a)       Payment.

 

(i)       Borrower shall default in the payment when due of any principal or
interest owing hereunder or under the Note (including any mandatory prepayment
required hereunder); or

 

(ii)       Borrower shall default, and such default shall continue for at least
five (five) Business Days after notice to Borrower that such amounts are owing,
in the payment when due of fees, expenses or other amounts owing hereunder,
under the Notes or under any of the other Loan Documents (other than principal
and interest owing hereunder or under the Notes).

 

(b)       Representations. Any representation made by Mortgage Borrower in the
Mortgage Loan Agreement or Borrower in any of the Loan Documents, or in any
report, certificate, financial statement or other instrument, agreement or
document furnished to Lender shall have been false or misleading in any material
respect (or, with respect to any representation that itself contains a
materiality qualifier, in any respect) as of the date such representation was
made; provided, however, that if (A) such misrepresentation was not intentional
and is not reasonably likely to have a Material Adverse Effect, and (B) the
condition causing the representation or warranty to be false is susceptible of
being cured, the same shall be an Event of Default hereunder only if the same is
not cured within thirty (30) days after written notice to Borrower from Lender;

 

(c)       Other Loan Documents. Any Loan Document shall fail to be in full force
and effect or to convey the material Liens, rights, powers and privileges
purported to be created (except to the extent caused by Lender) thereby and
Borrower shall fail to promptly comply with Section 5.9 to remedy such failure
within ten (10) Business Days after Borrower receives written notice thereof; or
a default by Borrower under any of the other Loan Documents or Material
Agreements that continues beyond applicable notice and cure periods set forth in
such Loan Documents or Material Agreements, or a default by Mortgage Borrower
shall occur under the Approved Management Agreement, in each case, beyond the
expiration of any applicable cure period.

 

 62 

 

  

(d)       Bankruptcy, etc.

 

(i)       Any Required SPE or Guarantor shall commence a voluntary case
concerning itself under Title 11 of the United States Code (as amended,
modified, succeeded or replaced, from time to time, the “Bankruptcy Code”);

 

(ii)       any Required SPE or Guarantor shall commence any other voluntary
proceeding under any reorganization, arrangement, adjustment of debt, relief of
creditors, dissolution, insolvency or similar law of any jurisdiction whether
now or hereafter in effect relating to such Required SPE, or shall dissolve or
otherwise cease to exist;

 

(iii)       there is commenced against any Required SPE or Guarantor an
involuntary case under the Bankruptcy Code or any such other involuntary
proceeding or other insolvency or similar laws, which remains undismissed for a
period of 90 days after commencement;

 

(iv)       any Required SPE or Guarantor is adjudicated insolvent or bankrupt;

 

(v)       any Required SPE or Guarantor suffers appointment of any custodian or
the like for it or for any substantial portion of its property and such
appointment continues unchanged or unstayed for a period of 90 days after
commencement of such appointment;

 

(vi)       any Required SPE or Guarantor makes a general assignment for the
benefit of creditors; or

 

(vii)       any Required SPE or Guarantor takes any action for the purpose of
effecting any of the foregoing.

 

(e)       Prohibited Change of Control. A Prohibited Change of Control shall
occur.

 

(f)       Equity Pledge; Preferred Equity. Any direct or indirect equity
interest in or right to distributions from Borrower or Mortgage Borrower shall
be subject to a pledge in favor of any Person, or Borrower, Mortgage Borrower or
any holder of a direct or indirect interest in Borrower or Mortgage Borrower
shall issue preferred equity (or debt granting the holder thereof rights
substantially similar to those generally associated with preferred equity),
except that the following shall be permitted:

 

(i)       any pledge of direct or indirect equity interests in and rights to
distributions from NY REIT or NYROP;

 

 63 

 



 

(ii)       the pledge of equity interests in Borrower securing the Mezzanine
Loan; and

 

(iii)       the issuance of direct or indirect preferred equity interests in NY
REIT or NYROP (or debt granting the holder thereof rights substantially similar
to those generally associated with preferred equity).

 

Any of the foregoing events in this subsection (f) shall be referred to in this
Agreement as a “Prohibited Pledge”.

 

(g)       Insurance. Borrower shall fail to cause Mortgage Borrower to maintain
in full force and effect all Policies required hereunder .

 

(h)       ERISA; Negative Covenants. A default beyond applicable notice and
grace periods shall occur in the due performance or observance by Borrower of
any term, covenant or agreement contained in Section 5.8 or in Article VI;
provided that such default shall not constitute an Event of Default unless and
until it shall remain uncured for 10 Business Days after Borrower receives
written notice thereof.

 

(i)       Legal Requirements. Borrower shall fail to cause Mortgage Borrower to
cure properly any material violations of Legal Requirements affecting all or any
portion of the Property within 30 days after Borrower first receives written
notice of any such violations; provided, however, if any such violation is
reasonably susceptible of cure, but not within such 30 day period, then Borrower
shall be permitted up to an additional 30 days to cure such violation provided
that Borrower commences a cure within such initial 30 day period and thereafter
diligently and continuously pursues such cure.

 

(j)       Certificates of Pledged Collateral. If at any time the equity
interests pledged by Borrower pursuant to the Pledge Agreement shall be
evidenced by new, replacement or additional certificates and Borrower shall fail
to deliver such certificates to Lender, together with an executed stock,
membership or partnership power, as applicable, in blank.

 

(k)       Mortgage Loan Event of Default. A Mortgage Loan Event of Default shall
have occurred and be continuing.

 

(l)       Other Covenants. A default shall occur in the due performance or
observance by Borrower of any term, covenant or agreement (other than those
referred to in any other subsection of this Section) contained in this Agreement
or in any of the other Loan Documents, except that in the case of a default that
can be cured by the payment of money, such default shall not constitute an Event
of Default unless and until it shall remain uncured for 10 days after Borrower
receives written notice thereof; and in the case of a default that cannot be
cured by the payment of money but is susceptible of being cured within 30 days,
such default shall not constitute an Event of Default unless and until it
remains uncured for 30 days after Borrower receives written notice thereof,
provided that promptly following its receipt of such written notice, Borrower
delivers written notice to Lender of its intention and ability to effect such
cure within such 30 day period; and if such non-monetary default is not cured
within such 30 day period despite Borrower’s diligent efforts but is susceptible
of being cured within 90 additional days, then Borrower shall have such
additional time as is reasonably necessary to effect such cure, but in no event
in excess of 120 days from Borrower’s receipt of Lender’s original notice,
provided that Borrower promptly delivers written notice to Lender of its
intention and ability to effect such cure prior to the expiration of such 120
day period.

 

 

 64 

 



 

Section 7.2.   Remedies.

 

(a)       During the continuance of an Event of Default, Lender may by written
notice to Borrower, in addition to any other rights or remedies available
pursuant to this Agreement, the Notes, the Pledge Agreement and the other Loan
Documents, at law or in equity, declare by written notice to Borrower all or any
portion of the Indebtedness to be immediately due and payable, whereupon all or
such portion of the Indebtedness shall so become due and payable, and Lender may
enforce or avail itself of any or all rights or remedies provided in the Loan
Documents against Borrower and the Collateral (including all rights or remedies
available at law or in equity); provided, however, that, notwithstanding the
foregoing, if an Event of Default specified in Section 7.1(d) shall occur, then
(except as specified in Section 7.2(f)) the Indebtedness shall immediately
become due and payable without the giving of any notice or other action by
Lender. Any actions taken by Lender shall be cumulative and concurrent and may
be pursued independently, singly, successively, together or otherwise, at such
time and in such order as Lender may determine in its sole discretion, to the
fullest extent permitted by law, without impairing or otherwise affecting the
other rights and remedies of Lender permitted by law, equity or contract or as
set forth in this Agreement or in the other Loan Documents.

 

(b)       If Lender forecloses on any Collateral, Lender shall apply all net
proceeds of such foreclosure to repay the Indebtedness, the Indebtedness shall
be reduced to the extent of such net proceeds and the remaining portion of the
Indebtedness shall remain outstanding and secured by the remaining Collateral.
At the election of Lender, the Notes shall be deemed to have been accelerated
only to the extent of the net proceeds actually received by Lender with respect
to the Collateral and applied in reduction of the Indebtedness.

 

(c)       During the continuance of any Event of Default (including an Event of
Default resulting from a failure to satisfy the insurance requirements specified
herein), Lender may, but without any obligation to do so and without notice to
or demand on Borrower and without releasing Borrower from any obligation
hereunder, take any action to cure such Event of Default. Lender may enter upon
any or all of the Property upon reasonable notice to Borrower for such purposes
or appear in, defend, or bring any action or proceeding to protect its interest
in the Collateral or to foreclose Lender’s security interest under the Pledge
Agreement or collect the Indebtedness. The costs and expenses incurred by Lender
in exercising rights under this Section (including reasonable attorneys’ fees),
with interest at the Default Rate for the period after notice from Lender that
such costs or expenses were incurred to the date of payment to Lender, shall
constitute a portion of the Indebtedness, shall be secured by the Pledge
Agreement and other Loan Documents and shall be due and payable to Lender upon
demand therefor.

 

(d)       Interest shall accrue on any judgment obtained by Lender in connection
with its enforcement of the Loan at a rate of interest equal to the Default
Rate.

 

 65 

 



 

(e)       Notwithstanding the availability of legal remedies, Lender will be
entitled to obtain specific performance, mandatory or prohibitory injunctive
relief, or other equitable relief requiring Borrower to cure or refrain from
repeating any Default.

 

(f)       Notwithstanding anything herein to the contrary, if an event specified
in Section 7.1(d) occurs solely in respect of Guarantor and not any Required
SPE, then such event shall not constitute an Event of Default or result in an
acceleration of the Loan unless, in each case, Lender so determines in its sole
discretion by written notice to Borrower; and unless and until Lender sends such
notice, a Cash Flow Sweep Period shall be deemed to have commenced for all
purposes hereunder, which Cash Flow Sweep Period shall continue until the Loan
is repaid in full.

 

Section 7.3.   Application of Payments after an Event of Default.
Notwithstanding anything to the contrary contained herein, during the
continuance of an Event of Default, all amounts received by Lender in respect of
the Loan shall be applied at Lender’s sole discretion either toward the
components of the Indebtedness (e.g., Lender’s expenses in enforcing the Loan,
interest, principal and other amounts payable hereunder) and the Notes or Note
Components in such sequence as Lender shall elect in its sole discretion, or
toward the payment of Property expenses.

 

Article VIII

 

CONDITIONS PRECEDENT

 

Section 8.1.   Conditions Precedent to Closing. This Agreement shall become
effective on the date that all of the following conditions shall have been
satisfied or waived by Lender which satisfaction or waiver shall be evidenced by
Lender’s funding of the Loan to Borrower (unless such conditions are addressed
in a post-closing agreement mutually agreed between and reasonably acceptable to
Lender and Borrower):

 

(a)       Loan Documents. Lender shall have received a duly executed copy of
each Loan Document. Each Loan Document that is to be recorded in the public
records shall be in form suitable for recording.

 

(b)       Collateral Accounts. Each of the Collateral Accounts shall have been
established and funded to the extent required under Article III of the Mortgage
Loan Agreement.

 

(c)       Opinions of Counsel. Lender shall have received, in each case in form
and substance reasonably satisfactory to Lender, (i) a New York legal opinion,
(ii) a bankruptcy nonconsolidation opinion with respect to each Person owning
more than a 49% direct or indirect equity interest in any Required SPE, and any
Affiliated property manager, and (iii) a Delaware legal opinion regarding
matters related to Single Member LLC’s.

 

(d)       Organizational Documents. Lender shall have received all documents
reasonably requested by Lender relating to the existence of Borrower, the
validity of the Loan Documents, the Mortgage Loan Documents and other matters
relating thereto, in form and substance reasonably satisfactory to Lender,
including:

 

 

 66 

 



 

(i)       Authorizing Resolutions. To the extent the required authorizations are
not contained directly in the organizational documents of any Required SPE and
Guarantor, certified copies of the resolutions authorizing the execution and
delivery of the Loan Documents by Guarantor and Borrower.

 

(ii)       Organizational Documents. Certified copies of the organizational
documents of Guarantor and each Required SPE (including any certificate of
formation, certificate of limited partnership, certificate of incorporation,
operating agreement, limited partnership agreement or by-laws), in each case
together with all amendments thereto.

 

(iii)       Certificates of Good Standing or Existence. Certificates of good
standing or existence for Guarantor and each Required SPE issued as of a recent
date by its state of organization and by the state in which the Property is
located.

 

(iv)       Intentionally Omitted.

 

(e)       Lease; Material Agreements. Lender shall have received true, correct
and complete copies of all Leases and all Material Agreements.

 

(f)       Lien Search Reports. Lender shall have received reasonably
satisfactory reports of Uniform Commercial Code, tax lien, bankruptcy and
judgment searches conducted by a search firm acceptable to Lender with respect
to the Property, Guarantor, each Required SPE and Borrower’s immediate
predecessor, if any, such searches to be conducted in such locations as Lender
shall have requested.

 

(g)       No Default or Event of Default. No Default, Event of Default, Mortgage
Loan Default or Mortgage Loan Event of Default shall have occurred and be
continuing on such date immediately after the execution and delivery of this
Agreement.

 

(h)       No Injunction. No Legal Requirement shall exist, and no litigation
shall be pending or threatened, which in the good faith judgment of Lender would
enjoin, prohibit or restrain, or impose or result in the imposition of any
material adverse condition upon, the making or repayment of the Loan.

 

(i)       Representations. The representations in this Agreement and the
Mortgage Loan Agreement and in the other Loan Documents shall be true and
correct in all material respects on and as of the Closing Date with the same
effect as if made on such date.

 

(j)       Estoppel Letters. Borrower shall have received and delivered to Lender
estoppel certificates from such parties and in such form and substance as shall
be reasonably satisfactory to Lender, each of which shall specify that Lender
and its successors and assigns may rely thereon.

 

(k)       No Material Adverse Effect. No event or series of events shall have
occurred that Lender reasonably believes has had or is reasonably expected to
result in a Material Adverse Effect.

 

 67 

 



 

(l)       Transaction Costs. Borrower shall have paid all transaction costs (or
provided for the direct payment of such transaction costs by Lender from the
proceeds of the Loan).

 

(m)       Insurance. Lender shall have received certificates of insurance on
ACORD Form 25 for liability insurance and ACORD Form 28 for casualty insurance
demonstrating insurance coverage in respect of the Property of types, in
amounts, with insurers and otherwise in compliance with the terms, provisions
and conditions set forth in this Agreement. Such certificates shall indicate
that Lender and its successors and assigns are named as additional insured on
each liability policy, and that each casualty policy and rental interruption
policy contains a loss payee and mortgagee endorsement in favor of Lender, its
successors and assigns.

 

(n)       Title. Lender shall have received a marked, signed commitment to
issue, or a signed pro-forma version of (i) a UCC insurance policy insuring
Lender’s first-priority perfected security interest in 100% of the limited
liability company interests in Mortgage Borrower pledged by Borrower to Lender
pursuant to the Pledge Agreement, and otherwise in form and substance reasonably
acceptable to Lender and (ii) an owner’s title insurance policy in favor of
Mortgage Borrower with a “Mezzanine Lender’s Financing Endorsement”, in form and
substance reasonably satisfactory to Lender. If the Title Policy is to be issued
by, or if disbursement of the proceeds of the Loan are to be made through, an
agent of the actual insurer under the Title Policy (as opposed to the insurer
itself), the actual insurer shall have issued to Lender for Lender’s benefit a
so-called “Insured Closing Letter.”

 

(o)       Zoning. Lender shall have received evidence reasonably satisfactory to
Lender that the Property is in compliance with all applicable zoning
requirements (including a zoning report, a zoning endorsement if obtainable and
a letter from the applicable municipality if obtainable).

 

(p)       Permits; Certificate of Occupancy. Lender shall have received a copy
of all Permits necessary for the use and operation of the Property and the
certificate(s) of occupancy, if required, for the Property, all of which shall
be in form and substance reasonably satisfactory to Lender.

 

(q)       Engineering Report. Lender shall have received a current Engineering
Report with respect to the Property, which report shall be in form and substance
reasonably satisfactory to Lender.

 

(r)       Environmental Report. Lender shall have received an Environmental
Report (not more than six months old) with respect to the Property that
discloses no material environmental contingencies with respect to the Property.

 

(s)       Survey. Lender shall have received a Survey with respect to the
Property in form and substance reasonably satisfactory to Lender.

 

(t)       Appraisal. Lender shall have obtained an Appraisal of the Property
satisfactory to Lender.

 

 68 

 



 

(u)       Consents, Licenses, Approvals, etc. Lender shall have received copies
of all consents, licenses and approvals, if any, required in connection with the
execution, delivery and performance by Borrower, and the validity and
enforceability, of the Loan Documents, and such consents, licenses and approvals
shall be in full force and effect.

 

(v)       Financial Information. Lender shall have received financial
information relating to Guarantor, Borrower, Mortgage Borrower and the Property
that is reasonably satisfactory to Lender.

 

(w)       Annual Budget. Lender shall have received the Annual Budget for the
current calendar year (and, if the Closing Date occurs in December, the Annual
Budget for the next calendar year).

 

(x)       Know Your Customer Rules. At least 10 days prior to the Closing Date,
the Lender shall have received all documentation and other information required
by bank regulatory authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including the PATRIOT Act.

 

(y)       Additional Matters. Lender shall have received such other
certificates, opinions, documents and instruments relating to the Loan as may
have been reasonably requested by Lender. All corporate and other proceedings,
all other documents (including all documents referred to in this Agreement and
not appearing as exhibits to this Agreement) and all legal matters in connection
with the Loan shall be reasonably satisfactory in form and substance to Lender.

 

Article IX

 

MISCELLANEOUS

 

Section 9.1.   Successors. Except as otherwise provided in this Agreement,
whenever in this Agreement any of the parties to this Agreement is referred to,
such reference shall be deemed to include the successors and permitted assigns
of such party. All covenants, promises and agreements in this Agreement
contained, by or on behalf of Borrower, shall inure to the benefit of Lender and
its successors and permitted assigns.

 

Section 9.2.   GOVERNING LAW.

 

(A)        THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(B)       ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
(OTHER THAN ANY ACTION IN RESPECT OF THE CREATION, PERFECTION OR ENFORCEMENT OF
A LIEN OR SECURITY INTEREST CREATED PURSUANT TO ANY LOAN DOCUMENTS NOT GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK) MAY BE INSTITUTED IN ANY FEDERAL OR STATE
COURT IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK. BORROWER AND LENDER
HEREBY (i) IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM, (ii) IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING, AND (iii) IRREVOCABLY CONSENT TO SERVICE OF PROCESS
BY MAIL, PERSONAL SERVICE OR IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW, AT
THE ADDRESS SPECIFIED IN SECTION 9.4 (AND AGREES THAT SUCH SERVICE AT SUCH
ADDRESS IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER ITSELF IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT).

 

 69 

 



 

Section 9.3.   Modification, Waiver in Writing, Approval of Lender. Except as
otherwise specifically provided herein, neither this Agreement nor any other
Loan Document may be amended, changed, waived, discharged or terminated, nor
shall any consent or approval of Lender be granted hereunder, unless such
amendment, change, waiver, discharge, termination, consent or approval is in
writing signed by Lender. After a Securitization (if any), wherever Lender’s
approval is required hereunder, whether subject to Lender’s sole or reasonable
discretion, such approval may be conditioned upon satisfaction of the Rating
Condition; provided that where Lender’s reasonable discretion is required, such
Rating Condition may only be required if obtaining a Rating Condition in such
situation is then customary under the circumstances in the CMBS market with
respect to mezzanine loans similar to the Loan and the applicable Rating
Agency(ies) in fact so require such Rating Condition to be satisfied.

 

Section 9.4.   Notices. All notices, consents, approvals and requests required
or permitted hereunder or under any other Loan Document shall be given in
writing by expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of delivery or attempted delivery, addressed
as follows (or as a pdf attachment to an e-mail address to the respective
addresses specified below, immediately followed by one of the other delivery
methods provided). Any party hereto may change its address and other contact
information for purposes hereof at any time by sending a written notice to the
other parties to this Agreement in the manner provided for in this Section 9.4.
A notice shall be deemed to have been given when delivered or upon refusal to
accept delivery.

 

If to Lender:

 

Paramount Group Fund VIII 1440 Broadway Mezz LP

c/o Paramount Group Real Estate Fund VIII, L.P.

1633 Broadway, Suite 1801,

New York, New York 10019

Attention: Albert Behler, CEO

Email: abehler@paramount-group.com

 

with a copy to:

 

 70 

 



 

Paramount Group Fund VIII 1440 Broadway Mezz LP

c/o Paramount Group Real Estate Fund VIII, L.P.

1633 Broadway, Suite 1801,

New York, New York 10019

Attention: Gage Johnson, General Counsel

Email: gjohnson@‎paramount-group.com

 

with a copy to:

 

Willkie Farr & Gallagher LLP

787 Seventh Ave

New York, New York 10019

Attention: Thomas J. Henry

Fax: (212)-728-9750

Email: thenry@willkie.com

  

If to Borrower:

 

c/o New York Recovery Advisors, LLC

405 Park Avenue, 7th Floor

New York, NY 10022

Attn: Legal Department

E-Mail: MEad@nyrt.com

 

With a copy to

 

c/o New York Recovery Advisors, LLC

405 Park Avenue, 7th Floor

New York, NY 10022

Attn: Michael Happel

E-Mail: Mhappel@nyrt.com

 

with a copy to:

 

Arnold & Porter LLP

399 Park Avenue

New York, NY 10022

Attn: John Busillo, Esq.

E-Mail: John.Busillo@aporter.com

 

 71 

 

 

Section 9.5.   TRIAL BY JURY. LENDER AND BORROWER, TO THE FULLEST EXTENT THAT
THEY MAY LAWFULLY DO SO, HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY LENDER AND BORROWER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. LENDER AND BORROWER ARE EACH HEREBY INDIVIDUALLY AUTHORIZED TO
FILE A COPY OF THIS SECTION 9.5 IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER.

 

Section 9.6.   Headings. The Article and Section headings in this Agreement are
included in this Agreement for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.

 

Section 9.7.   Assignment; Participation.

 

(a)       Except as expressly set forth in Article II, Borrower may not sell,
assign or otherwise transfer any rights, obligations or other interest of
Borrower in or under the Loan Documents.

 

(b)       Lender and each assignee of all or a portion of the Loan, at their
sole cost and expense, shall have the right from time to time in its discretion
and without the consent of Borrower to sell, assign, syndicate, Securitize,
encumber, hypothecate or otherwise transfer one or more of the Notes or any
interest therein (in each case, an “Assignment”) and/or sell a participation
interest in one or more of the Notes (a “Participation”) to any Person other
than, so long as no Event of Default is continuing, a Prohibited Transferee.
Borrower shall and shall cause Guarantor to reasonably cooperate with Lender, at
Lender’s request and sole cost and expense, in order to effectuate any such
Assignment, including, without limitation: (i) making changes to the Loan
Documents, provided such changes do not result in any increase in the
obligations or liabilities of Borrower or decrease in the rights or remedies of
Borrower or increase in the rights and remedies of Lender or decrease in the
obligations or liabilities of Lender; (ii) bifurcating the Loan pursuant to
Section 9.24(b); (iii) promptly delivering updated information, legal opinions
and documents in substantially the form delivered on the Closing Date relating
to each Required SPE, Guarantor, the Property, the Approved Property Manager and
any Tenants as Lender may reasonably request and reasonably be available to
Borrower in connection with such Assignment; (iv) participating (including
senior management of Borrower or Guarantor) in a bank or investor meeting if
requested by Lender; and (v) cooperating with Lender in connection with the
preparation of marketing materials related to the Loan. In the case of an
Assignment, (i) each assignee shall have, to the extent of such Assignment, the
rights, benefits and obligations of the assigning Lender as a “Lender” hereunder
and under the other Loan Documents, (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to an Assignment, relinquish its rights and be released from its obligations
under this Agreement arising from and after the date of such Assignment, and
(iii) SAS shall serve as agent (“Agent”) for all Lenders and shall be the sole
party to whom notices, requests and other communications shall be addressed and
the sole party authorized to grant or withhold consents hereunder on behalf of
the Lenders (subject, in each case, to appointment of a Servicer, pursuant to
Section 9.22, to receive such notices, requests and other communications and/or
to grant or withhold consents, as the case may be). Agent shall maintain, or
cause to be maintained, as non-fiduciary agent for Borrower, a register on which
it shall enter the name or names of the registered owner or owners from time to
time of the Notes. Upon effectiveness of any Assignment of any Note in part,
Borrower will promptly provide to the assignor and the assignee separate Notes
in the amount of their respective interests (but, if applicable, with a notation
thereon that it is given in substitution for and replacement of an original Note
or any replacement thereof), and otherwise in the form of such Note, upon return
of the Note then being replaced provided in no event shall such Notes exceed the
then outstanding principal amount of the Loan. Each potential or actual
assignee, participant or investor in a Securitization, and each Rating Agency,
shall be entitled to receive from Lender all information received by Lender
under this Agreement; provided that Lender shall not provide to any such parties
any information relating to the Guarantor or any properties owned by Guarantor
(other than the Property) that Borrower has identified as confidential unless
(i) it obtains a customary confidentiality undertaking (or deemed undertaking)
from the recipient thereof and reasonably acceptable to Borrower and (ii) the
applicable information or materials are not otherwise available in the public
domain. After the effectiveness of any Assignment, the party conveying the
Assignment shall provide notice to Borrower and each Lender of the identity and
address of the assignee. Notwithstanding anything in this Agreement to the
contrary, after an Assignment, the assigning Lender (in addition to the
assignee) shall continue to have the benefits of any indemnifications contained
in this Agreement that such assigning Lender had prior to such assignment with
respect to matters occurring prior to the date of such assignment.

 

 72 

 



 

(c)       If, pursuant to this Section, any interest in this Agreement or any
Note is transferred to any transferee, such transferee shall, promptly upon
receipt of written request from Borrower, furnish to Borrower Form W-9, Form
W-8BEN or Form W-8ECI, as applicable.

 

Section 9.8.   Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. All covenants hereunder
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or would otherwise be within the limitations of, another
covenant shall not avoid the occurrence of a Default or an Event of Default if
such action is taken or condition exists.

 

Section 9.9.   Preferences; Waiver of Marshalling of Assets. Lender shall have
no obligation to marshal any assets in favor of Borrower or any other party or
against or in payment of any or all of the obligations of Borrower pursuant to
the Loan Documents. Lender shall have the continuing and exclusive right to
apply or reverse and reapply only during continuance of an Event of Default any
and all payments by Borrower to any portion of the obligations of Borrower
hereunder and under the Loan Documents. If any payment to Lender is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then the obligations
hereunder or portion thereof intended to be satisfied by such payment shall be
revived and continue in full force and effect, as if such payment had not been
made. Borrower hereby waives any legal right otherwise available to Borrower
that would require the sale of any Collateral either separate or apart from
other Collateral, or require Lender to exhaust its remedies against any
Collateral before proceeding against any other Collateral. Without limiting the
foregoing, to the fullest extent permitted by law, Borrower hereby waives and
shall not assert any rights in respect of a marshalling of Collateral, a sale in
the inverse order of alienation, any homestead exemption, the administration of
estates of decedents, or any other matters whatsoever to defeat, reduce or
affect the right of Lender under the Loan Documents to a sale of the Collateral
or any portion thereof in any sequence and any combination as determined by
Lender in its sole discretion.

 

 73 

 

  

Section 9.10.   Remedies of Borrower. If a claim is made that Lender or its
agents have unreasonably delayed acting or acted unreasonably in any case where
by law or under this Agreement or the other Loan Documents any of such Persons
has an obligation to act promptly or reasonably, Borrower agrees that no such
Person shall be liable for any monetary damages, and Borrower’s sole remedy
shall be limited to commencing an action seeking specific performance,
injunctive relief and/or declaratory judgment; provided, however, that the
forgoing shall not prevent Borrower from obtaining a monetary judgment against
Lender if it is determined by a court of competent jurisdiction that Lender
acted with gross negligence, bad faith or willful misconduct. Notwithstanding
anything herein to the contrary, Borrower shall not assert, and hereby waives,
any claim against Lender and/or its affiliates, directors, employees, attorneys,
agents or sub-agents, on any theory of liability, for special, indirect,
consequential or punitive damages (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable Legal Requirement) arising out
of, as a result of, or in any way related to, the Loan Agreement or any other
Loan Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
the Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and Borrower hereby waives, releases and
agrees not to sue upon any such claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

 

Section 9.11.   Offsets, Counterclaims and Defenses. All payments made by
Borrower hereunder or under the other Loan Documents shall be made irrespective
of, and without any deduction for, any offsets, counterclaims or defenses.
Borrower waives the right to assert a counterclaim, other than a mandatory or
compulsory counterclaim, in any action or proceeding brought against it by
Lender arising out of or in any way connected with the Notes, this Agreement,
the other Loan Documents or the Indebtedness. Any assignee of Lender’s interest
in the Loan shall take the same free and clear of all offsets, counterclaims or
defenses against the assigning Lender.

 

Section 9.12.   No Joint Venture. Nothing in this Agreement is intended to
create a joint venture, partnership, tenancy-in-common or joint tenancy
relationship between Borrower and Lender, nor to grant Lender any interest in
the Collateral other than that of pledgee or lender.

 

 74 

 



 

Section 9.13.   Conflict; Construction of Documents. In the event of any
conflict between the provisions of this Agreement and the provisions of the
other Loan Documents, the provisions of this Agreement shall prevail. The
parties acknowledge that they were each represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that the Loan Documents shall not be subject to the principle of construing
their meaning against the party that drafted same.

 

Section 9.14.   Brokers and Financial Advisors. Borrower represents that neither
it nor Guarantor has dealt with any financial advisors, brokers, underwriters,
placement agents, agents or finders in connection with the transactions
contemplated by this Agreement. Lender represents that it has not dealt with any
financial advisors, brokers, underwriters, placement agents, agents or finders
in connection with the transactions contemplated by this Agreement. Borrower and
Lender agree to indemnify and hold each other harmless from and against any and
all claims, liabilities, costs and expenses of any kind in any way relating to
or arising from a claim by any Person that such Person acted on behalf of
Borrower or Lender, as applicable, in connection with the transactions
contemplated in this Agreement. The provisions of this Section shall survive the
expiration and termination of this Agreement and the repayment of the
Indebtedness.

 

Section 9.15.   Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. Any
counterpart delivered by facsimile, pdf or other electronic means shall have the
same import and effect as original counterparts and shall be valid, enforceable
and binding for the purposes of this Agreement.

 

Section 9.16.   Estoppel Certificates.

 

(a)       Borrower shall execute, acknowledge and deliver to Lender, within ten
(10) days after receipt of Lender’s written request therefor at any time from
time to time, a statement in writing setting forth (A) the Principal
Indebtedness, (B) the date on which installments of interest and/or principal
were last paid, (C) to Borrower’s knowledge any offsets or defenses to the
payment of the Indebtedness, (D) that the Notes, this Agreement, the Pledge
Agreement and the other Loan Documents are valid, legal and binding obligations
and have not been modified or if modified, giving particulars of such
modification, (E) that neither Borrower nor, to Borrower’s knowledge, Lender, is
in default under the Loan Documents (or specifying any such default), (F) that
all Leases are in full force and effect and have not been modified (except in
accordance with the Loan Documents) or identifying which Leases have been
terminated or modified, (G) to Borrower’s knowledge, whether or not any of the
Tenants under the Leases or any counterparties under the Material Agreements are
in material default under the Leases or the Material Agreements, as applicable
(setting forth the specific nature of any such material defaults) and (H) such
other matters as Lender may reasonably request. Any prospective purchaser of any
interest in the Loan shall be permitted to rely on such certificate.

 

 75 

 



 

(b)       Upon Lender’s written request, Borrower shall cause Mortgage Borrower
to use commercially reasonable efforts to obtain from each Tenant and thereafter
promptly deliver to Lender duly executed estoppel certificates substantially in
the form set forth on Exhibit C from any one or more Tenants specified by
Lender, attesting to such facts regarding the Leases as Lender may reasonably
require, including attestations that each Lease covered thereby is in full force
and effect with no material defaults thereunder on the part of any party (or
identifying any material defaults thereunder), that rent has not been paid more
than one month in advance, except as security, and that the Tenant claims no
defense or offset against the full and timely performance of its obligations
under the Lease or otherwise in the form accepted by Lender from applicable
Tenants at the closing of the Loan. Borrower shall not be required to deliver
such certificates more frequently than one time in any 12-month period, other
than the 12-month period during which a Securitization occurs or is attempted.

 

Section 9.17.   General Indemnity; Payment of Expenses.

 

(a)       Borrower, at its sole cost and expense, shall protect, indemnify,
reimburse, defend and hold harmless Lender and its officers, partners, members,
directors, trustees, advisors, employees, agents, Affiliates, successors and
assigns of any and all of the foregoing (collectively, the “Indemnified
Parties”) for, from and against any and all Damages of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against any of the
Indemnified Parties, in any way relating to or arising out of Lender’s interest
in the Loan; provided, however, that no Indemnified Party shall have the right
to be indemnified hereunder to the extent that such Damages (i) have been found
by a final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence, fraud or willful misconduct of such
Indemnified Party, (ii) arise from any action taken by any Person (other than
Borrower, Guarantor, or any other Person that, directly or indirectly, Controls,
is Controlled by or is under common Control with Guarantor) from and after a
Transfer approved by Lender in accordance with the terms hereof of the entire
Property or all of the direct and indirect equity interests of Borrower in
Mortgage Borrower to a Person that is not an Affiliate of Guarantor, (iii) arise
from any action taken by any Person (other than Borrower, Guarantor, or any
other Person that, directly or indirectly, Controls, is Controlled by or is
under common Control with Guarantor) from and after an Indemnified Party obtains
title to the Property or the Collateral, whether by foreclosure, deed-in-lieu of
foreclosure or otherwise in connection with any exercise of Lender’s remedies
pursuant to the Loan Documents, or any actions taken by any Person (other than
Borrower, Guarantor or any other Person that, directly or indirectly, Controls,
is Controlled by, or is under common Control with Guarantor) on or after the
date on which a receiver, trustee, liquidator, or conservator is appointed, at
Mortgage Lender or Lender’s request, to take control of the Property or the
Collateral, or (iv) arise from any action taken (a) by, to the extent there is
any other mezzanine lender (“Additional Mezzanine Lender”) with respect to any
additional mezzanine loan (“Additional Mezzanine Loan”) under Section 9.24(b),
during any period in which Additional Mezzanine Lender exercises Control of any
Required SPE, Mortgage Borrower, Borrower and/or the Property or the Collateral
under the loan documents evidencing the Additional Mezzanine Loan, or (b) by any
Person (other than Borrower, Guarantor, or any other Person that, directly or
indirectly, Controls, is Controlled by or is under common Control with
Guarantor) from and after a mezzanine foreclosure or assignment-in-lieu thereof
with respect to any Additional Mezzanine Loan. Further, to the extent that any
Damage arises out of or is based upon any Disclosure Document, the foregoing
indemnity shall be limited to Damages arising to the extent of any untrue
statement or omission of a material fact made therein in reliance upon and in
conformity with information furnished to Lender by or on behalf of Borrower in
connection with the preparation of the Disclosure Document and provided,
further, that Borrower shall have no liability therefor if Borrower is not
provided a reasonable opportunity to review such Disclosure Document or to the
extent that any Indemnified Party or any other Person failed to accurately
transcribe information provided by Borrower to Lender or its agent or employee
or to include any portions of the information provided by Borrower.

 

 76 

 



 

(b)       If for any reason (including violation of law or public policy) the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section are unenforceable in whole or in part or are otherwise unavailable to an
Indemnified Party or insufficient to hold it harmless, then Borrower shall
contribute to the amount paid or payable by the Indemnified Party as a result of
any Damages the maximum amount Borrower is permitted to pay under Legal
Requirements. The obligations of Borrower under this Section will be in addition
to any liability that Borrower may otherwise have hereunder and under the other
Loan Documents.

 

(c)       To the extent any Indemnified Party has notice of a claim for which it
intends to seek indemnification hereunder, such Indemnified Party shall give
prompt written notice thereof to Borrower, provided that failure by Lender to so
notify Borrower will not relieve Borrower of its obligations under this Section,
except to the extent that Borrower suffers actual prejudice as a result of such
failure. In connection with any claim for which indemnification is sought
hereunder, Borrower shall have the right to defend the applicable Indemnified
Party (if requested by the applicable Indemnified Party, in the name of such
Indemnified Party) from such claim by attorneys and other professionals
reasonably approved by the applicable Indemnified Party. Upon assumption by
Borrower of any defense pursuant to the immediately preceding sentence, Borrower
shall have the right to control such defense, provided that the Applicable
Indemnified Party shall have the right to reasonably participate in such defense
and Borrower shall not consent to the terms of any compromise or settlement of
any action defended by Borrower in accordance with the foregoing without the
prior consent of the applicable Indemnified Party (not to be unreasonably
withheld, conditioned or delayed), unless such compromise or settlement (i)
includes an unconditional release of the applicable Indemnified Party from all
liability arising out of such action and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act, by or on behalf of
the applicable Indemnified Party. The applicable Indemnified Party shall have
the right to retain its own counsel if (i) Borrower shall have failed to employ
counsel reasonably satisfactory to the applicable Indemnified Party in a timely
manner, or (ii) the applicable Indemnified Party shall have been advised by
counsel that there are actual or potential material conflicts of interest
between Borrower and the applicable Indemnified Party, including situations in
which there are one or more legal defenses available to the applicable
Indemnified Party that are different from or additional to those available to
Borrower. So long as Borrower is conducting the defense of any action defended
by Borrower in accordance with the foregoing in a prudent and commercially
reasonable manner, Lender and the applicable Indemnified Party shall not
compromise or settle such action defended without Borrower's consent, which
shall not be unreasonably withheld or delayed. Subject to the other provisions
of this Section 9.17(c), upon demand, Borrower shall pay or, in the sole
discretion of the applicable Indemnified Party, reimburse the applicable
Indemnified Party for the payment of reasonable fees and disbursements of
attorneys, engineers, environmental consultants, laboratories and other
professionals retained by the Applicable Indemnified Party in accordance with
this Section in connection with defending any claim subject to indemnification
hereunder. In no event shall Borrower have any obligation to pay for more than
one attorney to represent, collectively, any and all Indemnified Parties.

 

 77 

 



 

(d)       Any amounts payable to Lender by reason of the application of this
Section shall be secured by the Pledge Agreement and shall become immediately
due and payable and shall bear interest at a rate per annum equal to the rate
required to be paid under Section 1.2(a) for the first five (5) Business Days
from the date Damages are sustained by the Indemnified Parties and Borrower has
received written demand for payment and the Default Rate thereafter until paid.

 

(e)       The provisions of and undertakings and indemnification set forth in
this Section shall survive the satisfaction and payment in full of the
Indebtedness and termination of this Agreement.

 

(f)       Borrower shall reimburse Lender upon receipt of written notice from
Lender for (i) all reasonable, out-of-pocket costs and expenses incurred by
Lender (or any of its affiliates) in connection with the origination of the
Loan, including reasonable legal fees and disbursements, accounting fees, and
the costs of the Appraisal, the Engineering Report, the Title Insurance Policy,
the Survey, the Environmental Report and any other third-party diligence
materials; (ii) all out-of-pocket costs and expenses incurred by Lender (or any
of its affiliates) in connection with (A) third-party fees for monitoring
Borrower’s ongoing performance of and compliance with Borrower’s material
agreements and covenants contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date,
including confirming compliance with environmental and insurance requirements
(but in no event shall Borrower be responsible for regular servicing fees), (B)
the negotiation, preparation, execution, delivery and administration of any
consents, amendments, waivers or other modifications to this Agreement and the
other Loan Documents and any other documents or matters relating hereto
(including Leases, Material Agreements, and Mortgage Loan Permitted
Encumbrances) to the extent such modifications or reviews are requested by
Borrower or required under the Loan Documents (unless as to the items required
under the Loan Documents, Lender is required to pay for the same pursuant to the
terms of the Loan Documents), (D) filing, registration and recording fees and
expenses and other similar expenses incurred in creating and perfecting the
Liens in favor of Lender pursuant to this Agreement and the other Loan Documents
(including the filing, registration or recording of any instrument of further
assurance) and subject to the provisions of this Agreement, federal, state,
county and municipal, taxes (including, if applicable, intangible taxes), search
fees, title insurance premiums, duties, imposts, assessments and charges arising
out of or in connection with the execution and delivery of the Loan Documents,
any mortgage supplemental thereto, any security instrument with respect to the
Collateral or any instrument of further assurance, (E) enforcing or preserving
any rights, in response to third party claims or the prosecuting or defending of
any action or proceeding or other litigation, in each case against, under or
affecting Borrower, this Agreement, the other Loan Documents or any Collateral,
and (F) the satisfaction of any Rating Condition in respect of any matter
required or requested by Borrower hereunder; and (iii) all actual out-of-pocket
costs and expenses (including reasonable attorney’s fees and, if the Loan has
been Securitized, special servicing fees) incurred by Lender (or any of its
Affiliates) in connection with the enforcement of any obligations of Borrower,
or an Event of Default or a reasonably imminent Event of Default by Borrower,
under the Loan Documents, including any actual or attempted foreclosure,
deed-in-lieu of foreclosure, refinancing, restructuring, settlement or workout
and any insolvency or bankruptcy proceedings (including any applicable transfer
taxes). Without limiting the foregoing, Borrower shall pay all out-of-pocket
costs, expenses and fees of Lender and its Servicer, operating advisor and
securitization trustee resulting from an Event of Default or a reasonably
imminent Event of Default or requests by Borrower (including enforcement
expenses and any liquidation fees, workout fees, special servicing fees,
operating advisor consulting fees or any other similar fees and interest payable
on advances made by the Servicer or the securitization trustee with respect to
delinquent debt service payments or expenses of curing Borrower’s defaults under
the Loan Documents, and any expenses paid by Servicer or a trustee in respect of
the protection and preservation of the Property, such as payment of taxes and
insurance premiums); and the costs of all property inspections and/or Appraisals
(or any updates to any existing inspection or Appraisal) that Servicer may be
required to obtain due to a request by Borrower or the occurrence of an Event of
Default or a reasonably imminent Event of Default.

 

 78 

 



 

Section 9.18.   No Third-Party Beneficiaries. This Agreement and the other Loan
Documents are solely for the benefit of Lender and Borrower, and nothing
contained in this Agreement or the other Loan Documents shall be deemed to
confer upon anyone other than Lender, Borrower and Indemnified Parties any right
to insist upon or to enforce the performance or observance of any of the
obligations contained herein or therein. All conditions to the obligations of
Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender, and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof, and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

 

Section 9.19.   Recourse.

 

(a)       Subject to the qualifications in Sections 9.19(b) and 9.19(c) below,
Lender shall not enforce Borrower’s obligation to pay the Indebtedness by any
action or proceeding wherein a deficiency judgment or other judgment
establishing personal liability shall be sought against Borrower or any of its
affiliates, or any Exculpated Person, except for foreclosure actions or any
other appropriate actions or proceedings with respect to the Collateral in order
to fully exercise Lender’s remedies in respect of, and to realize upon, the
Collateral, and except for any actions to enforce any obligations expressly
assumed or guaranteed by Guarantor under the Guaranty, Unfunded Obligations
Guaranty and Environmental Indemnity and Borrower under the Environmental
Indemnity or any guarantor, indemnitor or similar party that becomes a party to
any of the foregoing agreements or enters into any replacement guaranties or
indemnities (whether or not such party is an Exculpated Person) under the Loan
Documents.

 

(b)       Borrower shall indemnify Lender and hold Lender harmless from and
against any and all Damages to Lender (including reasonable legal and other
expenses of enforcing the obligations of Borrower under this Section) resulting
from or arising out of any of the following (the “Indemnified Liabilities”):

 

 79 

 



 

(i)       fraud or intentional misrepresentation by Borrower, Mortgage Borrower,
Guarantor or any Affiliated agent of the foregoing;

 

(ii)       intentional misapplication or misappropriation of insurance proceeds,
Loss Proceeds, Revenues or security deposits in violation of the Mortgage Loan
Documents or Loan Documents;

 

(iii)       wrongful removal, destruction or material physical Waste of any
material portion of the Collateral;

 

(iv)       failure to apply Available Funds, if any, and if reserved by Mortgage
Lender or Lender for such purpose, made available to Borrower, toward payment of
any Taxes or charges (including charges for labor and materials) that create
Liens on the Property, unless (i) contested in good faith and otherwise in
accordance with the terms of the Loan Documents or (ii) resulting from Mortgage
Lender or Lender’s failure to make required disbursements from reserves
maintained for such purpose under the Mortgage Loan Documents or Loan Documents;

 

(v)       failure to apply Available Funds, if any, and if reserved by Mortgage
Lender or Lender for such purpose, made available to Borrower, toward payment of
insurance premiums and insurance deductibles unless resulting from Lender’s
failure to make required disbursements from reserves maintained for such purpose
under the Mortgage Loan Documents or Loan Documents;

 

(vi)       Intentionally omitted.

 

(vii)       willful misconduct by Borrower, Mortgage Borrower, Guarantor or any
Affiliated agent of any of the foregoing (including any wrongful contest not
pursued in good faith to the validity of the Loan Documents or wrongful acts not
conducted in good faith to interfere, hinder, delay or obstruct Lender’s pursuit
of its remedies under the Loan Documents);

 

(viii)       the failure of any Required SPE to be, and to at all times have
been, in all material respects, a Single-Purpose Entity, regardless of whether
such failure to have been a Single-Purpose Entity prior to the date hereof has
been disclosed to Lender, and including Damages due to such failure, arising
from or related to (x) the actions, conduct and/or operating history of Mortgage
Borrower (or any Person merged into Borrower) prior to the Closing Date and (y)
Mortgage Borrower’s ownership (or the ownership of any Person merged into
Borrower) of assets prior to the Closing Date that do not constitute a portion
of the Collateral but excluding any breach resulting solely from a failure of
the Property to generate sufficient cash flow or a failure of Guarantor to
contribute additional capital, provided that Borrower shall not have any
liability under this Section 9.19(b)(viii) if Borrower cures any such failure
within ten (10) Business Days after Borrower receives written notice thereof;
and

 

 80 

 



 

(ix)       Borrower’s or Mortgage Borrower’s obtaining additional Debt to the
extent prohibited by this Agreement.

 

(c)       In addition to the foregoing, the Loan shall be fully recourse to
Borrower, if (i) Borrower or Mortgage Borrower Transfers the Collateral or the
Mortgage Loan Collateral, voluntarily grants a mortgage or similar Lien on the
Mortgage Loan Collateral or a pledge or similar lien on the Collateral, or there
is a Prohibited Change of Control or Prohibited Pledge, in each case, in
violation of the Loan Documents, (ii) any petition for bankruptcy, insolvency,
dissolution or liquidation under the Bankruptcy Code or any similar federal or
state law is filed by, consented to, or acquiesced in by, any Required SPE,
(iii) any Required SPE or any of their respective Affiliates (including
Guarantor) shall have colluded with other creditors to cause an involuntary
filing under the Bankruptcy Code or similar federal or state law with respect to
any Required SPE, or any Required SPE shall have terminated one or more of the
Independent Directors for the purpose of facilitating a bankruptcy filing, or
(iv) any Required SPE fails to be, and to at all times have been, a
Single-Purpose Entity, which failure results in a substantive consolidation of
Borrower with any Affiliate in a bankruptcy or similar proceeding (or the filing
of a motion by Borrower, Guarantor or any of their respective Affiliates for
substantive consolidation in a bankruptcy or similar proceeding citing any such
breach).

 

(d)       The foregoing limitations on personal liability shall in no way impair
or constitute a waiver of the validity of the Notes, the Indebtedness secured by
the Collateral, or the Liens on the Collateral, or the right of Lender, as
pledgee or secured party, to foreclose and/or enforce its rights with respect to
the Collateral after an Event of Default. Nothing in this Agreement shall be
deemed to be a waiver of any right which Lender may have under the Bankruptcy
Code to file a claim for the full amount of the debt owing to Lender by Borrower
or to require that all Collateral shall continue to secure all of the
Indebtedness owing to Lender in accordance with the Loan Documents. Lender may
seek a judgment on the Notes (and, if necessary, name Borrower in such suit) as
part of judicial proceedings to foreclose on any Collateral or as a prerequisite
to any such foreclosure or to confirm any foreclosure or sale pursuant to power
of sale thereunder, and in the event any suit is brought on the Notes, or with
respect to any Indebtedness or any judgment rendered in such judicial
proceedings, such judgment shall constitute a Lien on and may be enforced on and
against the Collateral and the rents, profits, issues, products and proceeds
thereof. Nothing in this Agreement shall impair the right of Lender to
accelerate the maturity of the Notes upon the occurrence of an Event of Default
that is continuing, nor shall anything in this Agreement impair or be construed
to impair the right of Lender to seek personal judgments, and to enforce all
rights and remedies under applicable law, jointly and severally against
Guarantor under the Guaranty, Unfunded Obligations Guaranty and Environmental
Indemnity and Borrower under the Environmental Indemnity or any guarantor,
indemnitor or similar party that becomes a party to any of the foregoing
agreements or enters into any replacement guaranties or indemnities to the
extent allowed by any applicable Loan Documents. The provisions set forth in
this Section are not intended as a release or discharge of the obligations due
under the Notes or under any Loan Documents, but are intended as a limitation,
to the extent provided in this Section, on Lender’s right to sue for a
deficiency or seek a personal judgment except as required in order to realize on
the Collateral.

 

 81 

 

 

Section 9.20.   Right of Set-Off. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, during the continuance of an Event of Default, Lender may from time
to time, without presentment, demand, protest or other notice of any kind (all
of such rights being hereby expressly waived), set-off and appropriate and apply
any and all deposits (general or special) and any other indebtedness at any time
held or owing by Lender (including branches of Lender wherever located) to or
for the credit or the account of Borrower against the obligations and
liabilities of Borrower to Lender hereunder, under the Notes, the other Loan
Documents or otherwise, irrespective of whether Lender shall have made any
demand hereunder and although such obligations, liabilities or claims, or any of
them, may be contingent or unmatured, and any such set-off shall be deemed to
have been made immediately upon the occurrence of an Event of Default even
though such charge is made or entered on the books of Lender subsequent thereto.

 

Section 9.21.   Exculpation of Lender. Lender neither undertakes nor assumes any
responsibility or duty to Borrower or any other party to select, review,
inspect, examine, supervise, pass judgment upon or inform Borrower or any third
party of (a) the existence, quality, adequacy or suitability of Appraisals of
the Property or the Collateral, (b) any environmental report, or (c) any other
matters or items, including engineering, soils and seismic reports that are
contemplated in the Loan Documents. Any such selection, review, inspection,
examination and the like, and any other due diligence conducted by Lender, is
solely for the purpose of protecting Lender’s rights under the Loan Documents,
and shall not render Lender liable to Borrower or any third party for the
existence, sufficiency, accuracy, completeness or legality thereof.

 

Section 9.22.   Agent; Servicer. Lender shall delegate any and all rights and
obligations of Lender hereunder and under the other Loan Documents to the Agent
upon notice by Lender to Borrower, whereupon any notice or consent from the
Agent to Borrower, and any action by Agent on Lender’s behalf, shall have the
same force and effect as if Agent were Lender. Lender hereby advises Borrower
that as of the date hereof, SAS is designated by Lender as Agent. Until Lender
notifies Borrower in writing that the Agent has been terminated as Servicer for
cause, the Agent shall serve as the primary point of contact for Borrower with
respect to the Loan and shall process all of Borrower’s requests for approval
hereunder (including, without limitation, approval of Draw Requests and approval
of any Major Lease). Borrower shall have the right to rely on instructions and
other communications received from the Agent to the same extent as if such
instructions or other communications were received directly from Lender Agent
shall be permitted to delegate certain administrative duties hereunder to a
Servicer upon written notice to Borrower, but shall retain all other obligations
as the primary point of contact with Borrower hereunder. In addition, in
connection with any Securitization of the Loan, master servicer, primary
servicer and special servicer shall each be SAS or an Approved Servicer, subject
to dismissal for cause. So long as no Event of Default is continuing, the
appointment or replacement of any Agent or Servicer shall be subject to
Borrower’s reasonable consent, except that Borrower’s consent shall not be
required for the appointment of an Approved Servicer as Agent or Servicer
hereunder. So long as no Event of Default and Mortgage Loan Event of Default is
continuing, the Loan and the Mortgage Loan shall have the same Agent, subject to
removal for cause.

 

 82 

 

 

Section 9.23.   No Fiduciary Duty.

 

(a)       Borrower acknowledges that, in connection with this Agreement and the
other Loan Documents, Lender has relied upon and assumed the accuracy and
completeness of all of the financial, legal, regulatory, accounting, tax and
other information provided to, discussed with or reviewed by Lender for such
purposes, and Lender does not assume any liability therefor or responsibility
for the accuracy, completeness or independent verification thereof. Lender, its
Affiliates and their respective equityholders and employees (for purposes of
this Section, the “Lending Parties”) have no obligation to conduct any
independent evaluation or appraisal of the assets or liabilities (including any
contingent, derivative or off-balance sheet assets and liabilities) of
Guarantor, Borrower or any other Person or any of their respective affiliates or
to advise or opine on any related solvency or viability issues.

 

(b)       It is understood and agreed that (i) the Lending Parties shall act
under this Agreement and the other Loan Documents as an independent contractor,
(ii) the transaction described herein is an arm’s-length commercial transactions
between the Lending Parties, on the one hand, and Borrower, on the other, (iii)
each Lending Party is acting solely as principal and not as the agent or
fiduciary of Borrower, Guarantor or their respective affiliates, stockholders,
employees or creditors or any other Person and (iv) nothing in this Agreement or
the other Loan Documents shall be deemed to create (A) a fiduciary duty (or
other implied duty) on the party of any Lending Party to Guarantor, Borrower,
any of their respective affiliates, stockholders, employees or creditors, or any
other Person or (B) a fiduciary or agency relationship between Guarantor,
Borrower or any of their respective affiliates, stockholders, employees or
creditors, on the one hand, and the Lending Parties, on the other. Borrower
agrees that neither it nor Guarantor nor any of their respective Affiliates
shall make, and hereby waives, any claim against the Lending Parties based on an
assertion that any Lending Party has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to Borrower, Guarantor of their
respective Affiliates, stockholders, employees or creditors. Nothing in this
Agreement or the other Loan Documents is intended to confer upon any other
Person (including Affiliates, stockholders, employees or creditors of Borrower
and Guarantor) any rights or remedies by reason of any fiduciary or similar
duty.

 

(c)       Borrower acknowledges that it has been advised that the Lending
Parties are a financial services and asset management firm that provides certain
financial and asset management services. In the ordinary course of these
activities, the Lending Parties may make or hold a broad array of investments
and actively trade debt and equity securities (or related derivative securities)
and/or financial instruments (including loans) for their own account and for the
accounts of their customers and may at any time hold long and short positions in
such securities and/or instruments. Such investment and other activities may
involve securities and instruments of Affiliates of Borrower, including
Guarantor, as well as of other Persons that may (i) be involved in transactions
arising from or relating to the Loan, (ii) be customers or competitors of
Borrower, Guarantor and/or their respective Affiliates, or (iii) have other
relationships with Borrower, Guarantor and/or their respective Affiliates. In
addition, the Lending Parties may provide financial advisory services to such
other Persons. The Lending Parties may also co-invest with, make direct
investments in, and invest or co-invest client monies in or with funds or other
investment vehicles managed by other parties, and such funds or other investment
vehicles may trade or make investments in securities of Affiliates of Borrower,
including Guarantor, or such other Persons. The Transaction may have a direct or
indirect impact on the investments, securities or instruments referred to in
this Section 9.23(c). Although the Lending Parties in the course of such other
activities and relationships may acquire information about the Loan, the Lending
Parties shall have no obligation to disclose such information, or the fact that
the Lending Parties are in possession of such information, to Borrower,
Guarantor or any of their respective Affiliates or to use such information on
behalf of Borrower, Guarantor or any of their respective Affiliates

 

 83 

 



 

(d)       Borrower acknowledges and agrees that Borrower has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to this
Agreement and the other Loan Documents and the process leading thereto.

 

Section 9.24.   Borrower Information.

 

(a)       Borrower shall make (and shall cause Mortgage Borrower to make)
available to Lender all information concerning its business and operations that
Lender may reasonably request. Lender shall have the right to disclose any and
all information provided to Lender by Borrower, Mortgage Borrower or Guarantor
regarding Borrower, Mortgage Borrower, Guarantor, the Loan and the Property (i)
to Affiliates of Lender and to Lender’s agents and advisors, (ii) to any actual
or potential assignee, transferee or participant in connection with the
contemplated Assignment or Securitization of all or any portion of the Loan or
any participations therein, and to any investors or prospective investors in the
Certificates, and their respective advisors and agents, including the operating
advisor, or to any direct or indirect contractual counterparties (or the
professional advisors thereto) to any swap or derivative transaction relating to
Borrower and its obligations, or to any Person that is a party to a repurchase
agreement with respect to the Loan, (iii) to any Rating Agency in connection
with a Securitization or as otherwise required in connection with a disposition
of the Loan, (iv) to any Person necessary in connection with the exercise of any
remedies hereunder or under any other Loan Document following and during the
continuance of an Event of Default and (v) to any governmental agency, including
the Comptroller of the Currency, the Board of Governors of the Federal Reserve
System, the FDIC, the Securities and Exchange Commission and any other
regulatory authority that may exercise authority over Lender or any investor in
the Certificates (including the Servicer, the Securitization trustee and their
respective agents and employees) or any representative thereof, and to the
National Association of Insurance Commissioners, in each case if requested by
such governmental agency or otherwise required to comply with the applicable
rules and regulations of such governmental agency or if required pursuant to
legal or judicial process, and (vi) in any Disclosure Document, provided
Borrower’s liability with respect to the Disclosure Document shall be limited as
provided in the last sentence of Section 9.17(a). In addition, Lender may
disclose the existence of this Agreement and the Mortgage Loan Agreement and the
information about this Agreement and the Mortgage Loan Agreement to service
providers to Lender in connection with the administration and management of this
Agreement and the other Loan Documents, including the Committee on Uniform
Securities Identification Procedure (CUSIP). Each party hereto (and each of
their respective Affiliates, employees, representatives or other agents) may
disclose to any and all Persons, without limitation of any kind, the tax
treatment and tax structure of the Loan and all materials of any kind (including
opinions and other tax analyses) that are provided to any such party relating to
such tax treatment and tax structure. For the purpose of this Section, “tax
structure” means any facts relevant to the federal income tax treatment of the
Loan but does not include information relating to the identity of any of the
parties hereto or any of their respective Affiliates. Notwithstanding the above,
Lender shall not provide or incorporate any information or materials relating to
Guarantor or any properties owned by the Guarantor (other than the Property)
that Borrower has identified as confidential, unless (x) Lender obtains a
customary confidentiality undertaking (or deemed undertaking) from the recipient
or (y) the information or materials is otherwise available in the public domain.

 

 84 

 



 

(b)       In connection with any Assignment, Borrower and Guarantor agree that
they shall reasonably cooperate (including the formation of additional borrower
entities) at Lender’s request and at Lender’s sole cost and expense to
reallocate the respective principal amounts and/or interest rates of the Loan
and/or create new layers of mezzanine debt (each, a “New Mezzanine Loan”);
provided with respect to each of the foregoing that (i) the aggregate principal
balance and weighted average interest rates of the Note and mezzanine notes
immediately following the consummation of any such transaction shall be the same
as immediately prior thereto and shall continue to be the same (i.e., no “rate
creep”) throughout the term (except in the case of application of principal
following and during the continuance of an Event of Default) and (ii) the
foregoing shall not result in any changes to the material terms of the Loan or
result in an increase in Borrower’s obligations or liabilities or a decrease in
Borrower’s rights and remedies under the Loan Documents or increase in Lender’s
rights and remedies or decrease in Lender’s obligations or liabilities. In
connection with any New Mezzanine Loan, Borrower shall obtain and deliver to
Lender at Lender’s sole cost and expense (1) UCC title insurance coverage, (2) a
mezzanine endorsement to its owner’s policy of title insurance, and (3) such
legal opinions and other deliverables as are customarily delivered in connection
with the closing of mezzanine loans; and Borrower shall cause the Approved
Property Manager and any other applicable third parties to enter into agreements
with the holder of the New Mezzanine Loan that are substantially identical as
those entered into with the initial holder of the Loan. Notwithstanding anything
to the contrary herein requiring that cooperation with Lender not result in any
adverse effect on Borrower or Guarantor the parties agree that prepayments shall
be applied among the components of the Loan, including any mezzanine loan, on a
pro-rata basis, unless an Event of Default is continuing, in which case Lender
shall be permitted to require that such amounts be applied sequentially,
starting with the most senior tranche, which may have the effect of increasing
the weighted average interest rate of the Loan and the New Mezzanine Loan.

 

(c)       If requested by Lender, Borrower shall review factual information
regarding Borrower, Mortgage Borrower, Guarantor or the Property before it is
included in any Disclosure Document provided to Borrower by Lender and shall,
within 10 days of Borrower’s receipt thereof, advise Lender in writing of any
misstatement of a material fact or omission of a material fact required to be
stated therein or necessary in order to make the statements made, in the light
of the circumstances under which they were made, not misleading; provided, that
if Borrower shall fail to respond within such 10-day period, Borrower shall be
deemed to have confirmed the accuracy of such information. Borrower’s liability
hereunder shall be limited as provided in the last sentence of Section 9.17(a).
The foregoing shall be at Lender’s sole cost and expense.

 

 85 

 

  

Section 9.25.   PATRIOT Act Records. Lender hereby notifies Borrower that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies Borrower, Mortgage Borrower and
Guarantor, which information includes the name and address of Borrower, Mortgage
Borrower and Guarantor and other information that will allow Lender to identify
Borrower, Mortgage Borrower or Guarantor in accordance with the PATRIOT Act.

 

Section 9.26.   Prior Agreements. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES HERETO AND THERETO IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL PRIOR AGREEMENTS AMONG OR
BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN, INCLUDING ANY TERM SHEETS,
CONFIDENTIALITY AGREEMENTS AND COMMITMENT LETTERS, ARE SUPERSEDED BY THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT THAT ANY ORIGINATION FEE
SPECIFIED IN ANY TERM SHEET, COMMITMENT LETTER OR FEE LETTER SHALL BE AN
OBLIGATION OF BORROWER AND SHALL BE PAID AT CLOSING, AND ANY INDEMNIFICATIONS,
AND THE LIKE PROVIDED FOR THEREIN SHALL SURVIVE THE CLOSING, EXCEPT TO THE
EXTENT OTHERWISE PROVIDED HEREIN).

 

Section 9.27.   Publicity. If the Loan is made, Lender may issue press releases,
advertisements and other promotional materials describing in general terms or in
detail Lender's participation in such transaction, and may utilize photographs
of the Property in such promotional materials subject to the reasonable approval
of Borrower in writing prior to the issuance thereof. Borrower shall not make
any references to Lender in any press release, advertisement or promotional
material issued by Borrower, Mortgage Borrower or Guarantor, unless Lender shall
have reasonably approved of the same in writing prior to the issuance of such
press release, advertisement or promotional material. Nothing in the foregoing
shall require Lender’s prior consent for any release of information with respect
to this Loan, the Mortgage Loan, the Loan Documents, the Mortgage Loan
Documents, Mortgage Lender or Lender required to be made by Borrower or its
Affiliates by applicable Governmental Authority or applicable Legal Requirements
(including, without limitation, any filings with the U.S. Securities and
Exchange Commission); provided that Lender shall have at least one Business Day
to review and comment on any public filing made by Borrower or any of its
Affiliates that refers to Lender or any of its Affiliates by name.

 

Section 9.28.   Delay Not a Waiver. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, under any other Loan Document or under any other instrument given as
security therefor, shall operate as or constitute a waiver thereof, nor shall a
single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable hereunder or under any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Notes or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.

 

 86 

 

  

Section 9.29.   Schedules and Exhibits Incorporated. The Schedules and Exhibits
annexed hereto are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.

 

Section 9.30.  Senior Loan.

 

(a)       Lender shall have the right to cure any Mortgage Loan Event of
Default, regardless of whether such Mortgage Loan Event of Default results from
the breach of a monetary or non-monetary covenant; and the costs and expenses
incurred by Lender in doing so, including reasonable attorneys' fees, with
interest thereon at the Default Rate, shall constitute a portion of the
Indebtedness, shall be secured by the Pledge Agreement and other Loan Documents,
and shall be due and payable to Lender within five Business Days following
written demand therefor.

 

(b)       Lender shall have the right without notice or demand on Borrower or
Mortgage Borrower to purchase all or any portion of the Mortgage Loan or any
interest therein without notice to or consent of Borrower, in which event Lender
shall have and may exercise all rights of Mortgage Lender thereunder to the
extent of the interest acquired; provided, however, that so long as no Event of
Default is continuing, Lender shall endeavor to provide prior written notice of
any such purchase to Borrower and notice thereafter to the extent such prior
notice is not provided to Borrower, but failure to provide any such notice shall
not constitute a default by Lender hereunder. Borrower hereby expressly agrees
that any claims which Mortgage Borrower may have against Mortgage Lender
relating to or arising out of the Mortgage Loan shall be the personal obligation
of the assigning Mortgage Lender and in no event shall Mortgage Borrower be
entitled to bring or pursue such claims against Lender or any Affiliate of
Lender or any other Person as the successor holder the Mortgage Loan or any
interest therein.

 

(c)       If, on account of the subordination of the Loan to the Mortgage,
Lender is required to remit to Mortgage Lender any amount theretofore paid to
Lender hereunder, then such amount shall continue to be owing pursuant to this
Agreement and the other Loan Documents as part of the Indebtedness,
notwithstanding the prior receipt of such payment by Lender.

 

(d)       Lender shall have the right at any time to discuss matters regarding
the Property, the Collateral, the Mortgage Loan, the Loan or any other matter
directly with Mortgage Lender or its consultants, agents or representatives,
without notice to or permission from Borrower, Mortgage Borrower or any of their
Affiliates. Lender shall have no obligation to disclose such discussions or the
contents thereof with Borrower, Mortgage Borrower or any of their affiliates.

 

 87 

 

  

(e)       If any action, proposed action or other decision is consented to or
approved by Mortgage Lender, such consent or approval shall not be binding or
controlling on Lender. Borrower hereby acknowledges and agrees that (i) the
risks of Mortgage Lender in making the Mortgage Loan are different from the
risks of Lender in making the Loan, (ii) in determining whether to grant, deny,
withhold or condition any requested consent or approval, Mortgage Lender and
Lender may reasonably reach different conclusions, and (iii) Lender has an
absolute independent right to grant, deny, withhold or condition any requested
consent or approval based on its own point of view, but subject to the standards
of consent applicable to Lender in this Agreement and the other Loan Documents.
In addition, the denial by Lender of a requested consent or approval shall not
result in any liability or other obligation of Lender, if such denial results
directly or indirectly in a default under the Mortgage Loan, and Borrower hereby
waives any claim of liability against Lender arising from any such denial.

 

(f)       Borrower shall cause Mortgage Borrower to (a) pay all principal,
interest and other sums required to be paid by Mortgage Borrower under and
pursuant to the provisions of the Mortgage Loan Documents unless such
performance or observance shall be waived in writing by Mortgage Lender; (b)
diligently perform and observe all of the terms, covenants and conditions of the
Mortgage Loan Documents on the part of Mortgage Borrower to be performed and
observed (including, without limitation, with respect to funding reserves and
escrows), unless such performance or observance shall be waived in writing by
Mortgage Lender; (c) promptly notify Lender of the giving of any notice of
breach or default or any other material written notice by Mortgage Lender to
Mortgage Borrower or Borrower; (d) deliver a correct and complete copy of each
material notice, demand, request and correspondence (including electronically
transmitted items) that, in each case, are given or received by Mortgage
Borrower or Borrower to or from the Mortgage Lender, its agent or the Servicer
or trustee of any Securitization, and (e) not enter into any material amendment
or modification of any Mortgage Loan Document, or any additional Mortgage Loan
Documents, without Lender’s prior written consent, except for those amendments,
modifications or additional Mortgage Loan Documents that are required under the
Mortgage Loan Documents (as in effect on the date hereof) or that Mortgage
Borrower is required to consent to thereunder pursuant to the express terms of
the Mortgage Loan Documents (as in effect on the date hereof).

 

(g)       Borrower shall not permit Mortgage Borrower to, except as expressly
permitted or required by the Mortgage Loan Documents, make any partial or full
prepayment or defeasance of amounts owing under the Mortgage Loan.

 

(h)       Borrower shall (or shall cause Mortgage Borrower to), from time to
time, use commercially reasonable efforts to obtain from Mortgage Lender such
certificates of estoppel with respect to compliance by Mortgage Borrower with
the terms of the Mortgage Loan Documents as may be reasonably requested by
Lender. In the event or to the extent that Mortgage Lender fails to deliver such
estoppel, then Borrower shall not be in breach of this provision so long as
Borrower furnishes to Lender an estoppel executed by Borrower and Mortgage
Borrower expressly representing to Lender (i) to the knowledge of Borrower and
Mortgage Borrower, the outstanding principal balance of the Mortgage Loan and
(ii) whether Mortgage Lender, Borrower, Mortgage Borrower or any Guarantor has
sent or received a default notice or Event of Default notice (and if so,
attaching a copy of each such notice) under the Mortgage Loan or Loan.

 

 88 

 

  

(i)       Neither Borrower, Mortgage Borrower, nor any Affiliate of any of them
shall acquire or agree to acquire the Mortgage Loan, or any portion thereof or
any interest therein, or any direct or indirect ownership interest in the holder
of the Mortgage Loan, via purchase, transfer, exchange or otherwise, and any
breach of this provision shall constitute an Event of Default hereunder. If,
solely by operation of applicable subrogation law, Borrower, Mortgage Borrower,
or any affiliate of any of them shall have failed to comply with the foregoing,
then Borrower: (i) shall immediately notify Lender of such failure upon Borrower
receiving knowledge thereof; (ii) shall cause any and all such prohibited
parties acquiring any interest in the Mortgage Loan Documents: (A) not to
enforce the Mortgage Loan Documents; and (B) upon the request of Lender, to the
extent any of such prohibited parties has or have the power or authority to do
so, to promptly suspend any enforcement proceeding(s) under the Mortgage Loan
Documents; provided, however, the foregoing shall not require Borrower, Mortgage
Borrower or any of their affiliates to hinder, delay, contest or otherwise
interfere with Mortgage Lender’s rights or remedies under the Mortgage Loan
Documents.

 

 89 

 

  

Lender and Borrower are executing this Agreement as of the date first above
written.

 

    LENDER:                 PARAMOUNT GROUP FUND VIII 1440 BROADWAY MEZZ LP,    
a Delaware limited partnership               By: Paramount Group Fund VIII Debt
Holdings GP LLC, its general partner                 By: /s/ Daniel A. Lauer    
    Name: Daniel A. Lauer         Title: Vice President

 

    BORROWER:                   ARC NY1440BWY1 MEZZ, LLC,     a Delaware limited
liability company                   By: New York Recovery Operating Partnership,
L.P., its sole member                       By: New York REIT, Inc.,          
its general partner                       By: /s/ Michael Ead             Name:
Michael Ead             Title: Authorized Signatory

 

 

 

 

 

Exhibit A

 

Organizational Chart

 

New York REIT, Inc. Organizational Chart

 

[torgchart.jpg]

 

*Nicholas Schorsch, William Kahane and Peter Budko each own more than 10% of AR
Capital, LLC.

**Michael Happel owns 100% of MH Holdings, LLC

 

 

 

 

Exhibit B

 

Form of Tenant Notice

 

[BORROWER’S LETTERHEAD]

 

___________, 20__

 

Re:Lease dated [________], 20__ between [________],
as Landlord, and [_____], as Tenant,
concerning premises known as [________] (the “Building”).

 

Dear Tenant:

 

The undersigned hereby directs and authorizes you to make all rental payments
and other amounts payable by you pursuant to your lease as follows:

 

(x)            If the payment is made by wire transfer, you shall transfer the
applicable funds to the following account::

 

Bank:

Account Name

Account No.:

ABA No.:

Contact:

 

If the payment is made by check, you shall deliver your payment to the following
address: [LOCKBOX ADDRESS].

 

The instructions set forth herein are irrevocable and are not subject to
modification by us in any manner. Only [name of then-current Lender], or its
successors and assigns, may by written notice to you rescind or modify the
instructions contained herein.

 

Thank you in advance for your cooperation and if you have any questions, please
call _________ at (___) ___-_________.

 

  Very truly yours,

 

 

 

 

Exhibit C

 

Form of Tenant Estoppel

 

TENANT ESTOPPEL CERTIFICATE

1440 BROADWAY, NEW YORK, NEW YORK

 

By LEASE AGREEMENT dated ________________ (“Lease”), the undersigned (“Tenant”)
has leased from ARC NY1440BWY1, LLC, a Delaware limited liability company
(“Landlord”) the leased premises located at 1440 Broadway, New York, New York,
10018, which are more particularly described in the Lease (as defined below).
Landlord, as owner of the property (“Property”) of which the leased premises are
a part, is has entered into an agreement to refinance the Property with
[_____________] and its affiliates and one or more mezzanine lenders (together
with their respective successors and/or assigns, collectively, “Lender”) who, as
a condition to the refinance of the Property, has required this Tenant Estoppel
Letter.

 

The undersigned (“Tenant”) hereby certifies as follows:

 

1.          Schedule A contains a true, correct and complete description of the
documents evidencing the lease and all amendments and modifications thereto
(collectively, the “Lease”);

 

2.          Tenant is the tenant under the Lease;

 

3.          The terms of the Lease contained in Schedule A are true and correct;

 

4.          Tenant is not entitled to any offsets, abatements, deductions or
otherwise against the rent payable under the Lease from and after the date
hereof, including free rent periods, except as may be indicated on Schedule A;

 

5.          The Lease is in full force and effect and, except as may be
indicated on Schedule A, has not been assigned, modified, supplemented or
amended in any way and Tenant has no notice of any assignment, pledge or
hypothecation by the landlord (“Landlord”) under the Lease or of the rentals
thereunder;

 

6.          The Lease represents the entire agreement between Tenant and
Landlord with respect to the Premises;

 

7.          All construction and other obligations of a material nature to be
performed by Landlord have been satisfied, except as may be indicated on
Schedule A;

 

8.          Any payments by Landlord to Tenant for tenant improvements which are
required under the Lease have been made, except as may be indicated on Schedule
A;

 

 

 

 

9.          On this date, there are no existing defenses or offsets which Tenant
has against the enforcement of the Lease by Landlord and Tenant has no knowledge
of any event which with the giving of notice, the passage of time or both would
constitute a default by Tenant, or to the best of Tenant’s knowledge, a default
by Landlord, under the Lease.

 

10.          No rental (including expense reimbursements), other than for the
current month, has been paid in advance, except as may be indicated on Schedule
A;

 

12.          Tenant has not filed on its behalf, nor to Tenant’s knowledge, has
any party initiated against Tenant, proceedings for relief under bankruptcy,
insolvency, or other proceedings;

 

13.          Except as set forth on Schedule A, Tenant has no purchase, renewal,
expansion, rights of first offer, rights of first refusal, exclusives, right to
lease other premises, or rights to have Landlord perform Tenant’s obligations
under leases of other premises..

 

14.          Tenant has no right to terminate the Lease except as set forth in
Schedule A.

 

The truth and accuracy of the certifications contained herein may be relied upon
by (i) Landlord, (ii) any purchaser of the Property (“Purchaser”), (iii) any and
each lender (“Lender”) of Landlord or Purchaser (or any of their respective
direct or indirect owners), and its successors, participants, assigns and
transferees, (iv) any rating agency or trustee involved in a securitization of
one or more loans made by a Lender, and (v) any servicer of any such loan
(collectively, the “Reliance Parties”), and said certifications shall be binding
upon Tenant and its successors and assigns, and inure to the benefit of the
Reliance Parties.

 

  Very truly yours,       ___________________________________,   a
____________________________       By:                                         
    Name:         Title:             Date:    

 

 

 

 

Schedule A

 

Property

 

ALL THAT CERTAIN PLOT, PIECE OR PARCEL OF LAND, SITUATE, LYING AND BEING IN THE
BOROUGH OF MANHATTAN, CITY, COUNTY AND STATE OF NEW YORK, BOUNDED AND DESCRIBED
AS FOLLOWS:

 

BEGINNING AT A POINT ON THE NORTHERLY SIDE OF 40TH STREET DISTANT 279 FEET 6
INCHES WESTERLY FROM THE NORTHWESTERLY CORNER OF AVENUE OF THE AMERICAS
(FORMERLY SIXTH AVENUE) AND 40TH STREET;

 

RUNNING THENCE WESTERLY, ALONG THE NORTHERLY SIDE OF 40TH STREET, 203 FEET 10 ½
INCHES TO THE INTERSECTION OF THE EASTERLY SIDE OF BROADWAY WITH THE NORTHERLY
SIDE OF 40TH STREET;

 

THENCE NORTHERLY, ALONG THE EASTERLY SIDE OF BROADWAY, 128 FEET 1 ½ INCHES TO
THE SOUTHERLY LINE OF LOT NUMBER 191 ON "MAP OF PROPERTY BELONGING TO THE
CORPORATION OF THE CITY OF NEW YORK, SITUATED IN THE VICINITY OF THE
DISTRIBUTING RESERVOIR", DECEMBER 1844 BY DANIEL EWEN, C.S., FILED IN THE OFFICE
OF THE REGISTER OF THE COUNTY OF NEW YORK;

 

THENCE EASTERLY, ALONG THE SOUTHERLY LINE OF SAID LOT, 92 FEET 8 ½ INCHES TO THE
WESTERLY LINE OF LOT NUMBER 189 ON SAID MAP;

 

THENCE SOUTHERLY, PARALLEL WITH AVENUE OF THE AMERICAS AND ALONG THE WESTERLY
LINE OF LOT NUMBER 189, 24 FEET 8 ¼ INCHES TO THE CENTER LINE OF THE BLOCK;

 

THENCE EASTERLY, ALONG THE SAME, 59 FEET 11 ½ INCHES TO THE EASTERLY SIDE OF THE
PREMISES ON WHICH THE HOTEL VENDOME STANDS OR FORMERLY STOOD;

 

THENCE NORTHERLY, ALONG THE SAME, 98 FEET 9 INCHES TO THE SOUTHERLY SIDE OF 41ST
STREET AT A POINT 173 FEET 2 ½ INCHES EAST OF BROADWAY AS MEASURED ALONG THE
SOUTHERLY SIDE OF 41ST STREET;

 

THENCE EASTERLY, ALONG THE SOUTHERLY SIDE OF 41ST STREET, 65 FEET 1 ½ INCHES TO
THE WESTERLY LINE OF LOT NUMBER 184 ON SAID MAP;

 

THENCE SOUTHERLY, ALONG THE SAME, 98 FEET 9 INCHES TO THE CENTER LINE OF THE
BLOCK;

 

THENCE EASTERLY, ALONG THE CENTER LINE OF THE BLOCK, 20 FEET 6 INCHES;

 

THENCE SOUTHERLY, PARALLEL WITH AVENUE OF THE AMERICAS, 98 FEET 9 INCHES TO THE
POINT OR PLACE OF BEGINNING.

 

 

 

 

Schedule B

 

Exception Report

 

Sec. 4.14(a)(vii)  2nd Half of CVS leasing commission is outstanding ($875,000)

 

Sec. 4.14(a) Innerworkings has a Termination Option

 

Sec. 4.14(a)(viii) Unfunded Obligations



  - CVS 2nd Half Leasing Commission - $875,000



  - CVS tenant allowance (“Tenant Fund”) for installation of Vertical
Transportation System - $750,000



  - Landlord Work for the 1st and 2nd floor as detailed in Exhibit 6.2 of the
CVS Lease (To be priced)



  - The Gap tenant allowance (“Tenant Fund”) related to tenant’s Initial
Alterations- $1,079,505



  - 40th Street Lobby Renovation Soft Costs – $42,300



  - 14th & 15th Floor Prebuild Soft Costs - $107,050



  - 2nd Floor Pre-Build Construction – $455,773



  - As described in the following chart, leasing commissions could become due if
any of the tenants listed in the chart below exercise a renewal option in its
lease.

 

Tenant   LCs if
Tenant
Exercises
Renewal?   Conditions   Renewal
Option Mizuho   Yes   If TT properly exercises a renewal option and there is no
other broker representing them.   Yes, w/ Notice by 3/3/2025 Broadway Office
Suites   Yes   If TT properly exercises a renewal option and there is no other
broker representing them.   Yes, w/ Notice by 5/31/2021 Innerworkings   Yes   If
TT properly exercises a renewal option.   Yes, w/ Notice by 11/30/2017 Macys  
Yes   If TT properly exercises a renewal option and there is no other broker
representing them.   Yes, w/ Notice by 7/31/2022

 

Sec. 4.17  Borrower had been a borrower and/or guarantor pursuant to that Second
Amended and Restated Credit Agreement, dated as of April 14, 2014, as amended by
that certain First Amendment to Second Amended and Restated Credit Agreement,
dated as of August 27, 2015, and as may be further amended, restated modified,
consolidated, or supplemented from time to time, between New York Recovery
Operating Partnership, L.P., Capital One, National Association, as
administrative agent, New York REIT, Inc., a Maryland corporation, and certain
lenders party thereto.

 

 

 

  

Sec. 4.38 Estoppel Certificates - Sent to the following tenants:

Advance Magazine

Aquantive

Broadway Office Suites

Citi Bank

Cogent

CVS

Dell

FedEx

Innerworkings

Liz Claiborne (Kate Spade)

Macy's

Mexicue

Mizuho Capital Markets Corp.

MT News

Oren's Daily Roast

RentPath (Primedia)

Republic Clothing

StubHub

Subway

TASC

The Gap

Western Union

 

 

 

 

Schedule C

 

Retail Unit

 

Current Tenant   Suite    SF   Western Union Financial Services   Retail
0101/Mezz   6,004  Oren's Time Square LLC   Retail 0103   1,149  CVS   Retail
0104/105   22,185  Vacant   Retail 0104B   911  M T News Inc.   Retail 0106 
 808  Mexicue 1440, LLC   Retail 0107   1,142  Federal Express   Retail 0109 
 2,509  Subway Real Estate Corp   Retail 0110   1,760  Vacant   Retail 0111 
 780  Vacant   BSMT   15,652  Total      52,900 

 

 

 

 

Schedule D

 

Deemed Consent Notice Parties

 

abehler@paramount-group.com

gjohnson@‎paramount-group.com

thenry@willkie.com

 

 

 

 

Schedule E

 

Approved Servicers

 

Bank of America, N.A.

Berkadia Commercial Mortgage

C-III Asset Management

Midland Loan Services

Pacific Life Insurance Company

Principal Global Investors

Prudential Asset Resources

Situs

Strategic Asset Services LLC

TriMont Real Estate

Wells Fargo Bank, N.A.

 

 

 

  

Annex I

 

Mortgage Loan Agreement

 

[see attached]

 

 

 